FEBRUARY 1992
COMMISSION DECISIONS & QRDERS
02-11-92
02-11-92
02-18-92
02-19-92
02-26-92

Peters & Garman Construction
Peters & Garman Construction
Mettiki Coal Corporation
Contest of Respirable Dust Samples
Ronny Boswell v. National Cement Co.

Pg.
WEST 91-87-M
WEST 91-370-M Pg.
YORK 89-10-R
Pg.
Pg.
No. 91-1
SE
90-112-DM Pg.

247
249
251
252
253

LAKE 90-132-D
WEVA 91-210-R
WEVA 91-1980
SE
91-660-M
PENN 90-198-D
CENT 91-101
KENT 91-1113
LAKE 91-636
PENN 91-1295
WEVA 91-819
LAKE 91-683
LAKE 91-684
SE
88-82...:.D

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

263
265
267
270
294
295
303
304
329
330
335
336
337

LAKE 91-64-M
Pg.
VA
91-413-R Pg.
CENT 91-54
Pg.
PENN 91-1038-D Pg.

340
344
346
361

ADMINISTRATIVE LAW JUDGE DECISIONS
01-31-92
02-04-92
02-04-92
02-10-92
02-10-92
02-11-92
02-12-92
02-12-92
02-12-92
02-12-92
02-14-92
02-14-92
02-14-92
02-18-92
02-19-92
02-19-92
02-19-92
02-19-92
02-20-92
02-21-92
02-21-92
02-21-92
02-24-92
02-25-92
02-25-92

Clifford Meek v. Essroc Corporation
Consolidation Coal Company
Consolidation Coal Company
Highlands County Board of Commissioners
Larry E. Swift v. Consolidation Coal Co.
Navasota Mining Co., Inc.
Walker Coal Company
Zeigler Coal Company
Jeddo-Highland Coal Company
U.S. Steel Mining Company
Zeigler Coal Company
Zeigler Coal Company
UMWA on behalf of Dan Nelson v. MSHA and
Robert Kiykendall
Robert Shick employed by Muncie Sand & Gravel
Mountaineer Coal Company
The Pittsburg & Midway Coal Mining Company
Larry E. Swift, Mark Snyder & Randy
Cunningham v. Consolidation Coal Company
Betty B Coal Company, Inc.
Peters & Garman Construction
Sec. Labor for Amos Hicks v. Cobra Mining,
Inc.,
Lester & Carter Messer
Ford Construction Company
T & H Coal Company, Inc.
Richard Sierra v. Phelps Dodge Corporation
C.W. Mining Company
Sec. Labor for Clayton Lawson, et al v.
Cumberland Valley Cdntractors

VA
91-410-R
WEST 91-87-M
VA
89-72-D

. 368
Pg. 370
Pg, 371

WEST 90-346-M Pg. 373
KENT 91-1285
Pg. 394
CENT 91-200-DM
. 395
WEST 91-245
• 396
KENT 91-901-D Pg. 401

ADMINISTRATIVE LAW JUDGE ORDERS
02-21-92
02-21-92
02-21-92
02-27-92

S & 1 Coal Company
CNB Coal Company, Inc.
Manalapan Mining Company, Inc.
Contest of Respirable Dust Samples

KENT 91-1085
KENT 91-1087
KENT 91-1129
No. 91-1

Pg.
Pg.
Pg.
Pg.

403
405
407
410

FEBRUARY 1992
Review was granted in the following cases during the month of February:
Secretary of Labor, MSHA v. Peters & Garman Construction, Docket Nos.
WEST 91-87-M, WEST 91-370-M. (Chief Judge Merlin, Default Orders of
June 17, 1991 and January 2, 1992 - unpublished).

Review was denied in the following cases during the month of February:
Mettiki Coal Corporation v. Secretary of Labor, MSHA, Docket Nos.
YORK 89-10-R, 89-26. (Reconsideration of Commission decision of
January 10, 1992).
Wayne Turner v. New World Mining, Docket No. VA 90-51-D.
Weisberger, March 28, 1991)

(Judge

David Stritzel v. MSHA, Charles Rath & Mark 0. Eslinger, Docket No.
LAKE 91-633-D. (Judge Fauver, January 21, 1992)

COMMISSION DECISIONS/ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 11, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket No. WEST 91-87-M

PETERS & GARMAN CONSTRUCTION
BEFORE:

Ford, Chairman; Backley, Doyle, Holen, and Nelson, Commissioners

BY THE COMMISSION:
In this proceeding arising under the Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 801 et seq. (1988)(the "Mine Act"), Commission Chief
Administrative Law Judge Paul Merlin issued an Order of Default on June 17,
1991, finding respondent Peters & Garman Construction ("P&G") in default for
failure to answer the civil penalty petition filed by the Secretary of Labor
and the judge's order to show cause. The judge assessed the civil penalty of
$227 proposed by the Secretary. For the reasons that follow, we vacate the
default order and remand this case for further proceedings.
On January 28, 1992, the Commission received a letter dated January 22,
1992, in which counsel for the Secretary requests, on behalf of both parties,
that Judge Merlin rescind the previously issued default order and enter an
order confirming the settlement agreement negotiated between the parties.
Counsel for the Secretary explains that he was delayed in submitting the
settlement agreement because respondent's counsel was temporarily out-ofstate.
The judge's jurisdiction over this case terminated on June 17, 1991,
when his decision was issued. 29 C.F.R. § 2700.65(c). Under the Mine Act and
the Commission's procedural rules, relief from a judge's decision may be
sought by filing a petition for discretionary review with the Commission
within 30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R. §
2700.70(a). P&G did not file a timely petition for discretionary review
within the 30-day period, nor did the Commission direct review on its own
motion. 30 U.S.C. § 823(d)(2)(B). Thus, the judge's decision became a final
decision of the Commission 40 days after its issµance. 30 U.S.C. § 823(d)(l).
Under these circumstances, we deem the January 22 letter to be a request
for relief from a final Commission decision and to incorporate a late-filed
petition for discretionary review. See J.R. Thompson, Inc., 12 FMSHRC 1194,
1195-96 (June 1990). Relief from a final judgment is available to a movant
under Fed. R. Civ. P. 60(b)(l) on the basis of mistake, inadvertence, surprise

247

or excusable neglect.
~.Lloyd Logging. Inc., 13 FMSHRC 781, 782 (May
1991). It appears that an explanation for P&G's failure to respond to the
judge's order to show cause may have been raised and that the parties have
been engaged in settlement negotiations. We are unable to evaluate the merits
of the explanation on the basis of the present record. We will afford P&G the
opportunity to present its position to the judge·. See, ~. Blue Circle
Atlantic, Inc., 11 FMSHRC 2144, 2145 (November 1989). If the judge determines
that final relief from default is appropriate, he shall also take appropriate
action with respect to the parties' settlement agreement. 30 U.S.C. § 820(k).
Accordingly, we vacate the judge's default order and remand this matter
for proceedings consistent with this order.

L. Clair Nelson, Commissioner

Distribution:
George B. O'Haver,
Office of the Solicitor
U.S. Department of Labor
71 Stevenson St., Rm. 1110
San Francisco, CA 94105-2999
Dan Bagley, Office Manager
Peters & Garman Construction Co.
266 Shell Lane
Willits, CA 95490
Bernard C. DePaoli,
619 Fifth Street
Eureka, CA 95501
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

248

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, O.C.

20006

February 11, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. WEST 91-370-M

V.

PETERS & GARMAN CONSTRUCTION
BEFORE:

Ford, Chairman; Backley, Doyle, Holen, and Nelson, Commissioners
ORDER

BY THE COMMISSION:
In this proceeding arising under the· Federal Mine Safety and Health Act
of 1977, 30 U.S.C. § 801 et seq. (1988)(the "Mine Act"), Commission Chief
Administrative Law Judge Paul Merlin issued an Order of Default on January 2,
1992, finding respondent Peters & Garman Construction ("P&G") in default for
failure to answer the civil penalty petition filed by the Secretary of Labor
and the judge's order to show cause. The judge assessed the civil penalty of
$40 proposed by the Secretary. For the reasons that follow, we vacate the
default order and remand this case for further proceedings.
On January 28, 1992, the Commission received a letter dated January 22,
1992, in which counsel for the Secretary requests, on behalf of both parties,
that Judge Merlin rescind the previously issued default order and enter an
order confirming the settlement agreement negotiated between the parties.
Counsel for the Secretary explains that he was delayed in submitting the
settlement agreement because respondent's counsel was temporarily out-ofstate.
The judge's jurisdiction over this case terminated on January 2, 1992,
when his decision was issued. 29 C.F.R. § 2700.65(c). Under the Mine Act and
the Commission's procedural rules, relief from a judge's decision may be
sought by filing a petition for discretionary review with the Commission
within 30 days of its issuance. 30 U.S.C. § 823(d)(2); 29 C.F.R.
§ 2700.70(a).
Here, the letter received by the Commission on January 28,
1992, seeks relief from the judge's default order. We will treat that letter
as a timely petition for discretionary review of the judge's default order.
See,~. Middle States Resources, Inc., 10 FMSHRC 1130 (September 1988).

249

It appears from the record that an explanation for P&G's failure to
respond to the judge's order to show cause may have been raised and that the
parties have been engaged in settlement negotiations. We are unable to
evaluate the merits of the explanation on the basis of the present record. We
will afford P&G the opportunity to present its position to the judge.
~. Blue Circle Atlantic. Inc., 11 FMSHRC 2144, 2145 (November 1989).
If
the judge determines that final relief from default is appropriate, he shall
also take appropriate action with
to the parties' settlement
agreement.
30 U.S.C. § 820(k).
Accordingly, we grant P&G's petition for discretionary review, vacate
the judge's default order, and remand this matter for proceedings consistent
with this order.

~~£L

~Jr: Ir"'~-~~
Richard V.

Arlene Holen, Commissioner

~I~

L. Clair Nelson, Commissioner

250

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 18, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)

v.

Docket Nos. YORK 89-10-R
YORK 89-26

METTIKI COAL CORPORATION
ORDER

On January 10, 1992~ the Commission issued its decision in this case and
remanded the proceeding to the presiding administrative law judge. On February
3, 1992, Mettiki filed with the Commission a Petition for Reconsideration. See
29 C.F.R. § 2700.75. On February 10, 1992, the Secretary of Labor filed a
response. Upon consideration of Mettiki' s petition and the Secretary's response,
the Petition for Reconsideration is denied.

L. Clair Nelson, Commissioner

251

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 19, 1992

IN RE:

CONTESTS OF RESPIRABLE DUST
SAMPLE ALTERATION CITATIONS

MASTER DOCKET NO. 91-1

ORDER
On November 13, 1991, the Commission granted petitions filed by the
Secretary of Labor and the contestants represented by the law firm of Jackson
& Kelly, for interlocutory review of orders entered by Commission
Administrative Law Judge James A. Broderick in these proceedings. Petitioners
have filed their briefs and respon~~ briefs. On January 9, 1992, contestants
Great Western Coal (Kentucky) Inc., Great Western Coal, Inc., and Harlan Fuel
Company filed a motion to join in the briefs filed by Jackson & Kelly. These
contestants did not join in Jackson & Kelly's petition for interlocutory
review and have not previously sought to participate in this interlocutory
proceeding.
These contestants do not attempt to explain in their motion why they
waited until all briefs were filed to seek to participate in this .
interlocutory review proceeding. They have been aware of this appeal since it
was filed and could reasonably have sought to participate on a more timely
basis. Parties who wish to participate in appeals to this Commission must do
so promptly after review has been granted. See In re: Contests of Respirable
Dust Sample Citations, 14 FMSHRC
, No. 91-1 (January 14, 1992); see
generally Mid-Continent Resources. Inc., 12 FMSHRC 2399, 2404-05 (December
1989).
Accordingly, the above-referenced motion to join in the briefs filed by
Jackson & Kelly is denied.

For the Commission:

~~

~~
Chairman

252

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 26, 1992

RONNY BOSWELL
Docket No. SE 90-112-DM

v.

NATIONAL CEMENT COMPANY
BEFORE:

Ford, Chairman; Backley, Doyle, Holen and Nelson, Commissioners
DECISION

BY THE COMMISSION:

This discrimination proceeding arises under the Federal Mine Safety and
Health Act of 1977, 30 U.S.C. § 801 et seq .. (1988)("Mine Act"). National
Cement Company ("National Cement") seeks review of a decision by Commission
Administrative Law Judge Roy J. Maurer concluding that National Cement
unlawfully disqualified Ronny Boswell from his position as a utility laborer
in violation of section lOS(c) of the Mine Act, 30 U.S.C. § 815(c). 13 FMSHRC
207 (February 199l)(ALJ). The Commission granted National Cement's petition
for discretionary review. For the reasons that follow, we affirm the judge's
decision in part, vacate it in part, and remand.
I.

Factual and Procedural Background
At the time of the alleged discrimination, Boswell had worked for
National Cement at its cement plant in Ragland, Alabama, for about 14 years,
including ten years in the position of utility laborer. During the preceding
six years, and at the time of the events in question, his supervisor was James
Allen.
National Cement disqualified Boswell from his position as a utility
laborer pursuant to a "Disciplinary Action Report" ("Report") dated January
11, 1990. The Report indicated five grounds for Boswell's disqualification:
(1) a kiln incident on August 8, 1989; (2) a clay shredder incident on October
1 and 2, 1989; (3) a radio incident on October 22, 1989; (4) a kiln incident
on December 22, 1989; and (5) a bobcat and wheelbarrow incident on January 1,
1990.
With respect to the kiln incident of August 8, 1989, Boswell and Allen
presented conflicting versions at the hearing. The judge credited Boswell's
account. 13 FMSHR.C at 208-09. On the day in question, two miners had been
working in the kiln, tearing down brick and coating. Allen directed three
other employees, including Boswell, to enter the kiln and throw the debris

253

back up the kiln. 13 FMSHRC at 208-09. Boswell testified that, at the time
of the incident, he believed it was unsafe to have more than two miners at a
time working in the kiln when pulling down brick and coating. Tr. 20-21.
Boswell refused Allen's direction to go inside the kiln and requested a safety
review. 1 The company subsequently dropped the matter and the three miners,
including Boswell, were not required to enter the kiln.
In the clay shredder incident of October 1, 1989, Allen asked Boswell to
operate the shredder. 2 Boswell replied that he did not want to operate it
because he had never used it before, had no knowledge of how it worked, and
had never received any training in its operation. Allen then told Boswell
that he was willing to show Boswell how to operate the machine. Boswell
responded that he would not "be responsible .•• for what tears up. 11 Tr. 27.
After further discussing the matter with Boswell, Allen assigned Boswell to
another task. The following day, Allen again asked Boswell to run the
shredder. Boswell testified that "about the same thing happened" as had
occurred the previous day. Tr. 27. Eventually Allen started the shredder and
Boswell agreed to watch it run. 13 FMSHRC at 209-10.
As to the radio incident of October 22, 1989, Allen testified that he
tried to call Boswell on the radio and received no answer. Allen then went
looking for Boswell and found him on the eighth floor of the preheating tower
"sitting with the radio on." Tr. 103, 128. Allen testified that he then
asked Boswell if he had heard him calling on the· radio and Boswell said he had
not. Allen then checked the radio and it seemed to be in working order.
Tr. 104. In contradiction, Boswell testified that no such incident had
occurred, and that he was not at work on October 22, 1989. Tr. 28-29, 30, 31.
See also N.C. Exh. 4. Allen conceded the date could be incorrect but stated
that the incident had occurred. Tr. 127.
In the kiln incident of December 22, 1989, Boswell worked at the hood of
the kiln for about eight hours, installing beams and building a platform. He
testified that he had been having ear problems for a month and the cold made
his ears worse. Boswell told Allen about his ears and was excused.
The bobcat and wheelbarrow incident of January 1, 1990, arose when Allen
directed Boswell to use a bobcat to remove steel mill grinding balls from the

1

Under the collective bargaining agreement at the mine, a miner has the
right to call for a safety review if he believes that a situation is unsafe, and
cannot be disciplined for refusing to perform an unsafe task. Under the safety
review procedure, representatives of the union and company meet to review the
situation.
If the two sides cannot agree, they may request a review by the
Department of Labor's Mine Safety and Health Administration.
2

Clay is typically encountered in large chunks. At National Cement's
mine, the clay is carried up a conveyor belt, dumped into a revolving tub, and
shredded. Tr. 26.

254

mill basement. 3 The task involved traveling on a 20 to 30 degree inclined
concrete ramp that was strewn with loose clinkers. The ramp was 12 feet wide
and 30 to 40 feet long. There were six to eight inches of water at the bottom
of the ramp in a ditch with a metal-eared safety barrier. Boswell responded
that it was unsafe for him to operate the bobcat because he had no training on
the machine. Allen then told Boswell to use a wheelbarrow to perform the task
and Boswell refused on the grounds that it was unsafe to push the wheelbarrow.
Allen testified that he then explained to Boswell various ways of performing
the task safely. Boswell called for a safety review but Allen dropped his
request and sent Boswell to push rock for the balance of the shift.
On January 11, 1990, management and union officials met to discuss
Boswell's job performance. Boswell was then advised that, based on the five
incidents referenced in the Report, he was disqualified as a utility laborer
due to his unsatisfactory performance. National Cement decided that Boswell
would be permitted to "roll" to another job. Boswell elected to roll to the
job of payloader operator, which paid a base rate of $12.50 per hour. The
utility laborer's job paid a base rate of $13.58 per hour.
On February 26, 1990, Boswell filed a discrimination complaint with the
Mine Safety and Health Administration ("MSHA") based on the disqualification.
By letter dated May 4, 1990, MSHA notified Boswell that it had determined that
he had not been discriminated against in violation of section lOS(c) of the
Mine Act, 30 U.S.C. § 815(c). On June 18, 1990, Boswell filed a complaint
with the Commission pursuant to section 105(c)(3) of the Act, 30 U.S.C.
§ 815(c)(3).
National Cement filed a motion to dismiss Boswell's complaint as
untimely, on the basis that it had been filed with the Commission more than 30
days after MSHA's determination that no discrimination had occurred. 4 The
judge summarily denied the motion on the grounds· that the filing time was not
jurisdictional. Tr. 13. On the merits, National Cement primarily argued that
Boswell 1 s disqualification was justified by the five incidents set forth in
the Report. National Cement also provided testimony and other evidence to the
effect that Boswellqs prior work history was poor and that the underlying
cause of the problem was the fact that Boswell and Allen could not get along.
The judge determined that Boswell had engaged in protected activity.
13 FMSHRC at 213. With regard to the kiln incident of August 8, 1989, the
judge found that Boswellrs refusal to work and his request for a safety review
3

The bobcat is a four-wheeled vehicle with a bucket in front that is used
to pick up, transport, and dump loose material. The vehicle does not have a
steering wheel and is operated with hand and foot controls. See Tr. 34.
4

In relevant part, section 105(c)(3) of the Mine Act provides: "If the
Secretary, upon investigation, determines that the provisions of [section 105(c)]
have not been violated, the complainant shall have the right, within 30 days of
notice of the Secretary's determination, to file an action in his own behalf
before the CoIIllilission, charging discrimination or interference .... " 30 U.S.C.
§ 815(c)(3).

255

were made in good faith and were reasonable and, hence, were protected.
13 FMSHRC at 209, 213. In reaching his conclusion, the judge also relied on
the testimony of James Noah, a fellow employee, who testified that he informed
National Cement's safety director that, if Boswell had not requested the
safety review, he would have. 13 FMSHRC' at 209. The judge found that the
work Boswell was scheduled to perform was "patently unsafe." 13 FMSHRC at
213.
The judge further determined that Boswell's refusal to work in the
bobcat and wheelbarrow incident of January 1, 1990, was a protected work
refusal, and that his request.for a safety review was also protected activity.
13 FMSHRC at 213. The judge found that Boswell had very limited experience
operating the bobcat, and no experience operating it on a 20 degree slope.
Id. In addressing Allen's wheelbarrow alternative, the judge noted that the
results of a safety review were unknown because Boswell's request was not
acted upon and Boswell was given another assignment. Id.
The judge concluded that Boswell's disqualification was motivated, "at
least in major part," by his protected activity. 5 13 FMSHRC at 213. Based on
that conclusion, he found .that Boswell was discriminated against in violation
of the Mine Act. Id. The judge held that Boswell was entitled to
reinstatement to his former position as utility laborer and to have his
personnel file purged of any derogatory information pertaining to his
disqualification. 13 FMSHRC at 215. The judge found that Boswell was not
entitled to any back pay because, as a result of 56 more hours worked, he had
earned $919.54 more as a payloader operator than he would have earned as a
utility laborer. 13 FMSHRC at 214-15.
On review, National Cement argues that the judge erred in not dismissing
Boswell's complaint because of its untimely filing. It contends that
Boswell's refusal to use the wheelbarrow to remove the steel balls from the
mill basement was not protected activity and justified his disqualification
and transfer. National Cement also argues that the judge erred in failing to
address its defense that, notwithstanding Boswell's alleged protected
activity, it would have disqualified and transferred him in any event based on
his prior work history and his poor job performance. It points to the judge's
failure to address Boswell's poor working relationship with Allen and his
other work history, apart from the incidents listed in the Report. Finally,
National Cement asserts that Boswell's disqualification and transfer were not
adverse actions, since Boswell actually earned more as a payloader operator.

5

The judge found no protected activity involved in the other three
incidents discussed in the Report. With regard to the clay shredder incident,
the judge did not find any protected activity on Boswell's part nor did he find
any unprotected justification for disqualifying Boswell based on this incident.
13 FMSHRC at 210. With respect to the radio incident of October 22, 1989, the
judge found the evidence that the incident actually occurred to be extremely
weak. Id. The judge determined that the kiln incident of December 22, 1989,
neither helped nor hurt either party. 13 FMSHRC at 211.

256

II.
A.

Disposition of Issues

Timeliness of Boswell's discrimination complaint

We affirm the judge's denial of National Cement's motion to dismiss
Boswell's complaint. The Commission has made clear that the filing periods
for section 105(c) discrimination complaints are not jurisdictional in nature.
See. e.z., David Hollis v. Consolidation Coal Co., 6 FMSHRC 21, 24 (January
1984), aff'd mem. 750 F.2d 1093 (D.C. Cir. 1984) (table) (60-day time limit
under section 105(c)(2) of the Mine Act, 30 U.S.C. § 81S(c)(2), for miner to
file discrimination complaint with the Secretary); Secreta:r:y on behalf of
Donald R. Hale v. 4-A Coal Co., 8 FMSHRC 905, 908 (June 1986)(Secretary of
Labor's filing responsibilities). Thus, on a case-by-case basis, the
Commission may excuse filing delays in appropriate circumstances. See Hollis,
6 FMSHRC at 24.
Under section 105(c)(3) of the Mine Act, Boswell was required to file
his complaint "within 30 days of notice of the Secretary's determination" of
no discrimination. The statute makes clear that the time for filing begins to
run upon "notice" of the Secretary'·s action. Here, the record does not
indicate when Boswell act\ially received MSHA's May 4, 1990, letter notifying
him of its determination but, assuming three days for its receipt through the
mail, Boswell's complaint, filed on June 18, 1990, was at most, 12 days late.
The record also shows that on June 6, 1990, Boswell erroneously mailed his
complaint to MSHA at its Arlington, Virginia, office and that MSHA forwarded
it to the Commission.
Under these circumstances, we conclude that the lateness of Boswell's
filing was de minimis and appears to have resulted, at least in part, from
mistake, inadvertence, or excusable neglect. Most significantly, National
Cement has shown no prejudice in connection with this brief delay (~Hale,
8 FMSHRC at 909), nor has there been any showing that Boswell knowingly
slumbered on his rights. Cf. Hollis, 6 FMSHRC at 25. Accordingly, Boswellgs
late filing is excused.
B.

The Alleged Discrimination

The Commission has long held that a miner seeking to establish a prima
facie case of discrimination under section lOS(c) of the Mine Act bears the
burden of persuasion that he engaged in protected activity and that the
adverse action complained of was motivated in any part by that activity.
Secretary on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 27972800 (October 1980), rev'd on other grounds. sub nom. Consolidation Coal Co.
v. Marshall, 663 F.2d 1211 (3rd Cir. 1981); and Secreta:r:y on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRG 803, 817-18 (April 1981). The
operator may rebut the prima facie case by showing either that no protected
activity occurred or that the adverse action was in no part motivated by any
protected activity. If an operator cannot rebut the prima facie case in this
manner, it may nevertheless defend affirmatively by proving that it would have
taken the adverse action in any event on the basis of the miner's unprotected
activity alone. Pasula, supra; Robinette, supra. See also Eastern Assoc.
Goal Corp. v. FMSHRC, 813 F.2d 639, 642 (4th Cir. 1987); Donovan v. Stafford

257

Construction Co., 732 F.2d 954, 958-59 (D.C. Cir. 1984); Boich v. FMSHRC, 719
F.2d 194, 195-96 (6th Cir. 1983)(specifically approving the Commission's
Pasula-Robinette test). Cf. NLRB v, Transportation Management Cor.p., 462 U.S.
393, 397-413 (1983) (approving nearly identical test under National Labor
Relations Act).
1.

Protected Activity

The judge found that Boswell engaged in two instances of protected
activity: (1) his work refusal and request for a safety review in the kiln
incident of August 8, 1989; and (2) his work refusal and request for a safety
review in the bobcat and wheelbarrow incident of January 1, 1990. National
Cement argues on review that the judge erred in finding that Boswell engaged
in protected activity in connection with his refusal to use the bobcat and
wheelbarrow to remove the steel balls from the mill basement on January 1,
1990.
For a work refusal to come within the protection of the Mine Act, the
miner must have a good faith, reasonable belief that the work in question is
hazardous. See generally,_ Robinette, 3 FMSHRC at 807 -12. In determining
whether the miner's belief in a hazard is reasonable, the judge must look to
the miner's account of the conditions precipitating the work refusal and also
to the operator's response. An operator has an obligation to address the
danger perceived by the miner. Secretary on behalf of Pratt v. River
Hurricane Coal Company. Inc., 5 FMSHRC 1529, 1534 (September 1983); Secretary
of Labor v. Metric Constructors. Inc., 6 FMSHRC 226, 230 (February 1984),
aff'd sub nom. Brock v. Metric Constructors. Inc., 766 F.2d 469 (11th Cir.
1985). As stated in Gilbert v. FMSHRC, 866 F.2d 1433 (D.C. Cir. 1989), once
it is determined that a miner has expressed a good faith, reasonable concern,
the analysis shifts to an evaluation of whether the operator has addressed the
miner's concern "in a way that his fears reasonably should have been quelled.
In other words, did management explain to [the miner] that the problems in his
work area had been corrected?" 866 F.2d at 1441. See also Secretary on
behalf of Bush v. Union Carbide Cor.p., 5 FMSHRC 993, 997-99 (June 1983);
Thurman v. Queen Anne Coal Co., 10 FMSHRC 131, 135 (February 1988), aff'd, 866
F.2d 431 (6th Cir. 1989)(table). Accordingly, a miner's continuing refusal to
work may become unreasonable after an operator has taken reasonable steps to
dissipate fears or ensure the safety of the challenged task or condition.
National Cement's argument suggests that by itself Boswell's refusal to
use the bobcat was outside the Act's protection but the thrust of its argument
focuses on the wheelbarrow aspect of that work dispute. With respect to the
bobcat incident, the judge concluded that Boswell's work refusal was
protected. 13 FMSHRC at 213. we are satisfied that substantial evidence
supports the judge's finding. Boswell had very limited experience operating
the bobcat and none on a 20 degree slope. Tr. 34-36. Boswell testified that
he was afraid to run the bobcat and that it was unsafe for him to attempt to
do so. Tr. 34-36. See also Tr. 83-84. Boswell indicated in his written
response to the Report that he had never been trained to operate the bobcat,
and that he might have run it on flat ground for a total of eight hours. N.C.
Exh. 4. See also Tr. 35-36. National Cement did not provide training for
operation of a bobcat. Tr. 35, 84. We agree with the judge that Boswell's

258

refusal to operate this equipment under the conditions involved lies within
the zone of protected activity.
National Cement's principal challenge to the judge's finding of
protected activity centers on the wheelbarrow dispute. As noted, after
Boswell refused to operate the bobcat, Allen then directed him to use a
wheelbarrow to remove the steel balls. When Boswell refused because of the
clinkers on the ramp, Allen told Boswell to sweep it off. Allen also offered
help to Boswell in removing the steel balls and told Boswell that he could
carry loads as small as ten pounds. The operator argues that, under these
circumstances, its direction to use the wheelbarrow did not require
performance of an unsafe task, and that the judge failed to address the
reasonableness of its response to Boswell's continuing work refusal. 6
Boswell testified that the danger presented was the clinkers on the
ramp, which, in his view, made it difficult to get traction while walking up
the incline. Allen testified that he told Boswell to "move the clinker[s)
from the ramp" and "sweep it down [so that] you have a flat surface." Tr. 85.
The judge did not address Allen's testimony in this regard, nor did he discuss
Allen's testimony that Bo~well was~told someone would be sent to help him
remove the steel balls with the wheelbarrow and that he could carry loads of
about ten pounds in the wheelbarrow. Tr. 84-85.
Thus, there is testimony in the record that suggests National Cement may
have adequately addressed the fears giving rise to Boswell's work refusal and
that, therefore, his continued work refusal may no longer have been
reasonable. If so, his work refusal lost its protected status and could
provide a legitimate justification for Boswell's disqualification and transfer
as well as the basis for an affirmative defense. We express no view as to
whether Boswell's fears were quelled. We conclude, however, that the judge
should reconsider his findings in view of the testimony referred to above and .
any other relevant evidence of record and determine whether Boswell's fears
were adequately addressed by National Cement.
2.

Adverse action

National Cement argues that no adverse action was taken against Boswell
because he earned more in the job to which he transferred than he would have
earned as a utility laborer. We disagree. The Report specifically states
that Boswell was disqualified as a utility laborer due to unsatisfactory
performance and that he was reprimanded. It states further that, in order to
avoid discharge, the employee should review his work performance history.
This Report clearly constitutes an adverse action subjecting Boswell to
discipline or detriment in his employment. See generally Secretary on behalf
of Jenkins v. Hecla-Day Mines Corp., 6 FMSHRC 1842, 1847-48 (August 1984).

6

National Cement does not argue that the judge erred in finding that
Boswell's request for a safety review regarding the bobcat and wheelbarrow
incident was protected.

259

Further, although Boswell earned $920.04 more in his new job than he
would have in his previous one, his job transfer from a utility laborer to
payloader operator reduced Boswell's base pay by $1.08 per hour. The annual
difference in earnings found by the judge was due to additional hours worked
by Boswell and premium pay received for Sunday and holiday work, shift
differential, and overtime. See Tr. 43-46, 168. Thus, the evidence shows
that Boswell earned more because he worked more, but that he nevertheless
suffered a loss in his base pay rate. We conclusle that Boswell suffered an
adverse action.
3.

Nexus

We agree with the judge's conclusions that National Cement's action
against Boswell was motivated at least in part by Boswell's protected
activity. The Report specifically refers to Boswell's August 8, 1989, refusal
to remove brick from the kiln, Boswell's January 1, 1990, refusal to remove
the steel balls from the mill basement using the bobcat and Boswell's requests
for safety reviews associated with these work refusals. National Cement does
not dispute that these activities were part of its bases for disciplining
Boswell. Thus, we affirm the judge's conclusion that Boswell was disciplined,
at least in part, for these protected activities and that he, therefore,
established a prima facie case of discrimination.
4.

Affirmative Defense

On review, National Cement argues that it would have disciplined
Boswell, in any event, for his unprotected activity alone and that the judge
did not address this affirmative defense. The operator presents two bases for
its affirmative defense: (1) Boswell's allegedly poor work history including
the wheelbarrow incident and the three other incidents set forth in the Report
(the clay shredder, radio and December 22, 1989 kiln incidents) as well· as his
earlier work history; 7 and (2) the inability of Boswell and Allen to get
along. The judge found little evidence that the radio incident actually
occurred and therefore determined that it did not affect the issue at bar. We
agree. The judge also found that the clay shredder and December 1989 kiln
incidents did not involve protected activity and individually did not provide
the operator with justification for disciplining Boswell. He did not,
however, analyze whether National Cement had established an affirmative
defense, based on the totality of unprotected activity set forth in the
Report. Nor did he mention the earlier work history or Boswell's relationship
with Allen. Accordingly, we remand this case to the judge for analysis of
this issue. On remand, the judge shall evaluate the evidence of record on
these points in light of the Pasula-Robinette affirmative defense framework.
Pasula, 2 FMSHRC at 2799-800; Robinette, 3 FMSHRC at 817-20 .. If the judge
finds that Boswell's refusal to use the wheelbarrow was not protected, he
should also consider this incident when evaluating National Cement's
affirmative defense.
7 According to National Cement, Boswell had a long history of performance
problems, involving seven additional incidents. See N.C. Exhs. 5-11. We note,
however, that these incidents were not mentioned in the Report.

260

III.

Conclusion
Accordingly, on the foregoing bases, we affirm the judge's decision in
part, vacate it in part, and remand for further proceedings consistent with
this opinion. The judge shall consider whether the wheelbarrow incident
constituted a protected work refusal. The judge shall also analyze whether
National Cement proved that it would have disqualified Boswell in any event
for any unprotected activities the judge may find in reconsidering the matters
raised in this decision.

Richard V. Backley, Commissioner

L. Clair Nelson, Commissioner

Distribution
Harry L. Hopkins, Esq.
Thomas F. Campbell, Esq.
Lange, Simpson, Robinson & Somerville
1700 First Alabama Bank Bldg.
Birmingham, Alabama 35203
Larry G. Myers for Ronny Boswell
United Paperworkers International Union
District Council No. 5
229 Roebuck Plaza Drive, Suite 203
Birmingham, AL 35206
Mr. Ronny Boswell
P .0. Box 177
Wattsville, Alabama

35182

Administrative Law Judge Roy J. :Maurer
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

261

262

ADMINISTRATIVE LAW JUDGE DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

JAN 31 1992
DISCRIMINATION PROCEEDING

CLIFFORD MEEK,
Complainant

Docket No. LAKE 90-132-DM
MSHA Case No. UC MD-90-06

v.
ESSROC CORPORATION,
Respondent
SUPPLEMENTAL DECISION

Before:

Judge Fauver

This discrimination proceeding was brought under § l05(c) of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c. § 801
seq.
On December 24, 1991, a decision on liability was entered
finding that Respondent discriminated against Complainant by
refusing to employ him because of his protected activities.
As
stated at page 12 of the decision, "This decision shall not be a
final disposition of this proceeding until a supplemental decision
entered on monetary relief."
Further proceedings
relief due Complainant.

are

in process

on

issues

of monetary

Before considering the parties 1 proposals and arguments on
monetary relief, I observe that a motion to dismiss has not been
formally ruled upon; however, its denial is implicit from the
decision on liability.
Th
supplemental decision addresses the
motion to dismiss, and sets a time for the parties to submit their
final proposals and documents on monetary relief.
At the close of Complainant's evidence at the hearing,
Respondent moved to dismiss the complaint on the ground that
Complainant had not made out a prima facie case of discrimination.
Denial of this motion is implicit in the decision on
liability, which credits Complainant's evidence and finds that it
establishes a prima facie case of discrimination. For the record,
the motion to dismiss is hereby formally DENIED, for reasons
included in the findings, conclusions and discussion in the
decision on liability.

263

This case is pending further procedures and a final order on
monetary relief.
If needed, a supplemental hearing will be
scheduled on factual issues concerning monetary relief.
The
parties shall have 15 days from the date of this decision to submit
their final proposals and supporting documents on monetary relief.

~dM~~v"'-

Administrative Law Judge

Distribution:
Robert J. Tscholl, Esq., Roetzel & Andress, 220 Market Avenue,
South, Suite 502, Canton, OH '·44702 ·(Certified Mail)
John C. Ross, Esq., Ross & Robertson, P. 0. Box 35727, Canton, OH
44735 (Certified Mail)
/fas

264

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

FEB

22041

4 l992
CONTEST PROCEEDING

CONSOLIDATION COAL COMPANY,
Contestant

v.

Docket No. WEVA 91-210-R
Citation No. 3105298; 2/7/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Robinson Run No. 95 Mine

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 91-1961
A.C. No. 46-01318-04008

v.
Robinson Run No. 95 Mine
CONSOLIDATION COAL COMPANY,
Respondent
DECISION
and
ORDER OF DISMISSAL
Appearances~

Wanda M. Johnson, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia, for
the Petitioner/Respondent;
Walter J. Scheller, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for the
Respondent/Contestant.

Before~

Judge Koutras
Statement of the Proceedings

The captioned civil penalty proceeding concerns a proposal
for assessment of civil penalty filed by the petitioner against
the respondent pursuant to section llO(a) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. 820{a), seeking a civil
penalty assessment of $379, for an alleged violation of mandatory
safety standard 30 C.F.R. § 75.400.
The case was consolidated
for hearing in Morgantown, West Virginia, with the captioned
contest Docket No. WEVA 91-210-R, and with several other dockets
concerning these same parties.

265

Discussion
'rhe parties agreed to settle the civil penalty case, and the
petitioner was afforded an opportunity to present the proposed
settlement motion orally on the record pursuant to Commission
Rule 30, 29 C.F.R. § 2700.30.
In support of the proposed settlement, the petitioner stated
that the respondent has agreed to pay the initial proposed
penalty assessment of $379, in full.
I took note of the fact the
violation was the result of moderate negligence, and that the
cited condition was rapidly abated with an hour of the issuance
of the citation.
Conclusion
In view of the foregoing, and after careful review of the
pleadings and the arguments in support of the proposed settlement
disposition of the alleged vipJation, the proposed settlement was
approved from the bench.
I conclude and find that the settlement
is in the public interest, and my bench decision is reaffirmed.
The settlement IS APPROVED.
ORDER
Docket No. WEVA 91-1961. The respondent IS ORDERED to pay a
civil penalty assessment of $379, in satisfaction of section
104(a) Citation No. 3105298, February 7, 1991, 30 C.F.R.
§ 75.400.
Payment is to be made to MSHA within thirty (30) days
of the date of this decision and order, and upon receipt of
payment, this matter is dismissed.
Docket No. WEVA 91-210-R.
In view of the settlement
disposition of the companion civil penalty case, the docketed
contest case IS DISMISSED.

;j

;;Ad/Uf£ #. ~

~~ge A'.-Koutras

Administrative Law Judge
Distribution:
Wanda M. Johnson, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Blvd., Room 516, Arlington, VA 22203
(Certified Mail)
Walter J. Scheller III, Esq., Consolidation Coal Company, Consol
Plaza, 1800 Washington Road, Pittsburgh, PA 15241· (Certified
Mail)

/ml

266

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB

4 1992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. WEVA 91-1980
A.C. No. 46-01318-04013

v.
Robinson Run No. 95 Mine
CONSOLIDATION COAL COMPANY,
Respondent
CONSOLIDATION COAL CQMPANY,
Contestant

: · CONTEST PROCEEDINGS

v.

Docket No. WEVA 91-211-R
Citation No. 3105685; 2/7/91

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Docket No. WEVA 91-212-R
Citation No. 3105686; 2/7/91
Robinson Run No. 95 Mine
Mine ID 46-01318

PARTIAL DECISION
ORDER OF DISMISSAL
ORDER STAYING PROCEEDING
Appearances:

Wanda M. Johnson, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia, for
the Petitioner/Respondent;
Walter J. Scheller,
., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for the
Respondent/Contestant.

Before:

Judge Koutras
Statement of the Proceedings

The captioned civil penalty proceeding concerns proposals
for assessment of civil penalties filed by the petitioner against
the respondent pursuant to the Federal Mine Safety and Health Act
of 1977. The petitioner seeks civil penalty assessments for five
(5) alleged violations of certain mandatory safety standards
found in Part 75, Title 30, Code of Federal Regulations. The
case was docketed for hearing in Morgantown, West Virginia, with

267

several other civil penalty and contest cases, and two of the
citations were consolidated with Contest Docket Nos.
WEVA 91-211-R 2and WEVA 91 212-R, (Citation Nos. 3105685 and
3105686). One Citation (No. 3105328) concerning an alleged
violation of the safeguard standard 30 C.F.R. § 1403(8) (b), was
previously stayed by me by a stay order issued on November 1,
1991. The remaining citations (Nos. 3313225 and 3313227) concern
alleged "excessive history" violations and the parties requested
that they be stayed pending the Commission's decision in Drummond
Coal Co., Inc., 13 FMSHRC 339, and 13 FMSHRC 356 (March 1991),
and Zeigler Coal Company, 13 FMSHRC 367 (March 1991).
Settlement
Section 104(a) "S&S" citation No. 3105685, concerns an
alleged violation of 30 C.F.R. § 75.807. Section 104(a) "S&S"
citation No. 3105686, concerns an alleged violation of 30 C.F.R.
§ 75.316.
They were both initially assessed at $310 for each
alleged violation.
~

•v•

In support of the proposed settlements, petitioner's counsel
stated that upon further review of the facts and circumstances
which resulted in the issuance of the citations, the inspector
now believes that the citations should be modified as non-"S&S"
citations due to mitigating circumstances with regard to the
question of gravity •. Under the circumstances, counsel agreed
that a reduction in the initial penalty assessments is warranted,
and the respondent agreed to pay civil penalty assessments in the
amount of $186, for each of the citations.
After careful review and consideration of the pleadings and
arguments in support of the proposed settlements, including the
civil penalty assessment criteria found in section llO(i) of the
Act, the settlement dispositions were approved from the bencho
My bench decisions are herein reaffirmed"
ORDER
Pursuant to Commission Rule 30, 29 CoF.R. § 2700.30, the
proposed settlement IS APPROVED. The respondent IS ORDERED to
pay a civil penalty assessment of $186 for citation No. 3105685,
and a civil penalty assessment of $186 for citation NO. 3105686.
Payment is to be made to MSHA within thirty (30) days of the date
of this partial decision and order, ·and upon receipt of payment,
the petition for assessment of civil penalty for these citations
is dismissed.
In view of the settlement approval, the companion
contest Docket Nos. WEVA 91-211-R and WEVA 91-212-R, ARE
DISMISSED.

268

IT IS FURTHER ORDERED THAT excessive history Citation
Nos. 3313225 and 3313227 (Docket No. WEVA 91-1980) issued on
June 10, 1991, alleging violations of 30 C.F.R. § 75.1000-3,
ARE STAYED.

4~&~
Administrative Law Judge

Distribution:
Walter J. Scheller, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
Wanda M. Johnson, Esq., Office of the Solicitor, U.S. Department
of Labor, Suite 516, Ballston Towers #3, 4015 Wilson Boulevard,
Arlington, VA 22203
(Certified Mail)

/ml

269

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 1 0 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
HIGHLANDS COUNTY BOARD OF
COMMISSIONERS,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. SE 91-660-M
A.C. No. 08-01139-05501
Charlotte County Shell
Pit Mine

DECISION
Appearances:

Michael K. Hagan, Esq., U.S. Department of Labor,
Office of the Solicitor, Atlanta, Georgia, for the
Petitioner;
J. Ross MacBeth, Esq., Sebring, Florida, for the
Respondent.

Before:

Judge Koutras
Statement of the Case

proceeding concerns proposals for assessment of civil
filed by the petitioner against the respondent pursuant
llO(a) of the Federal Mine Safety and Health Act of
1977 30 U.S.C. § 820(a), seeking civil penalty assessments in
the amount of $40, for two alleged violations of certain
mandatory safety standards found in Part 56, Title 30, Code of
Federal Regulations. A hearing was held in Sebring, Florida, and
the parties waived the filing of posthearing briefs. However, I
have considered their oral arguments made on the record during
the hearing in my adjudication of this matter.
Issues
The issues presented in this proceeding are (1) whether the
conditions or practices cited by the inspector constitute
violations of the cited mandatory safety standards, and (2) the
appropriate civil penalties to be assessed for the violations,
taking into account the statutory civil penalty criteria found in
section llO(i) of the Act. Additional issues raised by the
parties are identified and disposed of in the course of this
decision.

270

Applicable statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801, et seq.
2.

Commission Fules, 29 C.F.R. § 2700.1, et seq.

3. Mandatory safety standards 30 C.F.R. § § 56.14107(a) and
56.1410l(a) (2).
Stipulations
The parties stipulated to the following (Tr. 5-6):
1. The respondent is subject to the jurisdiction of the
Act, the Secretary of Labor, and the Commission.
2. The respondent is a small mine operator employing
approximately two people .. at the subject mine site.
3. The proposed civil penalty assessments will not
adversely affect the respondent's ability to continue in
business.
4. The respondent's history of prior violations for the
period February 14, 1989, through February 13, 1991, is
reflected in an MSHA computer print-out, and it indicates
that the respondent has no prior violations (Exhibit P-1).
5. The two contested violations in this proceeding were
timely abated in good faith by the respondent.
Discussion
Section 104(a) Non-"S&S" citation No. 3431917, issued on
February 14, 1991, cites an alleged violation of mandatory safety
standard 30 C.F.R. § 56.14107(a), and the cited condition or
practice is described as follows:
The belt drive was not guarded on the pit discharge
pump in the pit area. As a rule employees do not go in
this area while pump is running.
Section 104(a) Non- 11 S&S 11 Citation No. 3431918, initially
issued on February 14, 1991, and subsequently modified on
April 15, 1991, cites an alleged violation of mandatory safety
standard 30 C.F.R. § 56.1410l(a) (2), and the cited condition or
practice is described as follows:
The parking brake on the 950 Caterpillar front-end
loader was not capable of holding the loader with its
typical load on the maximum grade it travels.

271

Petitioner's Testimony and Evidence
citation No. 3431917. 30 C.F.R. § 56.14107Ca).
MSHA Inspector J.J. Crisp testified that he inspected the
mine for the first time on February 14, 1991. He proceeded to
the pit area and encountered the dragline operator. While
standing at the top of the bank with the operator, Mr. Crisp
observed that the belt drive of the dewatering pump was not
guarded. The guard was laying in the walkway and the pump was
running and the belt drive was in motion. The unguarded drive
was "waist high to chest high", and Mr. Crisp believed that the
lack of a guard posed a hazard of someone loosing a finger or a
hand if they inadvertently contacted the belt drive pinch points
while it was running. He described the pinch points as the area
between the drive and the sheaves (Tr. 7-11).
Mr. crisp stated that the dragline operator told him that
the guard was off because he had to replace some belts, and that
pit foreman Gene Durrance toid. him that as a general rule
employees did not go to the pump area while it was running
(Tr. 12). Mr Crisp believed that if someone were next to the
unguarded drive he could possible be caught and hurt. However,
he took Mr. Durrance's word that no one is in the area unless the
pump is turned off, and that is why he determined that an injury
was unlikely and that the violation was not significant and
substantial (Tr. 13). He considered the respondent's negligence
to be "moderate to normal", and he confirmed that the violation
was abated and that the guard was on when he next returned to the
mine (Tr. 14} .
Mro Crisp explained the procedure for aligning the belts
when new ones are installed and he stated that the belts are not
self-adjusting and someone has to adjust them. The operator can
determine whether the belts are adjusted properly by observing
the belts while they are running, and if they are misaligned,
"you could throw a belt or you could see misalignment
instantaneous and you have to do the job all over again"
(Tr. 15).
On cross-examination, Mr. Crisp identified photographic
exhibit R-2, and he confirmed the location of the cited pump and
motor on a platform on the water. He stated that the pump motor
was turned off by a switch located on a switch box installed on a
pole at the top of the bank. He estimated that the switch was
approximately 20 feet away from a stairway leading down the
embankment, and that the stairway was approximately 15 to 20 feet
from a 15-foot walkway leading to the platform where the pump was
located. The platform holding the pump was approximately eightto-ten foot square (Tr. 17).

272

Mr. Crisp agreed that there would be no hazard or danger
from the pump if anyone were in the pit and the pump was not
running. Mr. Crisp believed that the guard should have been put
back on as soon as the belt was turned on. However, if no one is
in the pit and the pump is not on, it would not be negligent
(Tr. 20) .
Mr. crisp acknowledged that subsection (b) of the cited
standard provides an exception that does not require a guard when
the exposed moving part is at least seven feet away from a
walking or working surface. He confirmed that access is required
in order to maintain and check the pump, that two people work at
the pit, and they would maintain or check the pump as needed
{Tr. 22).
In response to further questions, Mr. crisp stated that the
pump was readily accessible and that there was no barrier or
locked gate preventing access to the platform area where the pump
was located. He characterized the platform area around the pump
as a "working platform", and he conceded that he did not measure
the platform {Tr. 25).
Citation No. 3431918, 30 C.F.R.

§

56.1410l(a) (2)

Inspector Crisp stated that he observed Mr. Durrance
operating the cited front-end loader on a slight incline at the
top of the levee coming out of the pit. He checked the backup
alarm and fire extinguisher and found them satisfactory. He told
Mr. Durrance that he wanted to check the service brakes.
Mr. Durrance applied the service brakes while the machine was
moving, and the brakes functioned properly and stopped the
machine (Tr. 36-37). Mr. Crisp stated that the machine was not
stopped completely when he asked Mr. Durrance to apply the
parking brake and then let off the service brakes. When he did,
the parking brakes would not hold the machine and he "rode freely
on the slight incline". Mr. Crisp confirmed that the brakes were
tested on a slight incline with an empty bucket, and that
Mr. Durrance told him that he thought the parking brake was
working (Tr. 36-38)0
Mr. Crisp confirmed that he made a determination that an
injury was unlikely because the service brakes were operable, and
if they failed, the operator (who had a seatbelt) could steer the
machine and bring it to a stop. However, if an injury did occur,
it would be 11 lost work days and restricted duty". He did not
consider the violation to be significant and substantial
(Tr. 40). He considered the negligence to be "moderate to
normal" because the operator is supposed to check his equipment
before the shift begins and he should have known of the
condition. Mr. Crisp stated that Mr. Durrance told him the
parking brake was adjusted, and on a subsequent inspection visit,
Mr. crisp tested the parking brake and abated the violation.

273

Mr. crisp confirmed that he initially cited a violation of
subsection (a) (3) of section 56.14101, but that his supervisor
subsequently modified it to reflect a violation of subsection
(a) (2) (Tr. 38, 41-42; 46-47).
On cross-examination, Mr. Crisp stated that when he next
returned to the mine to abate the citation, he asked Mr. Durrance
to engage the parking brake and the machine did not move.
In
response to a question as to whether he actually had Mr. Durrance
test the parking brakes or simply asked him whether or not they
worked, Mr. Crisp stated that "as I recall, I inspected it"
(Tr. 44).
In response to further questions, Mr. Crisp stated
that the loader was used to load trucks, and that the loader
operator would not use the parking brake during loading.
However, he would use the parking brake on a ramp if he lost his
service brakes, and although the trucks are normally loaded in
flat areas, there are "dips and slight inclines" (Tr. 45-46).
Mr. Crisp further explained the initial testing of the parking
brake by Mr. Durrance as follows at (Tr. 48-50):
A.
No, sir.
I checked it--he had come up out of the pit
area to where he loads trucks. It was right on top of the
levee on a slight incline and he stopped it in this area.
That's where the test was performed.

Q.

And it was empty?

A.

It was empty.

Q.

He had his service brakes on and the engine was running?

A.

Right.

Q¢ When he released the service brake was the transmission
in neutral or drive or what?
A.

In neutral.

Q.

He released the service brakes--

A.

The machine rolled.

Q.

And

A.

Well, he put his brakes on pretty quick.

*

rolled.

*

How far did it roll?

*

*

*

*

Q.

It's easier to pass the test if there's no load?

A.

Right.

274

*

Q. And if it won't hold it and it says it has to hold it on
that maximum grade, if you tested it on a slight grade is
that an easier test for the equipment to pass?

A.

Yes.

Q. So, in terms of what the standard requires, it failed to
pass an even lower standard?

Ao

A minimal test, yes.
Respondent's Testimony and Evidence

Citation No. 3431917.

30 C.F.R.

§

56.14107{a)

Gene Durrance testified that he is employed by the
respondent county road and bridge department as a finish operator
at the Charlotte county shell pit operation. He confirmed that
photographic Exhibit R-2, depicts the pump which was cited by
Inspector crisp on the day of,.his inspection. Mr. Durrance
stated that the guard-is located at the top of the motor at the
belt drive. He stated that the platform is approximately ten
feet square and that the walkway from the platform to the shore
is approximately 20 feet long. The stairway leading from the end
of the walkway to the top of the bank is approximately 30 feet
long, and the distance from the top of the stairs to the post
holding the pump switch is 20 feet. The on-off switch is located
on the side of the electrical box mounted on the post, and the
master switch is on the front of the box on the same post
(Tr. 51-53) .
Mr. Durrance stated that once the pump motor is turned off
at the switch it cannot be turned on from the platform area, and
one would have to return to the switch pole to turn it back on.
He stated that he general
does the usual maintenance on the
pump motor, and there is a rule or procedure that "you don't go
there with the motor runningll (Tr. 54). He confirmed that other
than repairs, there is no reason for anyone to go out on the
platform, and that no one goes there with the motor running
(Tr.

54)"

Mr. Durrance acknowledged that the guard was off the cited
pump motor belt drive at the time of the inspection. He
explained that he had taken the guard off in order to replace
three belts. The guard was left off while the shop was obtaining
the belts, and the next morning he installed the belts after
turning off the motor. He then left the platform and turned the
motor back on. with the guard off because he wanted to let it run
awhile in order to check the tension, and if it required
adjustment he would have put the cover back on. However, before
he could finish and put the guard back on, he had to load some
trucks, and in the interim, the inspector arrived and saw that

275

the guard was off and that the pump motor was running (Tr. 5455). He explained the procedure as follows at (Tr. 55-56):
Q.
In terms of procedure you turn the pump off or not when
you went in there?
A.

Off.

Q. You turn it off, you go down in there and you said you
replaced three belts; is that correct?
A.

Yes, sir.

Q. And then you have to go back out to turn it back on; is
that correct?
A.

Yes, sir.
THE COURT: Excuse me just a second. Did you replace
three belts?, You said it had three belts.

A.

Yes, sir.

Q. Now, did you leave?
to check the alignment?

Did you turn it on and leave it on

A. The alignment was pretty well in line. All I had to do
was just replace the belts and readjust the tension on the
belt.

Q. If the alignment was okay why would it be necessary to
run the equipment for a little while before putting the
guard back on?
A. Just like a car. If you change a fan belt you run it a
little while then you check it for tension.
If you feel it
needs to be tightened up some more-So~ it was to make sure the tension was right and if the
belts were all loose you could tighten it back up?

Q"

A.

Yes, s

Q.

And then put the guard back on; is that correct?

A.

Yes, sir.

On cross-examination, Mr. Durrance stated that the pump
motor switch can be locked out by inserting a lock in the lever,
but that he doesn't use a lock and simply pulls the switch down.
He stated that there is no written rule or procedure that no one

276

goes on the platform with the motor running, and that "I don't
like to go out there with all that electricity in the water"
(Tr. 57). He stated that the belt broke the day before the
inspector arrived, but that the pump continued to run with only
two belts while the guard was off the day before the inspection.
The new belts were put on at 7:30 a.m., the day of the
inspection, and the pump was turned off while he did the work.
No one else was in the area. After replacing the belts and
tightening them, the guard was still off, and he went ashore and
turned the motor back on and looked at the machinery from the
bank and "it ran fine". He then left to load a truck and the
inspector arrived at 10:30 a.m. The belts were running unguarded
for approximately three hours. After the inspector left, he
turned off the motor, checked the belt tension and found that it
required no more adjusting. He then replaced the guard and
turned the motor back on. He confirmed that he explained his
belt changing work to the inspector, but that "he said he already
saw it and had to write a citation" (Tr. 62-64).
In response to further questions, Mr. Durrance stated that
there was no particular reason why he did not replace the guard
after he replaced the new belts, but that there are four bolts
which need to be removed or replaced when taking the guard on and
off. He further stated that if the trucks had not come in for
loading he would have finished with the belts and replaced the
guard, but he would have waited 15 to 20 minutes to make sure the
belt tension was correct. He told the inspector that he was
going to replace the guard as soon as he finished, but the
inspector left and did not know that he had replaced the guard
(Tr. 65-67) .
Louis Pollard, Jr., employed by the respondent as a dragline
operator at the cited pit in question, testified that he was
present when Mr. Crisp conducted his inspection on February 14,
1991. He stated that after Mr. Durrance learned who the
inspector was he asked him if there was anything wrong, and the
inspector informed Mr. Durrance that he could not run the pump
without a guard. Mr. Durrance offered to replace the guard, and
the inspector stated that he had already seen it (Tr. 86).
Mr. Pollard confirmed that he and Mr. Durrance are the only
persons who work at the pit, and that he has never been in the
pit alone with the pump motor running. He has been with
Mr. Durrance when pump maintenance was required, and the pump had
to be removed on two occasions for maintenance (Tr. 87).
Mr. Pollard stated that the ten foot platform where the pump is
located is only used for the repair of the equipment, and that at
the time of the inspection he was operating the dragline on the
other side of the pit and Mr. Durrance changed the pump belts
alone (Tr. 89) .

277

Citation No. 3431918.

30 C.F.R.

§

56.14101(a) (2).

Mr. Durrance stated that after checking the reverse alarm
and horn, and with the loader on a slight incline downhill with
the engine running, Inspector Crisp told him 0 to put it in
neutral and pull out the parking brake. And the brake didn't
hold". The foot service brakes were good and they held the
machine, but the parking brake wouldn't hold the machine and he
had to stop it with the foot brakes (Tr. 68-69).
Mr. Durrance stated that the terrain where he normally
operates the loader is usually level with a few pot holes, and he
explained that when the loader is initially started he must first
wait for air pressure to build up before the parking brake can be
automatically turned on, and the machine cannot be placed in gear
until the pressure is up and the brake is turned off. When the
machine is parked the bucket is lowered to the ground and the
parking brake is on. The parking brake is not used when the
loader is loading trucks on :t~vel ground (Tr. 70-71}.
Mr. Durrrance identified pages from the loader operating
manual (Exhibit R-1), including the procedures for testing the
parking brake, and he confirmed that the inspector did not
perform this test. He also confirmed that the inspector asked
him to apply the parking brake while the machine was moving, and
that this is contrary to the manual which states that the parking
brake should not be applied while the machine is moving except in
an emergency. After the inspector left, the brakes were adjusted
the next day and tested the same way as the inspector had
instructed him and "it worked fine and would stop the machine
while it was rolling" and it held according to the manual
instruction (Tr. 72-73).
On cross-examination, Mr. Durance stated that while the pit
area was flat at the time of the inspection, the roadway which
led in and out was on an incline and the loader was used on that
road and was tested there (Tr. 73). He acknowledged that he did
not always follow the manual instructions before starting the
loader, and he explained the inspector 1 s instructions which he
followed in testing the brakes (Tr. 74-77). He stated that after
the loader was stopped with the service foot brakes and in
neutral gear, the inspector "told me to let it--make it roll
again and then pull the parking brake" (Tr. 77). The subsequent
tests after the inspector left were made after the parking brake
was adjusted and the grease cleaned out (Tr. 78). When the
inspector next returned, he did not test the brake again and
simply asked if it had been repaired (Tr. 81). Mr. Durrance
confirmed that the manual is kept on the loader, but he did not
know whether the inspector knew this, and he did not show him the
manual (Tr. 83).

278

Mr. Pollard confirmed that he was present when the loader
parking brake was tested, could hear what was going on, and he
described what he observed. He stated that the loader was on a
slight downhill incline and the inspector told Mr. Durrance "to
start rolling and put the parking brake on", and when he did, the
loader did not stop. Mr. Pollard stated that he was not involved
in the servicing of the parking brake and was not present when
the inspector returned to -abate the citation (Tr. 90, 92).
On cross-examination, Mr. Pollard stated that he was
standing next to the inspector, and that after the loader backup
alarm and horn were tested, the foot brake was tested first with
the engine running. Mr. Durrance then shut the machine off. He
was then told by the inspector to try the parking brake, and the
inspector did not tell Mr. Durrance to take his foot off the
service brake and let the machine roll. The loader was started
again, and the inspector told Mr. Durrance to put it in gear and
to apply the parking brake (Tr. 95-98).
David Butler, employed oythe·respondent as a mechanic,
testified that he was instructed to go to the pit in question to
perform some repair work on the cited loader and that he first
met with Mr. Durrance who informed him "that an inspector had
come in and he said that the parking brake it needed to be
adjusted up" (Tr. 100) Mr. Butler stated that he adjusted the
brake bands and inspected the linkage from the air pod to the
brake pads, and found some grease on the outside of the drum.
This was normal leakage from the hydraulic hoses, and the grease
would not cause the brakes to malfunction. After making the
adjustments, he and Mr. Durrance tested the loader following the
same procedure as the inspector had previously instructed, and
when the parking brake was applied with the machine rolling, it
came to a stop. The test was performed on level ground at the
bottom of the pit and not on the pit access road (Tro 101-102).
Inspector Crisp was called in rebuttal by the petitioner,
and he confirmed that while he was aware of the loader manual
testing information, he did follow the manual testing procedure
and he stated that 11 we have no rule for testing parking brakes"
(Tr. 107). He stated that he tests the equipment wherever he
finds it. He had no doubt that he did not ask Mr. Durance to put
the loader in motion before applying the parking brake. He
stated that his procedure while testing a loader on a grade is
11
to set the parking brake manually, then if it rolls there's no
use going through another test" (Tr. 108). He stated that when
Mr. Durrance applied the foot service brakes he was fully
stopped. He then asked him to put the loader in neutral and to
take his foot off the service brake and to apply the parking
brake, and the loader rolled (Tr. 109). He confirmed that he has
followed this test procedure for parking brakes seven or eight
hundred times in his career and that he has never asked the

279

operator to put the machine in motion because "you can ruin the
pads" (Tr. 109-110) .
Mr. Crisp could not recall Mr. Durrance turning the machine
off and then on again before testing the parking brake. He
explained that the machine stopped after Mr. Durrance applied the
foot service brakes. Mr. Durrance then put the parking brake on
with his foot still on the service brake, and when he released
his foot from the service brakes, the machine started rolling.
At no time was the machine in motion while the parking brake was
applied (Tr. 115-117).
With regard to the guarding citation, Inspector Crisp stated
that he had no reason to doubt Mr. Durrance•s testimony
concerning the replacement of the pump motor belts. He confirmed
that since he had already observed the condition he felt
compelled to issue the citation, and that he would issue a
citation whenever he finds such an unguarded piece of moving
machinery in operation. If it were locked out, he would not
bother, but if it were simply, switched off and not locked out, he
would still issue a citation (Tr. ll3-114).
Petitioner's Arguments
The petitioner asserted that the evidence presented in this
case establishes that the inspector observed that the pump motor
belt drive was in motion and not guarded, and that the test
performed by the loader operator established that the parking
brake was inoperable. Under the circumstances, the petitioner
concluded that the violations of the cited mandatory safety
standards have been established and that the proposed civil
penalty assessments are appropriate in view of the unlikelihood
of any injuries, the limited hazard exposure, and a moderate
degree of negligence (Tr. 117-118)
o

With regard to the guarding citation, petitioner asserted
that the testimony establishes that there was a period of time
when the belt drive was operating without the guard attached, and
that the respondent's purported "rule of practice" was simply the
operator's habit of not going on the platform when the motor was
running and unguarded.
Further, the petitioner asserted that in
the event of an emergency, "habits may perhaps go 11 , and that the
intent of the standard is to protect individuals from their own
carelessness. Petitioner disagreed that the exception found in
subsection (b) of section 56.14107, applies in this case {Tr. 22,
29, 33-34, 119). The petitioner pointed out that the belt drive
was not locked out, and there was no barrier preventing anyone
from going to that location (Tr. 127).
With regard to the loader parking brake citation, the
petitioner asserted that the inspector followed his normal
testing routine when he had the loader operator test the parking

280

brake on a vehicle which was not in motion. Petitioner
maintained that the loader went into motion when the parking
brake was applied and it did not control the loader.
The
petitioner further pointed out that the mechanic testified that
adjustments were made to the parking brake after it was tested,
and this supports the fact that adjustments were needed to be
made (Tr. 119).
Respondent's Arguments
With regard to the guarding citation, the respondent does
not dispute the fact that the guard was not on the moving pump
motor belt drive at the time Inspector Crisp initially observed
the equipment in operation. The respondent's defense is based on
an argument that the exception found in subsection (b) of
section 56.14107 applies in this case. In support of this
argument, the respondent asserted that the purpose of the
platform area around the pump motor was to provide access for
maintenance and repairs and that the only reason anyone goes to
that area is to service or repair the pump. If one were required
to stand seven feet away to repair the equipment, the exception
would never apply. Given the fact that no one is ever in the
area when the pump motor is running, the impossibility of any
injury because of the manner in which the pit is operated and
managed, and the fact that no one is ever there unless he were
servicing the machine while it was off, respondent concludes that
for the exception to have any reasonable meaning and application,
one must conclude that it clearly applies in this case and that a
violation has not been established (Tr. 26-28; 121, 125-126).
Respondent further argued that the platform area is not a
working surface for any purpose other than to service the pump,
and counsel stated "If it doesn't apply under these circumstances
I can't imagine
ever applying 10 {Tro 32). Respondent pointed
out that subsection (b) does not require any guard or any
particular restrictions on access, and it simply provides that
moving parts be a certain distance from a working surface
(Tr. 35)o Further, respondent pointed out that the language of
the citation that Q'as a rule 01 employees do not go to the platform
area
erroneous in that it has been established that as a
matter of policy no one ever goes to the area while the equipment
running (Tr. 120).
With regard to the loader parking brake citation, respondent
asserted that the testimony suggests that the loader was not
retested after the citation was issued, and that the initial test
which the inspector supervised did not follow the manufacturer's
instructions. Respondent maintains that the loader parking brake
was tested while the machine was rolling, and there is no
standard to determine how fast it was required to be stopped
(Tr. 122). Respondent further argued that the test was conducted
on a slight incline, and MSHA has not proved that the parking

281

brake would not hold the loader in accordance with the
manufacturer's design specifications or testing instructions.
Further, any adjustments made to the parking brake were made to
accommodate a rolling stop (Tr. 123).
Findings and Conclusions
Fact of Violation.
citation No. 3431918. 30 C.F.R. § 56.1410l(a) (2).
The respondent here is charged with a violation of mandatory
safety standard 30 C.F.R. § 56.1410l(a) (2), because of the
alleged failure of the parking brake on the cited loader to hold
the machine as required by that regulatory standard. The cited
standard provides as follows:
·
If equipped on self-propelled mobile equipment, parking
brakes shall be capable of holding the equipment with
its typical load on the maximum grade it travels.
In Turner Brothers, Inc., 6 FMSHRC 1219, 1259 (May 1984),
and 6 FMSHRC 2125, 2134 (September 1984), I affirmed violations
of section 77,1605(b), for inadequate parking brakes on a coal
haulage truck and an endloader based on tests which consisted of
parking the equipment on an incline and setting the brakes to
determine whether they would hold.
In both instances, the brakes
would not hold the equipment, and I concluded that the brakes
were inadequate.
In the case of the truck, the inspector tested
the parking brake by instructing the driver to stop the truck on
a small incline and set the brake. When he did, the brake would
not hold and the truck rolled. In the case of the loader, the
inspector asked the driver to demonstrate the parking brake. The
driver set the brake and raised the machine bucket, and the
machine rolled.
In Thompson Coal & Construction, Inc., 8 FMSHRC 1748
(November 1986), I affirmed a violation for a defective parking
brake on a Caterpillar front-end loader because the parking brake
would not hold the loader in place when the brake was set.
The
inspector had the driver set the brakep and when the machine was
accelerated while in reverse gear, it move.d backwards with the
brake set. Although I observed that the validity of testing the
effectiveness of the parking brake by operating the machine in
reverse gear on level ground was questionable, I considered the
fact that the operator conceded that the parking brake was
defective because certain parts needed replacement.
In Concrete Materials, Inc., 2 FMSHRC 3105 (October 1980),
and Medusa Cement company, 2 FMSHRC 819 (April 1980) , Judge
Melick and former Judge Cook affirmed violations for inadequate
brakes on haulage trucks based on tests conducted by the drivers
by driving the trucks on inclines to determine their braking and

282

stopping capability.
In the Medusa Cement case, the inspector
specified the testing method used to support his determination
that the brakes were inadequate. The inspector testified that
when the driver placed the vehicle in third and fourth gear,
placed his foot on the brake and depressed it to the lower limit
of travel and applied acceleration, the truck began to "creep".
The judge rejected the operator's contentions that the inspector
did not test the truck in·a loaded position for stopping and
holding on a grade, and that there was no valid correlation
between the test performed and the requirement that a loaded
truck should stop and hold on any grade over which it had to
travel.
The judge in Medusa Cement held that the respondent failed
to rebut the expert testimony of the inspector regarding the
adequacy of the brakes, and failed to establish that the test
yielded an inaccurate result.
In response to the operator's
further contention that the tests could have resulted in damage
to the equipment, the Judge ql;lserved that at most, the evidence
relied on by the respondent "establishes a disagreement amongst
experts as relates to the proper method of testing brakes",
2 FMSHRC 823. The judge further concluded that the test
conducted by the inspector and his interpretation of the results
obtained sufficiently established a prima facie violation.
In Island Construction Co., Inc., 11 FMSHRC 2448 (December
1989), Judge Broderick affirmed a violation of 30 C.F.R.
§ 56.1410l(a) (2) after finding that a front-end loader which was
used on level ground had an inoperative parking brake.
In IMC
Fertilizer, Inc., 11 FMSHRC 706 (April 4, 1989), the judge
affirmed two violations' concerning inadequate service brakes on
two front-end loaders" The inspector tested the vehicles by
instructing the operators to start the loaders and drive forward
until he dropped his hand and then to apply the brakes.
In both
instances, the vehicles continued to travel 7 to 8 feet after the
brakes were applied, and the operators stated that the brakes
felt 11 spongy 11 •
The first violation was abated after hydraulic
fluid was added to the brake reservoir, and when re-tested, the
vehicle stopped in 2 to 3 feet.
The second violation was abated
after the brakes were adjusted, and when retested, the vehicle
stopped within two or three feet.
Although Judge Broderick
agreed that the operator's contention that the addition of brake
fluid and the brake adjustments had no effect on the adequacy of
the brakes was not free from doubt, he nonetheless accepted the
inspector's findings based on his "extensive experience in the
industry and as a Federal inspector 11 , 11 FMSHRC 708.
In several other "brake testing" cases, violations for
inadequate brakes have been affirmed on the basis of an
inspector's observation that a cited truck was "pulling very hard
to the right", Mineral Explorations Company, 6 FMSHRC 329, 342
(February 1984); an inspector's observation that a cited truck

283

was "slow to stop" after the brakes were tested on an incline and
the brakes would not hold the truck, Greenville Quarries. Inc.,
9 FMSHRC 1390, 1430 (August 1987); and a determination by an
inspector that a brake shoe was not making contact with the drum
because he could remove a piece of paper which he placed under
the drum with the brake depressed, Mineral Explorations Company,
6 FMSHRC 316, 322 (February 1984).
In Wilmot Mining Company, 9 FMSHRC 684, 688 (April 1987},
the commission affirmed a judge's finding of a violation of
section 77.1605(b), for inadequate brakes on a Terex front-end
loader which was involved in a fatal accident. The judge's
finding was based on evidence which indicated that the brake
master cylinder and an auxiliary brake cylinder were low in brake
fluid, even though the brakelines, wheel cylinder and hydraulic
brake lines were intact, i.g., they had not leaked because of the
accident. When tested at operating speed, the loader would not
stop within the normal expected distances. Rejecting the
operator's contention that tl).gevidence did not support the
judge's finding as to- the cause of the inadequacy of the brakes,
the Commission stated in pertinent part as follows at 9 FMSHRC
688:

To prove a violation of this standard, however, the
Secretary is not required to elaborate a complete
mechanical explanation of the inadequacy of the brakes.
A demonstrated inadeguacy itself may be sufficient.
* * * Whatever the precise cause of the breaking
defect, the evidence amply supports the judge's finding
that the Terex was not "equipped with adequate brakes,"
in violation of the cited standard (emphasis added) •
I take note of the fact that subsection (b) of
section 56.14101v provides detailed instructions and procedures
for testing service brakes on self-propelled mobile equipment.
The only references to front-end loaders and parking brakes are
found in subsection (3) (i), which states that "Front end loaders
shall be tested with the loader bucket emptyn 1 and subsection
( 3) (iii) , which provides that 11 parking or emergency (secondary)
brakes are not to be actuated during the test 11 of braking systems
which are designed to bring the equipment to a stop under normal
operating conditions.
In the instant case, the loader parking brake was tested on
a slight incline after the inspector observed it coming out of
the pit. The inspector testified credibly that the loader
operator would use the parking brake if he were parked on a ramp,
or if he lost his service brakes, and that there are dips and
inclines in the pit areas. Although the truck loading area was
usually flat, loader operator Durrance acknowledged that the then
existing roadway in and out of the pit was inclined and that the
loader traveled over that road. Dragline operator Pollard, who

284

occasionally operated the loader, testified that he uses the
parking brake after he has stopped working or loading trucks, and
he characterized it as an "emergency brake" and "safety device"
(Tr. 98).
The respondent's assertions that the citation should be
vacated because of the inspector's failure to retest the loader
before abating the citation and his failure to follow the
manufacturer's manual testing procedures are rejected. While it
is true that Mr. Crisp acknowledged that he did not follow the
manufacturer's manual testing instruction, I cannot conclude that
this renders the citation defective. I take note of the fact
that the manual calls for testing the parking brake on level
ground, and the cited standard section 56.14101(a) (2) requires
that a parking brake be capable of holding the equipment with its
typical load on the maximum grade it travels. Under the circumstances, I conclude and find that any test conducted to insure
compliance with the standard must take into account the normal
production or operating conditions under which the machine may be
used.
In this case, the machine was tested on a slight incline
after the inspector observed it coming out of the pit.
Inspector Crisp has served as an MSHA inspector for 16 years
and has conducted in excess of one thousand inspections.
Although he indicated that there is no fixed MSHA.rule for
testing loader brakes, he testified credibly that he has followed
the same test procedures that he described in this case seven or
eight hundred times during his career as an inspector (Tr. 8,
109).
In this case, the inspector determined that no further
tests were necessary after the initial test reflected that the
parking brake would not hold the loader with an empty load while
on a slight downhill grade. Since the empty loader failed to
pass this most minimal test, the inspector concluded that the
parking brake would not hold the loader with a typical load on
the maximum grade of travelo
Loader mechanic Butler agreed that if a parking brake which
has been tested on level ground does not hold the equipment, one
can probably assume that it probably will not hold on an incline.
Under
1 of these circumstances, I cannot conclude that the
inspector 1 s conclusions were erroneous or unreasonable.
With regard to Mr. Crisp 1 s alleged failure to reinspect the
loader before abating the citation, I find Mr. Crisp's testimony
that he recalled reinspecting the machine and asking Mr. Durrance
to engage the brake, and that it stopped when the brake was
applied 1 to be credible. In any event, Mr. Durrance confirmed
that he tested the brake after the grease had been cleaned off
and certain adjustments made, and that he followed the same
testing procedures as the inspector had initially instructed him
to follow at the time the citation was issued, and the brake
functioned properly. Mechanic Butler confirmed that he adjusted

285

the parking brake and that he and Mr. Durrance followed the same
test procedure as the inspector had previously instructed and
that the brake functioned properly.
In Tuscola Stone Company, 11 FMSHRC 447 (March 1989), the
mine operator was charged with a failure to correct a defect on a
haul truck used to haul rock from a pit to a stockpile. The
inspector checked the truck on a slight grade while it was empty
and found that the parking brake was inoperative. However, the
inspector conceded that the test he performed on the parking
brake, i.e., attempting to stop a moving truck with the parking
brake, was not the "standard test" used by MSHA, and that a
parking brake is not designed to bring a moving haul truck to a
stop. Under these circumstances, Judge Melick found that the
test utilized by the inspector was not appropriate to determine
the adequacy of the parking brake and he vacated that part of the
citation which cited the alleged defective parking brake.
In the case at hand, the respondent asserted that the
inspector instructed the loader·operator to test the parking
brake while the machine was in motion and that this was contrary
to the testing instructions found in the manufacturer's manual
and subjected the machine to possible damage. Mr. Durrance
testified that the inspector "told me to put the machine in gear,
make it roll down this little incline and put in neutral and pull
out the parking brake. And the brake didn't hold" (Tr. 68). He
further testified that when he applied the parking brake he was
in gear and in motion and that the inspector asked him to put the
parking brake on while the machine was moving (Tr. 72).
Mr. Durrance conceded that he did not always follow the
loader instruction manual before starting the vehicle, that he
did not test the parking brake according to the manual
instructions prior to the inspection by Mr. Crisp, and that the
parking brake did not work when he tested it following the
inspectorus instructions (Tr. 74, 82-84). Mr. Durrance testified
that before the testing of the loader parking brake began, he and
the inspector were on the ground next to the machine which was
parked on a grade, and that the engine was off, the bucket was
down on the ground, and the parking brake was on. After testing
the horn and backup alarm, Mr. Durrance stated that the third
test was "to put the machine in motion and turn on the parking
brake. Make the machine roll, put it in gear and make it roll
and put it in neutral and put on the parking brake". He stated
that what the inspector asked him to do next after the horn and
alarm were tested was to apply his service brakes, and that after
he stopped the loader with the service brakes, he placed it in
neutral gear and the inspector then "told me to let it--make it
roll again and then pull the parking brake"
(Tr. 7 5-7 7 ) .

286

Inspector crisp denied that the loader was in motion when
the parking brake was applied by Mr. Durrance during the test. He
stated that in all of his years of testing parking brakes he has
never asked an equipment operator to put a machine in motion
before applying the parking brake because it could ruin the brake
pads. Although Mr. Crisp initially stated that Mr. Durrance
"wasn't stopped completely and I asked him to apply the parking
brake and then let off the service brakes" (Tr. 37), his
subsequent detailed and consistent testimony in response to
further questions on cross-examination and in rebuttal, which I
find credible, reflects that Mr. Durrance initially tested the
loader service brakes while the loader was moving, and that after
the machine was fully stopped, Mr. Durrance engaged the parking
brake, with his foot still on the service brakes, and when he
took his foot off the service brakes, the machine continued
rolling with the parking brake still engaged (Tr. 37-38; 48-50;
109-110; 115-117).
Mr. Pollard, who was pr~~ent when the loader was initially
inspected by Mr. crisp, and operated by Mr. Durrance, testified
on direct examination that after testing the horn, the backup
alarm, and the foot brakes, the inspector "told him to start
rolling and put the parking brake on" (Tr. 91). Mr. Pollard
confirmed that Mr. Durrance was moving when he applied the
parking brake and that the loader did not stop {Tr. 92).
On
cross-examination, Mr. Pollard reiterated that Inspector Crisp
told Mr. Durrance "to start it moving and then put on the parking
brake" (Tr. 95).
However, in response to several follow-up
questions, Mr. Pollard confirmed that the service brakes were
tested first, and after they held the loader in place,
Mr. Durrance "shut it off" and the inspector "told him to try the
parking brake.
Pull it up" (Tr. 96).
Mr. Pollard confirmed that he had no knowledge that the
inspector told Mr. Durrance to take his foot off the service
brake and let the machine roll, but he stated that "The equipment
is loud and thereus no way he could have told him without
shutting down that equipment to try the parking brake" (Tr. 96).
Mro Pollard then testified that he actually observed Mr. Durrance
apply the service brake while the loader was moving, and when the
loader stopped, Mr. Durrance turned the machine off, cranked it
up again, and the inspector then told him "to put it in gear and
then put the emergency stop on" (Tr. 97). Mr. Pollard confirmed
that the 11 emergency stop" is the "parking brake", and he
indicated that if he were to test the emergency brake on his
automobile, he would not do it while the vehicle was rolling
(Tr. 98) .
After careful examination of all of the testimony, I find
Mr. Pollard's testimony to be somewhat contradictory. His initial
testimony lends support to Mr. Durrance's claim that the

287

inspector instructed him to apply the parking brake while the
machine was in motion. However, Mr. Pollard's responses to more
probing questions support the inspector's version of the parking
brake test. Although the inspector could not recall that
Mr. Durrance turned the loader off between the time he tested the
service brakes and the parking brakes, Mr. Pollard's testimony is
otherwise consistent with that of the inspector.
After careful consideration of all of the testimony, and
having viewed the witnesses during the course of the hearing, and
taking into account the inspector's unrebutted and credible
testimony concerning his many years of inspection experience, I
find him to be a reliable and credible witness and I accept his
contention that he did not instruct Mr. Durrance to place the
loader in motion before engaging the parking brake or that the
loader was moving when Mr. Durrance engaged the parking brake.
Accordingly, I conclude and find that the test administered by
the inspector which led him to conclude that the cited parking
brake would not hold the machinewas.a reasonably proper and
valid test, and one which the inspector had routinely followed
during his many prior inspections. Under the circumstances, and
in view of all of my findings and conclusions, I conclude and
find that the petitioner has established a violation by a
preponderance of the credible and probative evidence presented in
this case. The citation IS AFFIRMED.
Fact of Violation
Citation No. 3431917.

30 C.F.R.

§

56.14107(a}.

The respondent here is charged with a violation of mandatory
safety standard 30 C.F.R. § 56.14107(a), because of an unguarded
belt drive on a pit discharge pump. The cited standard provides
as follows~
§

56.14107

Moving machine parts.

(a)
Moving machine parts shall be guarded to protect
persons from contacting gears, sprockets, chains,
drive, head, tail, and takeup pulleys, flywheels,
couplings, shafts, fan blades, and similar moving parts
that can cause injury.
(b)
Guards shall not be required where the exposed
moving parts are at least seven feet away from walking
or working surfaces.
The respondent does not dispute the fact that the guard was
off the cited running pump belt drive when the inspector observed
it on the day of the inspection, and the evidence establishes
that the pump was running without the guard in place for at least

288

three hours prior to the inspector's arrival, as well as the day
prior to the inspection.
The respondent established that the pump can only be turned
on and off by a switch located on a pole on shore. Although the
switching lever was equipped to accommodate a lock, the
individual who generally serviced the pump (Durrance)
acknowledged that he simply pulled the switch down to turn off
the pump and did not lock it out before servicing it or going to
the platform area. Further, although the respondent suggested
that its "policy and procedure" prohibited employees from being
on the platform while the pump was running, there is no evidence
that this policy was in writing or incorporated in any work
procedures given to employees. The "policy and procedure"
consisted of Mr. Durrance's "habit and practice" of not going to
the platform with the pump running, and his personal dislike for
being on a platform over water with electrical equipment in
operation.
On the facts of this case, it would appear that the
respondent's pit operation is essentially a two-man operation,
and that Mr. Durrance performed many job tasks in addition to
servicing the pump. The fact that he had to leave the pump motor
unguarded and running while awaiting the belts and loading trucks
suggests that he was busy.
In light of Mr. Durrance's
admissions that he did not lock out the pump before servicing it,
and that he did not always follow the loader manual instructions
before starting the loader, I suspect that these omissions may be
attributed in part to the fact that he had many jobs to perform.
Although I have no reason to disbelieve that Mr. Durrance always
turned off the pump before he actually serviced it, I have some
reservations and doubts with his assertions that he always
traveled back and forth from the pump switch location on shore to
the platform each time he turned the pump on to observe the belt
tension and adjustments, and that there was no need for him to be
on the platform to observe the running belt because he could see
from the top of the bank whether the belts had the proper tension
or were properly adjusted.
Thompson Brothers Coal Company, 6 FMSHRC 2094 (September
1984), concerned an interpretation and application of guarding
standard 30 C.F.R. § 77.440(a), which provided as follows:
Gears~ sprockets; chains; drive, head, tail, and takeup
pulleys; flywheels; couplings; shafts; sawblades; fan
inlets; and similar exposed moving machine parts which
may be contacted by persons, and which may cause injury
to persons shall be guarded.
(Emphasis added).

Judge Broderick rejected Thompson Brothers' argument that it
was virtually impossible for a person not suicidally inclined to

289

contact the cited unguarded moving parts, and he accepted the
testimony of the inspector that the unguarded parts were
accessible and might be contacted by persons examining or working
on the equipment. In affirming Judge Broderick's decision, the
Commission stated as follows at 6 FMSHRC 2097:
The standard requires the guarding of machine parts
only when they "may be contacted" and "may cause
injury." Use of the word "may" in these key phrases
introduces considerations of the likelihood of the
contact and injury, and requires us to give meaning to
the nature of the possibility intended. We find that
the most logical construction of the standard is that
it imports the concepts of reasonable possibility of
contact and injury, including contact stemming from
inadvertent stumbling or falling, momentary
inattention, or ordinary human carelessness.
In
related contexts, we have emphasized that the
constructions of ,mandatory safety standards involving
miners• behavior cannot ignore the vagaries of human
conduct. See, ~, Great Western Electric, 5 FMSHRC
840, 842 (May 1983): Lone Star Industries, Inc., 3
FMSHRC 2526, 2531 (November 1981). Applying this test
requires taking into consideration all relevant
exposure and injury variables, ~, accessibility of
the machine parts, work areas, ingress and egress, work
duties, and as noted, the vagaries of human conduct.
Under this approach, citations for inadequate guarding
will be resolved on a case-by-basis.
In Leblanc 0 s Concrete & Mortar Sand Company, 11 FMSHRC 660
(April 1989) / I vacated a citation for an alleged violation of
guarding standard 30 C.F.R. § 56.14001, which contained language
identical to the section 77,400(a) guarding requirement
considered by the Commission in Thompson Brothers Coal Company.
The factual setting in the Leblanc's Concrete case was virtually
identical to the facts presented in the instant case. Leblanc
was a very small sand operator who was cited for failing to guard
a belt drive on a "floating" fresh water pump which was located
on a 6 x 6 foot barge supported by floats approximately 20 to
30 feet from shore. The pump motor was activated by a switch
located in a plant on shore approximately 200 to 300 feet from
the barge; and any priming of the pump was done on shore. The
inspector believed that it would be unlikely that anyone would be
on the barge when the pump started from the plant, and because of
the location of the pump, the inspector did not believe that it
was likely that anyone would be exposed to a hazard.
Leblanc
established that no one was required to be on the barge during
the normal operation of the pump, and although the pump may have
been serviced once a week, it was deenergized and shut down when
service was performed. If major repairs were required, the pump
was lifted out of the water with a cherry picker and taken ashore

290

for repairs. Under these circumstances, I found that a violation
had not been established, and I vacated the citation for the
following reason (11 FMSHRC 678):
I find no evidence to support any reasonable conclusion
that there existed a reasonable possibility of anyone
contacting the unguarded pump belt drive unit in
question, and the pet~tioner has presented no evidence
to establish that anyone would ever be near the belt
drive while the pump was in operation.
I take note of the fact that in the Thompson Brothers Coal
Company case, the Commission adopted its "likelihood of contact
and injury" test after analyzing the "may cause injury" language
of section 77.400(a). The comparable standard for surface metal
or nonmetal mines, including open pit mines, 30 C.F.R.
§ 56.14001, contained the identical language found in
section 77.400(a), and it was in effect at the time of my
decision in Leblanc's Concrete &Mortar Sand Company. However,
section 56.14001, has· since been revised and renumbered, and the
respondent has been charged with a violation of the newly
designated section 56.14107, which does not contain the language
which the Commission considered in Thompson Brothers Coal
Company, and which I relied on in vacating the citation in
Leblanc' Concrete and Mortar Sand Company.
The present language found in the cited mandatory standard,
30 C.F.R. § 56.14107(a), specifically and unequivocally requires
guarding for any of the enumerated moving machine parts, as well
as any similar moving parts that can cause injury if contacted.
The obvious intent of the standard is to prevent contact with a
moving part. Although the parties presented no specific evidence
with respect to the physical or technical characteristics of the
cited pump belt drive, the respondent does not dispute the fact
that the cited equipment was not guarded, nor has it asserted
that the equipment was not the kind covered by the standard.
I
conclude and find that the cited pump belt drive was a moving
machine part within the meaning of section 56ol4107(a), and based
on the unrebutted and credible testimony of the inspector,
contact by anyone with the unguarded belt drive in question could
have resulted in an injury.
After careful review and consideration of all of the
evidence in this case, I conclude and find that it supports the
petitioner's contention that the cited moving machine part which
could have caused an injury if contacted by anyone was not
guarded. Although it is true that the pump was located on a
platform some 20 feet from shore, access to the stairway,
walkway, and platform where the pump was located were not
blocked, and the pump was positioned "waist high" within reach or
contact by anyone walking or standing next to it. Further, while
it may be true that no one is on the platform when the pump is

291

running, and that it is turned off when maintenance is performed,
I conclude and find that these preventive measures may mitigate
the gravity and potential hazards against which the standard is
directed, but they may not serve as a defense to the violation.
After further consideration of the arguments concerning the
application of the exception found in subsection (b) of the cited
standard, I agree with the petitioner's position that the
exception does not apply, and I reject the arguments of the
respondent to the contrary. I conclude and find that the
exception is clearly inapplicab~e on the facts of this case.
Under the circumstances, and in view of the foregoing findings
and conclusions, I conclude and find that the petitioner has
established a violation and the citation IS AFFIRMED.
size of Business and Effect of Civil Penalty Assessments on the
Respondent's Ability to Continue in Business
In conclude and find tha,t the respondent is a very small
operator, and that the payment of the civil penalty assessments
for the violations in question will not adversely affect its
ability to continue in business.
History of Prior Violations
The respondent has an excellent compliance record and has
not previously been cited with any violations of the Act.
Gravity
The inspector concluded that any injuries resulting from the
violations were unlikely and he concluded that the violations
were not significant and substantial. I agree with those
determinations, and I conclude and find that the violations were
non-serious.
Negligence
The Act imposes a high degree of care on a mine operator to
insure compliance with all mandatory safety standards and to
preclude injuries to miners. The inspector found a moderate
degree of negligence with respect to both of the violations. I
conclude and find that both violations were the result of the
respondent's failure to exercise reasonable care. I agree with
the inspector's moderate negligence finding with respect to the
guarding violation, and with respect to the parking brake
violation, I conclude and find that it was the result of a low
degree of negligence on the part of the respondent.

292

Good Faith Compliance
I conclude and find that he respondent demonstrated rapid
good faith compliance in correcting the cited conditions and
abating the violations.
Civil Penalty Assessments
Based on the foregoing findings and conclusions, and taking
into account the civil penalty assessment criteria found in
section 110 (i). of the Act, I conclude and find that a civil
penalty assessment in the amount of $20 is reasonable and
appropriate for Citation No. 3431917 (guarding violation), and
that a civil penalty assessment in the amount of $15 is
reasonable and appropriate for Citation No. 3431918 (parking
brake violation).
ORDER
The respondent IS ORDERED to pay a civil penalty assessment
of $20 for section 104(a) Citation NO. 3231917, February 14,
1991, 30 C.F.R. § 56.14107(a), and a civil penalty assessment of
$15 for section 104{a) citation No. 3431918, February 14, 1991,
30 C.F.R. § 56.14101(a) (2). Payment shall be made to the
petitioner (MSHA) within thirty (30) days of the date of this
decision and order, and upon receipt of payment, this matter is
dismissed.

~e~
Administrative Law Judge

Distribution:
Michael K. Hagan Esq., Office of the Solicitor, U.S. Department
of Labor, Room 339 1371 Peachtree Street, NE., Atlanta,
GA
30367
(Certified Mail)
J. Ross MacBeth, Esq., 2543 US 27 South, Sebring, FL
(Certified Mail)

/ml

293

33872

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 101992
DISCRIMINATION PROCEEDING

LARRY E. SWIFT,
Complainant

v.

Docket No. PENN 90-198-D
MSHA Case No. PITT CD 90-09
PITT CD 90-19
Dilworth Mine

CONSOLIDATION COAL COMPANY,
Respondent

ORDER OF DISMISSAL
Before:

f\

Judge Melick

Complainant requests ap":i;>rova1 · to withdraw hik \,complaint in
the captioned case. Under the circumstances here~14, permission
to withdraw is granted.
29 C . • R. § 2700.11. Thi case is
therefore dismissed.

',~~w ~

Law Judg,
Distribution:

Larry E. Swift, Chairman 1 UMWA, Local Union 1980, District No. 4,
Health & Safety Committee, 206 S. Walnut Street, Masontown, PA
15461 (Certified Mail)
Walter J. Scheller III, Esq., Consolidation Coal Company, Consol
Plaza, 1800 Washington Road, Pittsburgh, PA 15241
(Certified Mail)
Thomas D. Shumaker, District No. 4, UMWA, 32 South Main Street,
Masontown, PA 15461 (Certified Mail)
/fb

294

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
COLONNADE CENTER
ROOM 260, 1244 SPEER BOULEVARD
DENVER, CO 60204

FEB 111992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

..:

Docket No. CENT 91-101
A.C. No. 41-02847-03525

v.
NAVASOTA MINING COMPANY
IN CORPORA TED,
Respondent
NAVASOTA MINING COMPANY
INCORPORATED,
Contestant

CIVIL PENALTY PROCEEDING

Gibbons Creek Mine

.

...
.

CONTEST PROCEEDING
Docket No. CENT 92-21-R
Citation No. 32422222-03; 9/28/91

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Respondent

.

Gibbons Creek Mine
Mine I.D. 41-02847

DECISION
Bef oreg

Judge Lasher

These two proceedings (one penalty and one review case) were
consolidated for processing by my oral order on December 4u 1991.
In the penalty docket, the Secretary of Labor (herein
nMSHA") originally sought assessment of penalties for two alleged
violations described in two Citations, Nos. 3242221 and 3242222.

Io

Citation No. 324221.
In its Motion to Amend Complaint Proposing Penalty filed
October 24, 1991, MSHA moved to withdraw this Citation, the
grounds for which motion, I conclude, being that the violation did not occur. Accordingly, MSHA's motion is granted
and Citation No. 3242221 will be vacated as reflected in my
order at the end of this decision.

295

II.

Citation No. 3242222
A.

Chronology

This Section 104(a) "Significant and Substantial" Citation was issued on August 20, 1990, by MSHA Inspector Gerald
Stephen, alleging a violation of 30 C.F.R. § 77.1600 Cc),
more particularly specified subsequently herein. It was
"Terminated" on August 22, 1990, by Inspector Stephen after
Navasota took corrective action to abate the allegedly violative condition originally cited. On August 30, 1990, a
first Modification issued to change the date of the alleged
violation from "8-18-90" to "8-17-90." The second modification, numbered 3242222-03, which is the subject of the dispute here, was issued by Inspector Stephen on SeptE!lllber 30,
1991, changing the standard allegedly infracted from
77.1600(c) to 77.1600Cb).
,,.

B.

Nature of the Modification

The alleged violation, as originally charged to be an
infraction of 30 C.F.R. § 77.1600(c) 1, described such as
follows:
Side clearance of the A-1 haul road proceeding to
and exiting from the truck dump is hazardous to
mine workers and such area was not adequately and
conspicuously marked and warning devices were not
adequately installed to insure the safety of the
workerso On 8-18-90, two Watco CH-120 haul trucks
collided at a location approximately one-fifth mile
south of the truck dump on the A-1 haul road after
failing to complete a lane changeu resulting in
fatal injuries to a coal truck operator.

l

This standard 0 under the general heading "Loading and
Haulage" provides:
(c) Where side or overhead clearances on any
haulage road or at any loading or dumping location at the mine are hazardous to mine workers,
such areas shall be conspicuously marked and
warning devices shall be installed when necessary to insure the safety of the workers.

296

Abatement of this alleged violation, as described in
the Termination issued on August 22, 1990, was achieved as
follows:
Stop signs and warning devices such as location
markers and safety cones were installed as required. Side clearance of the road was improved
by reducing the topsoil stockpile height to provide better vis.ibility. Traffic patterns were
modified to prohibit lane changes.
After the first modification on August 30, 1990,
described above, the second modification (3242222-03)
was issued 13 months later, changing the violation
charged to one of 30 C.F.R. § 77.1600Cb} 2, to wit:
After additional review of this investigation,
this Ci ta ti on is modi.£ i.ed as follows:

1.

Change Section 1 - Violation Data, Item No. 8,
condition or practice to: Standardized traffic
rules, signals, and warning signs were not posted
at a location approximately one-fifth mile south
of the truck dump, on the A-1 haul road where a
lane change had been permitted by management. A
fatal powered haulage accident occurred at this
location, resulting in fatal injuries to Gloria
Smith, a coal haulage truck operator.
2o
tog

Change Item 9oc$ Part/Section of Title 30 C.F.R.
77-1600(b) o

In addition to its contention that a terminated citation
cannot be subsequently modified, Navasota also contends, inter
alia, that:

ao

The Secretary cannot modify unilaterally or
otherwise Citation No. 3242222 (which was abatedu
terminated, and contested before the Commission)

2

1600(b} provides:
Traffic rules, signals, and warning signs shall
be standardized at each mine and posted.

297

by changing, more than 13 months after its issu-

ance, the condition or practice allegedly constituting a violation from an alleged failure to
provide adequate side clearance on a haul road to
an alleged failure to post standardized traffic
rules, a condition or practice completely different in nature from the condition or practice described in the original citation, and
b.

Modification No. 3242222-03 was not issued with
reasonable promptness and Navasota is prejudiced
by its issuance.

It is preliminarily noted that MSHA has conceded that a violation of 30 C.F.R. § 1600(c) did not occur. 3 This takes care
of the original charge in the original Citation, No. 3242222, and
permits focusing on the remaining charge of violation--that contained in the modi f ica ti on, No .•. 3242222-03. Is a charge of violation of a new safety standard containing a description of a
different violative practice or condition properly brought by
modification of the original citation after such has been abated
and terminated?
The "Termination" in question was achieved here by the MSHA
inspector's completion of MSHA Form 7000-3a (Mar. 85 revised) on
August 22, 1990, and his checking on Line 8 C thereof (from a
choice of "Vacated," "Terminated" and "Modified"} 4 that the

3
At page 2 of its Motion to Amend Complaintu it states
this time 8 the Secretary will not allege that side or overhead clearances on the haulage road which was the subject of the
investigation were hazardous. More specifically, on page 2 of
its Amended Complaint, MSHA states:
~At

It does not appear that a violation of 30 CeF&Ro
§ 1600(c) occurred; howeveru the Secretary believes that the regulation which should have
been cited is 30 C.FvR. § 1600(b) 8 which deals
with traffic rules, signalsu and warning signs.
4

In addition to these options, including the noteworthy
alternative of modification, MSHA also at this time could have
proceeded to issue other newly numbered Citations for any additional violations it believed were committed.

298

original Citation was being 11 Terminated." On the form, the
Inspector indicated that the justification for the action was the
action taken taken by the mine operator to abate the conditions
and practices initially alleged to be an infraction.
Since the "Termination" does not vacate (or modify) the
Citation, what then does a termination accomplish? Its clearest
purposes and effects are:
(a)

MSHA's acknowledgement that the mine operator has
satisfactorily abated the violation charged;

Cb>

an ending of the mine operator's duty to engage in
further abatement,

(c)

a termination of the mine operator's exposure to
"failure to abate" enforcement action under Section
104 Cb) of the Act.

Most certainly, allowing modification of a Citation to
change the safety standard and the description of the violation
would cancel "Ca> and revive the mine operator's duties amd
exposures under " ( b) 11 and 11 ( c) . "
In any event, and as Navasota points out, I have previously
ruled on the issue presented here in a prior matter which is
presently on Commission review. 5 In my Order Denying Motion for
Partial Summary Judgment (January 22, 1991) therein, it was held
that " .•• a Citation can be modified after its termination to
alter or amend allegations relating to penalty assessment factors
but not to materially change the nature of the violation charged,
11
or the des er iption of the viola ti on charged o
Since this
Order was not publishedu a copy thereof is attached as Attachment
\l'IA 111 heretoo
0.

0

That ruling is found applicable to the situation in the
instant proceedingv where the safety standard itself was unilaterally changed to charge a different violationv and the description of the alleged infraction also was unilaterally modified
after abatement and termination to indicate a violation of a different nature than that originally charged.

5
eyprus Tonopah Mining Corp., 13 FMSHRC 1523, 1527 (September 1991), review granted, November 1, 1991.

299

Navasota's position 6, replete with a factual background and
points and authorities, has been reviewed and found meritorious.
It is therefore adoptedo 7 Since all of MSHA's enforcement documentation (two citations and one modification) are involved herein, and the issues raised thereby are resolved favorably to
Navasota, the subsequent order disposes of the two proceedings at
hand.
ORDER

lo
MSHA's motion to modify the original Citation, No.
3242222, is DENIEDe
2.
Navasota's contest in Docket No. 92-21-R is found
meritorious and Modification No. 2432222-03 is VACATED.
3.

Citation No. 3242221 is VACATED.

4.

Citation No. 32422'22 is VACATED.

5.

Docket No. CENT 91-101 is DISMISSED.

~~~ ?f. ;:;~<- J;.

Michael A. La sher, Jr.
Administrative Law Judge

Distribution:
Michael H. Olvera, Esq., Office of the Solicitor, U.S. Department
of Laboru 525 Griffin Street 0 Suite 501, Dallasu TX 75202
{Certified Mail)
James Ao Lastowkaq Esq .. 17 JONES, DAY, REAVIS & POGUE, Metropolitan
Square, 1450 G Street, N.W., Washington, DC 20005-2088
(Certified Mail)
ek

6
Set forth in its "Opposition to Secretary's Motion to
Amend Complaint and Navasota's Motion to Dismiss."
7
Th.e posture of this matter as framed by the Motion,
Opposition, admissions, and pleadings, makes possible final
trial-level determination of the issues by decision rather than
by an order denying MSHA's motion.

300

ATTACHMENT "A"

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

January 2 2, 1991
CIVIL PENALTY PROCEEDING

SEC RETA RY OF LABOR,

MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

:

Docket No. WEST 90-202-M
A.C. No. 26-02069-05507

v.
CYPRUS TONOPA H MINING CORP. ,
Respondent

.

Cyprus Minerals

ORDER DENYING MOTION FOR PARTIAL SUMMARY JUDGMENT
After the Citation was issued indicating one miner was exposed to the hazard created by the alleged viola ti on, Respondent
abated the conditions constituting the alleged violation and MSHA
issued a "termination" of the Citation.
'lbereafter, MSHA issued
a modification of the Citation to show five miners were exposed.
Respondent moves for summary judgment on the principle that a
Citation, once terminated, cannot be modified.
The Secretary
opposes this motion.
The Secretary's position is found meritorious and is adopted here as though set forth herein.
Briefly, a Citation is usually issued during an inspection
based on an Inspector's observation and understanding of what
occurred.
The Citation has two general aspects--the first describes the nature of the alleged violation, for example, roof
control~ electricalu etc.u the regulation allegedly infracted,
and sets a time within which the mine operator must abate the allegedly violative conditionso
The second aspect of the Citation
sets forth penalty assessment factors which are not readily apparent, i.e., negligence and gravity (including the likelihood of
the contemplated hazard coming to fruition and the number of
miners exposed)o 1 Finally 0 as noted below, the Citation, in

1
Two points are noted at this juncture:
of the four remaining mandatory penalty assessment factors, two factors are not
mature or ripe at the time of inspection; the mine operator's
good faith in abatement, and whether the mine operator is going
to assert an economic defense (inability to pay penalties) in
mitigation of penalty. Another factor--the operator's previous
history of violations--is not obtainable until after the inspection and computerized information is tabulated up to the date of
the inspection.
The fourth factor--the operator's size--is usually not ascertained at the time of the inspection which is
focused on safety and health determinations, rather than on
penalty assessment factors.
(continued)

301

Commission procedure and trial practice, serves more as an initial pleading and informs the mine operator and others as to the
details of MSHA's allegations of violation more fully than does
the so-called Complaint (Proposal for Penalty) commonly filed by
MSHA in penalty proceedings. MSHA's administrative termination
of a Citation does not VACATE it.
Keeping these points in mind, it is clear that permitting
MSHA to amend (modify) the Citation in the manner shown is in
effect an amendment of its initial pleading, does not change the
nature of the violation alleged, and does not prejudice the Respondent Mine operator. It sets forth MSHA's version of a fact
question:
How many miners were exposed? Respondent can challenge MSHA's version and present its own evidence on this
questione
Accordingly, having considered the matter, it is held that a
Citation can be modified after· its termination to alter or amend
allegations relating t:o penalty assessment factors but not to
materially change the nature of the violation charged, or the
description of the violation charged set forth in the Citation.
Respondent's Motion for Partial Summary Judgment is DENIED.
fn. continued
The second point noted parenthetically is that the number of
miners exposed to an alleged hazard--in conection with the subject violation charged--is not an element of the alleged viola~ on, that is, it is not a critical consideration in determining
ether the violation charged did occur. Should this matter be
ted at formal hearing and the evidence showed that three-not one or f ive--miners were exposed to a hazard, the proper prowould be for the prosecution to move to amend its pleading
Commission practice, the Citation itself) to conform to the
encs and such should be done at hearing and granted.

~i(;,/::~t!7d

~~d;c:. ~ --

lasher, 4i:
Administrative Law Judge
Ml cha el A.

stribution:
Lisa A. Gray, Esq., Office of the Solicitor, U.S. Department of
Labor, 5015 Wilson Boulevard, Arlington, VA 22203
R. Henry Moore, Esq., BUCHANAN INGERSOLL PROFESSIONAL CORP., USX
Tower, 57th Floor, 600 Grant Street, Pittsburgh, PA 14219
ek

302

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 12 i992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.
WALKER COAL COMPANY,
Respondent

CIVIL PENALTY PROCEEDINGS
Docket No. KENT 91-1113
A.C. No. 15-14422-03553D
Docket No. KENT 91-1114
A.C. No. 15-13359-03565D
No. 1 Mine

DECISION APPROVING SETTLEMENT

Before:

Judge Broderick

On January 21, 1992, the Secretary filed a motion to approve
a settlement between the parties in the above cases. The cases
include five alleged violations of 30 C.F.R. § 70.209(b), each of
which was originally assessed at $1000. The Secretary continued
to assert that the violations resulted from a deliberate act,
which is denied by the mine operator. The degree of negligence
is disputed, and the parties agree to the reduction in the total
penalties from $5,000 to $4,000.
I have considered the motion in the light of the criteria in
section llO(i) of the Act and conclude that it should be
approved.
Accordingly, the settlement motion is APPROVED. The
operator is ordered to pay within 30 days of the date of this
order the sum of $4,000 for the violations charged in these
proceedings.
1

,

f![,tf;tU::.-.<; ;41:1vt)tM1/L de

(/James A. Broderick
v· Administrative Law Judge
Distribution:
Mark R. Malecki, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Suite 400, Arlington, VA 22203
(Certified Mail)
Danny R. Ellis, President, Walker Coal Company, P.O. Box 1722,
Harlan, KY 40831 (Certified Mail)
/fb
303

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB.12 1992
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. LAKE 91-636
A.C. No. 11-00586-03654
Murdock Mine

ZEIGLER COAL COMPANY,
Respondent

.
DECISION

Appearances:

Rafael Alvarez, Esq., U.S. Department of Labor,
Office of the Solicitor, Chicago, Illinois, for
Petitioner;
Gregory S. Keltner, Esq., Zeigler Coal Company,
Fairview Heights, Illinois, for the Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a proposal for assessment of civil
penalty filed by the petitioner against the respondent pursuant
to section llO(a) of the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 820(a), seeking a civil penalty assessment of
$329, for an alleged violation of mandatory safety standard 30
C.F.R. § 75.507. A hearing was held in St. Louis, Missouri, and
the parties waived the filing of posthearing briefs. However, I
have considered their oral arguments made on the record during
the hearing in my adjudication of this matter.
Issues
The issues presented in this proceeding are (1) whether the
conditions or practices cited by the inspector constitute a
violation of the cited mandatory safety standard, (2), whether
the violation was "significant and substantial," and (3) the
appropriate civil penalty to be assessed for the violation,
taking into account the statutory civil penalty criteria found in
section llO(i) of the Act.
Additional issues raised by the
parties are identified and disposed of in the course of this
decision.

304

Applicable statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801 et seq.
2.

Commission Rules, 29 C.F.R. § 2700.l, et seq.

3.

Mandatory safety standard 30 C.F.R. § 75.507.
Stipulations

The parties stipulated to the following (Exhibit AIJ-1) :
1.

The Commission has jurisdiction in this proceeding.

2. The respondent owns and operates the Murdock Mine, an
underground mine extracting bituminous coal, and the mine
affects interstate commerce.
3. The respondent extracted 14,918,109 tons of coal at all
of its mines ending on February 5, 1991. The Murdock Mine
extracted 994,759 tons of coal from February 5, 1990 to
February 5, 1991.
4. Respondent had 183 violations in the preceding 24 months
ending on May 30, 1991, at the Murdock Mine and Mine No. 11.
5. The payment of the full civil penalty assessment for the
citation in question will not impair the respondent's
ability to continue in business.
60
On May l; 1991~ Mine Engineers Richard Gates and Mark
Eslinger conducted a petition investigation of the Murdock
mine. A chemical smoke cloud was used to trace air from the
No. 1 and No. 2 working places through the check curtain in
the No. 3 entry and outby in the No. 3 entry over golf carts
parked in the entryo The golf carts were located outby the
last open crosscut. This condition was in unit 2 which was
driving 1 main west entries off the 2 north off the 3 main
west off the main south. Mr. Gates issued Citation
No. 3535675 for an alleged violation of 30 C.F.R. § 75.507.

Discussion
Section 104{a) S&S" Citation No. 3535675, issued on May 1,
1991, cites an alleged violation of 30 C.F.R. § 75.507, and the
cited condition or practice states as follows:
The air current used to ventilate the working places of
unit No. 2, ID 002, was being coursed over non-

permissible power points outby the last open crosscut.

305

A chemical smoke cloud was used to trace the aircurrent from
the No. 1 and No. 2 working places through the check curtain
in the No. 3 entry and outby in the No. 3 entry over golf
carts parked in the entry. The golf carts were located
outby the last open crosscut.
Petitioner's Testimony and Evidence
MSHA Supervisory Engineer, Mark o. Eslinger testified that
he is a ventilation supervisor and his duties include supervising
three ventilation inspectors, and evaluating and approving mine
ventilation plans. He also serves as a member of an MSHA
committee that is revising subpart D of the ventilation
regulations, and he holds a college degree in civil engineering
and is a registered professional engineer in the State of
Indiana. Mr. Eslinger confirmed that he was at the mine on
May 1, 1991, with MSHA engineer Richard Gates conducting an
investigation in connection with a section lOl(c) modification
petition concerning the application of section 75.1105, and the
ventilation of transformer stations (Tr. 4-8).
Mr. Eslinger confirmed that Mr. Gates issued the citation,
and that he is his supervisor and was with him at all times.
Mro Eslinger stated that upon arriving on the No. 2 unit he
observed that the check curtains that were placed across the
neutral entries were "standing out like a sheet in the wind" and
were leaning in an outby direction away from the face, which
indicated that air was coming in and around and under the
curtain. He identified Exhibit R-7 as a sketch of the prevailing
conditions as he observed them, and he confirmed that the air was
blowing in the outby direction away from the face at the "pullthrough curtain" and he marked the location of that curtain on
the sketch (Tr. 8-12).
Mr. Eslinger stated that he traced the movement of the air
with a smoke tube test to verify that it was pulling through the
curtain in question in an outby direction in the direction of the
arrows shown in entry No. 3 as shown on the sketch. He also
found air flowing in, around, and under another curtain in the
entry and it was standing out "like a sheet in the wind on a
clothes line". Two company officials were present when he
performed his tests. He also determined that the air was flowing
from the last open crosscut into the No. 3 entry, and he traced
the air between the No. 2 and No. 3 entry and found that the air
was coming out of the working place of the No. 2 entry into the
last open crosscut (Tr. 13-15). He further explained the smoke
tests which he conducted to confirm where the ventilation air was
coursing through the entries, and he marked these locations on
his sketch (Tr. 15-18).

Mr. Eslinger stated that after conducting the tests he
informed mine superintendent Russ Carpenter that "I have a

306

problem here. You've got a violation of 75.507 11 • Mr. carpenter
questioned his test results, and Mr. Eslinger then decided to
conduct a tracer gas study to determine the actual course of the
air and to confirm his belief that the air was coming out of the
No. 2 entry working place and was flowing into the neutral
returns (Tr. 19). Mr. Eslinger explained how he and Mr. Gates
conducted the tracer gas test, including the collection of bottle
samples to test the atmosphere. He identified exhibit P-4 as the
laboratory results of this testing, and he confirmed that they
established that there was a violation of section 75.507, because
air had passed the working faces and was being coursed over
nonpermissible power connection points, which he identified as
carts, rectifiers, belt drives, transformers, and starter boxes.
In short, the air was passing over all of this nonpermissible
equipment and power points located in the neutral entries
(Tr. 19-23) •
Mr. Eslinger stated that the air coming off the face was
return air which was coursing 'Over·and into the mine.
Section 75.507, provides that all power connection points outby
the last open crosscut shall be in intake air. Since the air had
passed two working faces, it would be considered return air for
purposes of section 75.507, and a violation. He explained the
location of the last open crosscut, and marked it on the sketch
(Tr. 24) ,
Mr. Eslinger stated that after informing Mr. Carpenter of
the violation, Mr. Carpenter opened a door in the No. 3 travel
entry, and this permitted more air to flow in the neutral entries
and it put pressure against the pull-through curtain.
Mr. Eslinger confirmed that he then determined that the air no
longer pulled under and around the curtain. He also determined
with a smoke test that the air no longer coursed down the No. 3
entry.
He considered this to be abatement, and Mr. Gates abated
the violation (Tr. 25-26).
Mr. Eslinger stated that the violation was the result of
moderate negligence because the unit was new and mining had just
started at that location and management should have taken care to
see that the a
was coursed in the proper direction (Tr. 26).
He believed that the likelihood of an injury was "reasonably
likely 11 because less than two months earlier there was an
ignition in the same part of the mine, and an investigation of
that incident disclosed that there was in excess of one percent
methane in the working places and in the neutral entries.
However, he found no excessive levels of methane on the section
on the day of his inspection (Tr. 27).
Mr. Eslinger stated that he considered the violation to be
significant and substantial because he believed there was a
possibility of an explosion, and there was a reasonably likely
chance of this happening because of the methane which was found

307

two months earlier in all of the sections driving in a westerly
direction. He also confirmed that he considered the "real
seriousness" of the situation in light of the fact that methane
is produced in the working places and it could drift over the
non-permissible power points in the neutral entries in question.
He confirmed that the pre-shift and on-shift books were checked
on the day of the inspection and there was no indications of any
excessive methane violations (Tr. 29-31).
Mr. Eslinger stated that the No. 6 and No. 7 entries were
return air courses, and that entries No. 2 thru 5 were neutral
entries (Tr. 32-43). He confirmed that a violation of
section 75.507, rather than the ventilation plan, was cited
because the air was coming from the last open crosscut and
flowing over power connection points (Tr. 35). After the door
was opened, the pressure was going in the other direction and the
air was coursed down the last open crosscuts. He confirmed that
with the door closed, the air coursing down and across the nonpermissible power po_ints had·-a1ready passed working faces and it
was therefore return air at that point coursing down over the
non-permissible equipment (Tr. 36). For purposes of section
75.507, the air that has passed a working face is considered to
be return air {Tr. 37). Mr. Eslinger described the door which
was open and subsequently closed to abate the violation, and he
stated that "I was told that the door was normally left closed"
(Tr. 38).
On cross-examination, Mr. Eslinger confirmed that once the
intake air in the No. 1 entry passes the first working face in
that entry it is considered return air for purposes of
section 75.507, but not for the purposes of separate splits, and
separate intake spl
would not be necessary for the other
entries. He explained that one continuous air split can be used
the one unit in question, which is comprised of seven
entries, but all of the equipment inby the last open crosscut has
to be permissible, and he further explained as follows at
(Tr.

39-41)~

Q. Well, permissibility aside for just a moment, if I
understand your testimony correctly then, as soon as we hit
entry No. 1 we 1 ve got return air for purposes of 507?
A.

Correct.

Q. We don't have return air for purposes of ventilating the
remaining 5, 6 working faces?
A.
For the purposes of separate splits you do not have.
is still intake air, sir.
Q.
I thought intake and return had to be separate.
not here though, are they?

308

It

They're

A.
Intake and return air courses have to be separated by
stoppings.

Q. Well, i t sounds to me like there are two different
definitions of return air then, is that fair to say?
A.

No, I think there is one definition of return.

Q.

And what is that definition?

A.
I think -- well, excuse me for a second.
You know,
I look at return air as air that has ventilated the last
working place on any split of any working section, any work
that area, whether pillar or non-pillar.
If air mixes with air that has ventilated the last working
place on any split on -- of any working section or any work
area, whether pillared or non pillared, it is considered
return air.
For the purpose of the existing 75.507, air that has been
used to ventilate any working place in a coal mine producing
section of pillared air or air that has been used to
ventilate any working space, if such air is directed away
from the immediate return is return air.

Q. Where are you coming up with that second definition of
return air?
A.

And

Out of the

our program policy manual.

at (Tr. 45, 51):
Q. Now 1 for purposes of the citation in 75.507, the air
that went over those golf carts you've told us would be
considered return air?
A.

That 9 s correct.

Q.

What about for purposes of ventilation?
What would the air be considered?

A.

That air is return air, sir.

Q.

It's past all the working faces when it got to the
golf carts?

A.
No.
I'm going off of 507. Really there is no
definition of that air between those -- between those
two check points.
That is to me return air because i t
came off the last open cross-cut.

309

*

*

*

*

*

*

*

Q. But you yourself described earlier in your direct
testimony that the air in these neutrals was I believe
neutral intake air.
A. Yes. The air that traveled in outby this first main
west working unit was intake -- neutral intake air.

Q.
So what do you call the air that passes over the golf
carts is all I want to know.
A.

I call it return air, sir.

Q.

And that is for purposes of 75.507?

A. That's correct. We have a problem here. The air is
coming off the last operr cross-cut. If the air was flowing
in the other direction, yes, then it would have been intake.
But then the air would have been going to the working places
and you had a violation of 75.326.
Mr. Eslinger confirmed that in the context of ventilation,
and for purposes of separate air splits, the intake air passing
the No. 1 entry from the No. lA entry remains intake air until it
travels outby and down the No. 6 and No. 7 entries. However, for
purposes of permissibility and section 75.507, the air is
considered return air after it passes over the first working face
(Tr. 57). He explained that this air is gaining methane and coal
dust as it goes across the face and it is important that it not
flow over nonpermissible power points (Tr. 58).
Mr.
inger stated that he found no deliberate attempt by
the respondent to course the air down the No. 3 entry, and he
confirmed that the ventilation check curtains and stoppings were
properly located pursuant to the mine ventilation plan (Tr. 42).
Mr. Eslinger confirmed that the problem concerning the
violation was return air leakage from the No. 1 and No. 2 entries
into the No. 3 entry (Tr. 43). He confirmed that the golf carts
referred to in the citation were the first power connection
points that the return air flowed over, and this was the most
serious aspect of the violation because people could drive into a
possible explosive mixture of gas and ignite the methane
(Tr. 45). Methane could have come out of the No. 1 or No. 2
entries and flowed over the golf carts (Tr. 52).
Mr. Eslinger confirmed that tests were made to determine the
volume of air-passing the check curtain and that the tracer gas
essentially showed that air was moving from one location to
another. Conceding that air leakage around check curtains is not

310

unusual, he would, however, not expect to find tracer gas outby
two sets of curtains if the section were properly ventilated
(Tr. 55-56). He also confirmed that he made no tests to
determine the amount of coal dust in suspension, and that the
methane he found was less than one percent and was not in the
explosive range (Tr. 56).
Respondent's Testimony and Evidence
Michael L. Woods, section foreman, stated that at the time
the citation was issued he was serving as the mine manager of
safety and training (Tr. 71). He confirmed that he was with
Mr. Eslinger and Mr. Gates the entire time during their
inspection and he explained what transpired, including the gas
tests. He confirmed that he took an air quantity reading in the
last open crosscut before the citation was issued and found
11
29,500 and something".
He confirmed that Mr. Eslinger informed
Mr. Carpenter that "we had a problem, that there was return air.
The air that had swept rooms J.:and 2 was going outby over power
connection points which is a violation" (Tr. 74). Mr. Eslinger
then told Mr. Gates "I'll have you write this" (Tr. 74).
Mr. Woods stated that attempts were made to put a solid
curtain across the No. 2 entry and putting up a curtain regulator
across the No. 1 entry. However, this did not correct the
problem and the only way to correct it was to open the door and
this took care of the problem to the inspectors satisfaction
(Tr. 76). Mr. Woods stated that the door was normally kept
closed "to hold the air". The door was on a haulage room, and
after equipment passed in and out, the door would be opened and
then closed (Tr. 77).
Mr. Woods stated that he did not discuss whether he believed
there was a violation with Mr. Eslinger or Mr. Gates, but that
Mr. Carpenter did. Mr Woods did not believe that there was a
violation because he was always taught that intake air does not
become return air until it passes the last working place. He
considered the air passing over the golf carts to still be intake
air (Tr. 78).
On cross-examination, Mr. Woods stated that he saw nothing
wrong in the air passing through working entries No. 1 and No. 2,
and then going over non-permissible points because "It's intake
air. It 1 s not return air yet" (Tr. 80). He believed that this
was an acceptable mining practice and that he would not knowingly
allow return air to pass over power connection points (Tr. 81).
Mr. Woods stated that methane monitors are located on the
continuous mining machines and the monitor will shut down a
machine if excess methane is liberated (Tr. 81-82). The machines
will deenergize before a methane problem develops (Tr. 84).

311

David stritzel, respondent's director of health and safety,
testified that he has been involved in coal mining for 24 years
and that he designed the mine ventilation system and plan. He
testified that it is common knowledge that "return air" is air
"that has passed the last working place on a section and it exits
the mine toward the mine fan" (Tr. 89). This was the definition
he learned from an "engineering standpoint" while in college and
during his prior employment with MSHA. He stated that although
the air in the No. 3 entry where the golf carts were located is
termed "neutral air", it is nonetheless "all in the same as
intake air" because of its location and proximity to the return
air course and intake air course and the direction that the air
courses in those set of entries" (Tr. 90).
Mr. Stritzel was of the opinion that the section 75.507
application of the definition of return air, if applied in a
general mining context, would cause severe problems throughout
the industry with respect to the location of underground power
distribution, belt lines, leakage, and stoppings. Most of the
problems would center.around mines·employing a blowing
ventilation system operating off positive pressure. The natural
air flow direction on a positive system forces the air in an
outward direction on neutral entries and it is physically
impossible to maintain absolute control over the ventilation
movement through the mine, and there will be leakages (Tr. 91).
Mr. stritzel stated that the intent of the law is that it is
to be applied in a practical sense manner so that mine operators
can comply and stay in business.
In his opinion, compliance with
section 75.507, as interpreted by MSHA in this case, would
basically put a mine operator who employs the blowing ventilation
system out of business. He stated that the respondent has such a
mine in Illinois (Tr, 91-92),
Mr. Stritzel stated that sections 75.308 and 75.309 refer to
specific mine locations where air quality and methane tests must
be made, and section 75.309 requires methane tests to be made
from the last working place outby where the air returns from the
section out to the point where it enters another return air
split, At that point, the air is considered to be return air
(Tr. 93).
Mr. Stritzel stated that the prior methane ignition referred
to by the inspector was not remotely similar to the existing
conditions at the time the citation in this case was issued and
be explained the differences (Tr. 93-94).
Mr. Stritzel stated that according to the mine ventilation
plan the air traversing across the last open crosscut is
classified as intake air because "its specified in the plan and
it meets the definition outlined in the law" {Tr. 94). He
believed that opening the door or putting up regulators to abate

312

the violation presented problems. He stated that opening the
door was a direct violation of state law and "goes against all of
our training Programs that we've had in existence for years
whereby we've preached to our people to always close the door"
(Tr. 95). He further stated that there have been many instances
where ventilation doors were inadvertently left open and the air
was short circuited throughout the mine, resulting in fatal
methane ignitions and explosions. The erection of intake
regulators or curtains which would result in the elimination of
30% of the ventilation being delivered to the section, poses a
methane control risk at the face area because of lower air
velocities. There was no doubt in his mind, within a reasonable
degree of engineering certainty, that the air coursing over the
golf carts was intake air (Tr. 96).
On cross-examination, Mr. Stritzel acknowledged that he
would be concerned about air that has passed by the first entry
working face passing over nonpermissible power points or
equipment because it could contain methane, and he indicated that
methane tests are made for this reason (Tr. 98). Referring to
the sketch which depicted the section or unit at the time the
citation was issued (exhibit R-7), Mr. Stritzel stated that the
air passing the No. 1 entry working face would not cause him
great concern because the ventilation is sufficient in those
areas and methane which may be liberated is diluted (Tr. 100).
He stated that he would not place nonpermissible equipment in
that area because the law prohibits it, but under proper testing
procedures, he would not be concerned (Tr. 101). However, there
is always the possibility of a methane ignition, and methane may
be liberated at higher concentrations (Tr. 103).

Mro Stritzel confirmed that some of the air coursing across
the Noo 1 and No" 2 working faces was coursing down the No. 3
entry and making the curtains stand out, but that the majority of
the air was still sweeping the other faces (Tr. 106). He
characterized the air coursing down the No. 3 entry as "an
imbalance in the pressure", and he explained that it was near
impossible to have absolute control over all of the air because
of the presence of two splits of air at one location within three
or four crosscuts of the face and the air is going in many
different directions and is regulated by pressure. He did not
disagree with the inspector's finding with respect to the
direction of the air as confirmed by his smoke tests, and he did
not dispute the fact that the air was passing over the
nonpermissible golf carts (Tr. 108).
Mr. Stritzel stated his position as follows at (Tr. 108110) :
THE WITNESS:
I didn't feel there was a violation of
of law or a problem to start with, that there was a need for

313

--anything. The imbalance would be corrected as we further
developed those entries and got them away from that split.
JUDGE:
Is the reason that you though that there was
not any problem or not any ventilation because of your
definition of intake air?
THE WITNESS: No, sir.
It was because of what the
definition is explained in the law of return air as well as
what we outlined in our ventilation plan where we identify
on the sketches the location for the 9,000 CFM air reading
on the unit on each unit.
And that area under 301 of the law specifies that air
is to be taken in the line of pillars that separates the
intake from the return. At that point it doesn't become
return air until it passes that point.

*

*

*

*

*

*

*

JUDGE:
In other words, does your ventilation plan
allow for air that has passed over two working faces to
course down a neutral entry and over nonpermissible
equipment? Is that allowable under your ventilation plan?
THE WITNESS:
even in the law.

I don't think it's spelled out anywhere

Mr. Stritzel further believed that the air coursing over the
golf carts was still intake air, and not return air, and that
under these circumstances, there was no violation of
section 75.507 (Tr. 111-112).
Petitioner 1 s Arguments
Petitioner asserted that the facts in this case are not in
dispute and that the crucial issue is the question of what
constitutes intake air and what constitutes return air.
Petitioner argued that pursuant to the mine ventilation plan,
when mining is taking place in the seven entries, the air
sweeping through entries No. 1 through No. 7
recognized by
MSHA as intake air so that the respondent does not have to
establish air splits at the different intake entries.
Petitioner asserted that it is recognized that when air
passes through a working face it becomes contaminated.
If this
contaminated air seeps down to the neutral areas where nonpermissible equipment is located, miners would be exposed to a
methane ignition hazard because contaminated air sweeping the
face and then passing over nonpermissible equipment can cause an
explosion.
Petitioner concludes that regardless of whether the

314

air is characterized as "intake, neutral, A,B,C,D, whatever word
you want to give that air", for purposes of section 75.507, the
contaminated air is no longer intake air.
It is return air
(Tr. 118-120).
Respondent's Arguments
Respondent disagreed with the petitioner "calling the air
what we like". Respondent· argued that pursuant to
section 75.507, there must be a standard by which an operator can
determine whether not it is in compliance with the law.
Respondent asserted that one cannot say that "it doesn't
matter if this is intake or return air. It's just possibly got
methane in it and that potentially leads to an explosion"
(Tr. 121). Respondent agreed that the issue here is "what is
return air", and it pointed out that Judge Weisberger considered
the definition of "return air" in Secretary of Labor v. Shamrock
Coal Company, 10 FMSHF.C 2098 1'·2105, and relied on the definition
found in the Dictionary of Mining, Minerals, and Related Terms.
Respondent asserted that the dictionary definition of return
air "is air which has circulated the workings and is flowing
towards the main mine fan".
Respondent stated that "that's not
what we have here", and it took the position that in this case
the air has not circulated the workings, and at most, it had only
passed by two or three working places.
(Tr. 121-122).
Respondent concluded that MSHA's reliance on the definition
of return air in its policy manual is not necessarily enforceable
and places the respondent at a great disadvantage "because it
essentially allows MSHA to fliplop its interpretation of terms".
Respondent concluded further that with respect to the air going
by two or three working places "all of a sudden its return air
when its' clear that when this particular issue has come up
before the definition that Mr. Stritzel talked about, the common
sense description definition, is the one that has been fallen
back on 11 (Tr. 121-122)
0

Findings and Conclusions
The respondent is charged with a violation of mandatory
safety standard 30 C.F.R. § 75.507, which provides as follows:
"Except where permissible power connection units are used, all
power-connection points outby the last open crosscut shall be in
intake air". The inspector issued the citation after finding
that the air current used to ventilate the working places was
being coursed over non-permissible power points (golf carts)
outby the last open crosscut. The citation reflects that a smoke
cloud test was conducted to trace the air current from the No.1
and No. 2 working places through a check curtain in the No. 3
entry and outby over the golf carts parked in that entry.

315

The record reflects that in the course of an inspection on
May 1, 1991, in connection with a section lOl(c) modification
petition, MSHA mining engineers and authorized representatives of
the Secretary Mark Eslinger and Richard Gates observed the
conditions which resulted in the citation issued by Mr. Gates.
Although Mr. Gates did not testify in this case, Mr. Eslinger,
who is Mr. Gates' supervisor, and who was with him when the
citation was issued, testified credibly as to the conditions
which they jointly observed, and Mr. Eslinger concurred that the
cited conditions constituted a violation of section 75.507.
Although the narrative descrip~ion of the alleged violative
conditions is not a model of clarity, it seems clear to me that
the parties are in agreement as to the critical issues presented
in this case, including their respective positions concerning the
alleged violation.
The record establishes that the area where the alleged
violation occurred consisted of seven entries as shown on a map
and sketch (Exhibit R-7), referred to by the witnesses. The No.
1 and lA entries were'intake entries, entries No. 2 through No. 5
were neutral entries, and the No. 6 and No. 7 entries were return
air courses. The petitioner takes the position that the intake
air which passed through the No. 1 and No. 2 working places and
faces, and then coursed its way outby the last open crosscut and
down the No. 3 neutral entry through some check curtains and over
nonpermissible power connection points (golf carts and other
electrical equipment described by Mr. Eslinger) was return air
for purposes of section 75.507. Since that regulatory section
requires that all power connection points be located in intake
air, the petitioner concludes that a violation occurred when.the
return air passed over the nonpermissible equipment, and that the
citation should be affirmed.
The respondent takes the position that the air passing over
the nonpermissible power connection points outby the last open
crosscut in the No. 3 neutral entry was intake air when it passed
through the No. 1 and No. 2 working places and remained intake
air as it was coursed through the No. 3 entry and through the
check curtains in question. Respondent characterized the air as
uu1eakageui which often occurs in a mine because of pressure
changes! and it insists that the intake air did not become return
air until it passed by and through all of the remaining working
places and reached the return entries. Under these circumstances, the respondent concludes that a violation did not occur
and that the citation should be vacated.
The parties are in agreement that the critical issue in this
case lies in the definition of "return air".
In this regard, the
Dictionary of Mining, Mineral, and Related Terms, U.S. Department

316

of the Interior, 1968 Edition, provides the following relevant
definitions:
Intake.

The passage by which the ventilation current enter
a mine. * * * Any roadway underground through
which fresh air is conducted to the working face.
* * * Ventilating passage through which fresh air
is conducted . • • . to the workings.

Return.

Any airway in which vapid air flows from the
workings to the upcast shaft or fan. * * * Any
airway which carries the ventilating air outby and
out of the mine.

Return air. Air traveling in a return. * * * Air which has
circulated the workings and is flowing towards
the main mine fan; vitiated or foul air.
Return aircourse. Portion.of ventilation system of mine
through which contaminated air is withdrawn and
evacuated to surface.
MSHA's July 1, 1988, Program Policy Manual, Volume V,
Part 75, page 55, provides the following definition of the term
"return air" as used in section 75.507, as well as other guidance
for the application of this section:
"Return air" . . . . means air that has been used to
ventilate any working face in a coal-producing section
or pillard area, or air that has been used to ventilate
any working face if such air is directed away from the.
immediate return.
(Emphasis added).
In Shamrock Coal Company, Inc., 12 FMSHRC 2098 (October
1990), Judge Weisberger affirmed a citation which was issued to
the mine operator for a violation of 30 C.F.R. 75.507-1, for
locating a nonpermissible power center in a return entry
ventilated by return air.
In affirming the citation, the judge
held that the dictionary definition of "return air" (Air which
has circulated the workings and is flowing towards the main mine
fan) was consistent with the inspector's credible and unrebutted
observation, that the power center was located in an entry
through which return air from the working section was being
coursed in violation of the cited standard.
In Eastover Mining Company, 4 FMSHRC 123 (February 1982),
the Commission affirmed a violation of 30 C.F.R. § 75.507,
because the mine operator placed a nonpermissible pump control
box in a return airway. Although the box was not energized, the
Commission nonetheless affirmed the violation and pointed out
that the record did not show that the equipment could not or

317

would not have been energized in return air. In this regard, the
Commission stated as follows at 4 FMSHRC 123-124:
The purpose of this regulation is to prevent methane
gas explosions. In the presence of methane gas, a
source of ignition, such as arriving from power
connections, can course an explosion.
In Pyro Mining Company, 7 FMSHRC 517, (April 1985),
Judge Fauver affirmed two violations of 30 C.F.R. § 75.507, after
finding that the mine operator allowed return air that had been
used to ventilate the active mine workings to mix with neutral
air flowing through two track entries where nonpermissible
electrical equipment (conveyor belt drive motors, battery
charger, water pumps) were located. In one instance, return air
was mixing with neutral air in part because stoppings had been
removed and were not replaced, and in the second case, return air
was being dumped into neutral air at a damaged overcast.
In Southern Ohio'Coal Company, 1 FMSHRC 1642, 1663 (October
1979), I affirmed a violation of section 75.507, after finding

that a nonpermissible battery charging unit was located in a
return air course. I rejected the operator's contention that the
unit was located in intake air. The unit was located in an area
where a curtain had been installed as a temporary stopping in
order to separate the intake from the return. The inspector
testified that the crux of the violation was the fact that the
air sweeping over the battery charging unit was return air, and
that it prevented or reduced intake airflow over the charger.
The inspector concluded that ventilating the nonpermissible
charger in return air posed an explosion hazard. I concluded
that the positioning of the curtain determined whether the unit
was located
intake or return airo
Mr. Eslinger's hearing testimony regarding the essence of
the violation in this case is consistent with his pretrial
deposition testimony of October 31, 1991 (Exhibit R-4). At
deposition Mr. Eslinger testified that the path of the intake air
which had traveled up the intake entries and past the No. 1 and
No. 2 working places was such that it flowed over nonpermissible
power connection points. He stated that a violation of section
75.507 occurred when he determined by a smoke test that the air
which had passed through the two working places in question was
going down and through a check curtain in the No. 3 neutral entry
and over the nonpermissible electrical equipment (Dep. Tr. 4, 911). He took no tests to determine the air volume passing
through the curtain because "The violation exists when the air
goes from the working place into the neutral entry"
(Dep. Tr. 25).
At the hearing, Mr. Eslinger testified that for purposes of
section 75.507, and in connection with the definition and

318

application of the term "intake air", once the intake air in the
No. 1 entry passed the first working face in that entry, it is
considered return air and remained return air as it passed by the
No. 2 place and down the No. 3 entry through the curtain and over
the nonpermissible equipment. Mr. Eslinger relied on MSHA's
section 75.507 policy definition of "return air" which defines
such air as "air that has been used to ventilate any working face
in a coal producing section". In support of the policy
definition, petitioner's counsel relied on the fact that intake
clean air which has passed by one or more working faces where
coal is being mined has become contaminated air which can longer
be considered clean intake air. Counsel characterized this air
as return air, and he maintained that this contaminated air poses
a potential explosion hazard when it passes over nonpermissible
electrical power connection points.
Mr. Eslinger testified at hearing that the definition of
return air in connection with the application of the requirements
of section 75.507 (air which nas passed any working face)' does
not apply in the context of ventilation on separate air splits.
In this context, he stated that return air is air which has
ventilated the last working place on any split (Tr. 39-41; 5758). This testimony is consistent with Mr. Eslinger's deposition
testimony where he offered several definitions of "return air",
in other contexts, as follows at (Tr. 12-13):
Q52. Okay.
return air?

What -- tell me if you will what constitutes

A. Return air for the purposes of 507 is air that has
ventilated a working place.
You said for purposes of 507 it 1 s air that's
ventilated a working place. Does return air have a
different meaning in another context?
Q53o

A. There is another context that talks about air that goes
all the way across the faces or the places as -- as not
being return air until it passes -- passes the last working
place. And that's for the purposes of ventilating where
you're mining coal.
Q54o

So there's two different definitions of return air?

A. Well, I could see the policy under 507, the definition
there.
Q55.

Right.

A. I believe there's another accepted definition.
you, know, I don't find it written.

319

I --

Q56.

Was -- where is that definition coming from?

A. That's just a general use definition.
I mean, that's
what we've been taught, that it's not return air until it
passes the last working place on a section.

*

*

*

*

*

*

*

The other definition of -- of return air provides from
the fact that you have to use intake air to ventilate
your faces, which means that you cannot take return air
from other -- some other unit.
So it's just a -- the definition that's used to say
that when you're mining, let's say in -- on -- I don't
know what you're calling this, Sketch No. 8 page 17.
When you're mining coal in face number nine, you don't
have a different split from mining face number nine
versus face number eight and face number seven. That's
so you can use one continuous split of air across all
the faces.
Q58. Okay. And that's -- that's another definition -- I
mean, that's separate from the definition of return air that
you're using for Section 507?
A.

That's correct.

Referring to Sketch No. 8, page 17, of the mine ventilation
plan (exhibit R-1), which depicts a nine entry section,
Mr. Eslinger explained that in the context of an idle section and
without regard to section 75.507, the air traveling up the No. 1
intake entry and then sweeping across all of the nine working
faces is considered intake air for the purpose of ventilating a
unit with a separate intake air split, and it does not become
return air until it passes the last working place at the No. 9
return.
If active mining were taking place, the intake air would
still be considered intake air until it sweeps past the last
No. 9 working place, and it may be used to ventilate any mining
machine cutting at the face (Depo. Tr. 14-17). However, for
purposes of section 75.507, the intake air which has ventilated
the No. 1 working place is considered return air, and he
explained in relevant part as follows at (Depo. Tr. 17-20):
Q84. Tell me when this intake air becomes return air that's
coming down entry one.
A. When it reaches number one working place because that
air is used to ventilate number one working face.
So that
air that has entered into this working place here passes a
face and becomes return air for the purposes of 507. Any

320

equipment that is inby this rib line right here has to be
permissible equipment.
Q88. All right. So we can have a situation then where if
we're mining coal in one of these nine entries, we don't
have return air for purposes of ventilating the working
place, but we do have return air for purposes of 75.507 and
permissibility?
A.

Correct.

Q89.
(By Mr. Keltner) Okay. What are the -- will you tell
me what -- and I guess pick your definition and tell me
which one you're talking about -- what are the
characteristics of return air? What do you find in return
air? What do you expect to find in return air?

*

*

*

*

*

*

*

Well, first of all, different rules apply to return air.
Return air is carrying away from a working section the
gases, such as methane, dust, respirable dust, float dust.
Carrying those dusts away from where the mining is taking
place.

A.

Well, for purposes of 75.507, what -- what makes it
return air? I mean, is it --

Q92.

A. Well, it makes it return air when it's ventilated one
working face.
Okayo And -- and if you were to do an analysis of
that air, I mean, what -- what kinds of things could you
expect to find in
And I~m speaking in terms of
generalities.
Q93o

A.
Q94.
A.

Well, return air can carry methane -(By Mr. Keltner) Okay.
-- and respirable and float dust.

Q95. Do you think anything else that you can -- that you
find in return air?
A.
Q96.

Just air from the
Oxygen you mean?

A. Well, you have your, you know, oxygen, nitrogen, carbon
dioxide, may be carbon monoxide, a few PPM carbon monoxide
in coal mines.

321

Q97. Any other harm -- harmful or explosive gases that you
might find in it?
A. Ethane. Ethane is found.
Usually other than methane
and ethane, we don't find them. That doesn't mean you can't
find them, but generally all you ever see is methane and
ethane.
In Jim Walter Resources, Inc., 11 FMSHRC 21 (January 1989),
the critical issue presented was the definition of the term "last
open crosscut 11 •
In the absence of any statutory or regulatory
definition of that term, the Commission applied one of the
definitions of 11 crosscut 11 found in the Mining Dictionary to the
mining configuration which existed at the time the violation was
issued.
In the instant case, the terms 11 return air" and "intake
air" are not defined in the mine Act or in MSHA's part 75
regulations. They are also not defined in the applicable
ventilation plan.
Section foreman Woods testified that he "was always taught"
that intake air does not become return air until it passed the
last working place. He relied on this interpretation of "intake"
and "return" air in forming his opinion that the intake air which
had initially swept by the No. 1 and No. 2 entries and then
passed outby down the No. 3 neutral air entry and over the
nonpermissible golf carts and other electrical equipment was
still intake air and remained intake air until it passed the last
working places at the No. 6 and No. 7 return entries. Mr. Woods
saw nothing wrong with using the air which had passed by the
No. 1 and No. 2 working places to ventilate the no. 3 working
places where the nonpermissible electrical equipment was located,
and he believed that this was an acceptable mining practice.
Safety director stritzel testified that it was "common
knowledge" that "return air" is defined as "air that has passed
the last working place on a section and it exits the mine toward
the mine fan", and that he learned this "engineering standpoint"
definition while in college and during his prior employment with
MSHA. Thus, Mr. Stritzel agreed with Mr. Woods that intake air
does not become return air until it has passed by the
working place. However, unlike Mr. Woods, Mr. Stritzel
acknowledged his concern that air which has passed by the No. 1
entry face and then found its way outby over nonpermissible power
points might contain methane, and he indicated that he would not
locate nonpermissible equipment in that area because "the law
prohibits it".
Further, Mr. Stritzel did not disagree with the
inspector's smoke tests, which confirmed the direction of air
travel after it swept the two working faces in question, nor did
he dispute the fact that the air was indeed passing over the
nonpermissible golf carts.

322

Mr. Eslinger acknowledged that he too "was taught" that
intake air does not become return air until it passed the last
working place on a section. Although he characterized this
definition as an acceptable "general use definition", he
indicated that pursuant to MSHA's policy definition, and insofar
as section 75.507, is concerned, "return air" is considered air
which has ventilated g working place or one working face.
In
short, Mr. Eslinger relied on the 1988 policy definition of
return air (air which has been used to ventilate any working
face) to support the violation.
I take official notice of the fact that MSHA's Underground
Inspection Manual, March 9, 1978, states in relevant part that
"For the purpose of Sections 75.507 and 75.507-1, return air
means air that has been used to ventilate the last working face
in a coal producing section or pillared area, • • • " (emphasis
added).
Every prior underground coal manual from December 1971
through June 1974, also define "return air" for purposes of
section 75.507, as air that hasbeen used to ventilate the last
working face in a coal producing section. Thus, it would appear
that MSHA's longstanding inspector's manual definition of "return
air 11 , prior to the current 1988 policy manual definition, was
identical to the "general use" and "common knowledge" definition
which all of the witnesses were "taught" during their mining
careers, but contrary to the current policy definition. However,
the parties offered no background information or explanation for
the initial policy definition of the term "return air" or for the
change of definition which apparently became effective when the
July 1, 1988, manual was published.
In Old Ben Coal Company, 2 FMSHRC 2806, 2809 {October 1980),
and King Knob Coal Company, Inc., 3 FMSHRC 1417, 1420 (June
1981), the Commission held that instructions and directives found
in MSHA 1 s inspectorsi manuals are not officially promulgated and
do not prescribe rules of law binding on an agency.
In King
Knob, the Commission noted that the Manual "is a relatively
informal compilation not published in the Federal Register, and
those factors weigh against deference"v 3 FMSHRC 420 fn.3.
However; the Commission also stated that in appropriate
situations "Cases may arise where the manual . . . . reflects a
genuine interpretation or general statement of policy whose
soundness commends deference and therefore results in our
according it legal effect", 3 FMSHRC 1420. Likewise in coal
Employment Project v. Dole, 889 F.2d 1127, 1130 n.5 (D.C. Cir.
1989), the Court stated that while MSHA 1 s policy manual may not
be binding on the agency "we consider the MSHA Manual to be an
accurate guide to current MSHA policies and practices".
In support of its defense in this case, the respondent
relies on the Mining Dictionary definition of "return air" (air
which has circulated the workings and is flowing towards the main
mine fan) applied by Judge Weisberger in Shamrock Coal Company,

323

supra. During closing arguments at the hearing, respondent's
counsel. pointed out that the application of the definition of
return air in Shamrock coal, is consistent with the common sense
definition advanced by Mr. Stritzel, and that it should be
followed and applied in the instant case.
The Mining Dictionary definition relied on by Judge
Weisberger in Shamrock Coal is but one of several relevant
definitions of "intake" and "return". The term "intake" is
defined as "Any roadway underground through which fresh air is
conducted to the working face". - The term "return" is defined in
part as any airway in which vapid air flows from the workings,
outby and out of the mine. "Return air" is also defined as
vitiated or foul air, and "return aircourse" is defined as a
portion of the ventilation system through which contaminated air
is withdrawn. The common thread in all of these definitions is
the fact that ventilation air which has circulated or passed by
active working places is not fresh air, but air which is fouled
or contaminated. In short, intake.. air is "clean and
uncontaminated", while return air is "dirty and contaminated".
The respondent does not dispute the fact that the air which
had passed the No. 1 and No. 2 working places and faces was
passing over nonpermissible electrical equipment. Further, the
respondent has not rebutted Mr. Eslinger's credible testimony
that air which has passed any working face is carrying away
contaminants such as methane, coal dust, and other mine gasses,
and that such air poses a potential explosion hazard if it were
to sweep over nonpermissible electrical power-connection points
and equipment. Indeed, respondent's safety director Stritzel
agreed that methane ignitions are always possible and that he
would be concerned about air which has passed one working face
passing over nonpermissible power points.
On the facts of this case, and taking into account all of
the aforementioned circumstances, the respondent's assertion that
the intake air which had swept only one or two working places and
faces remained intake air at all times and under all
circumstances until it had swept all of the working places and
faces and exited out of the returns IS REJECTED. The intent and
purpose of section 75.507, is to insure that nonpermissible
electrical power connection points, which are potential sources
of ignition, are located only in areas which are ventilated by
uncontaminated and clean intake air. Although I recognize the
fact that methane tests, proper ventilation, and other
precautionary measures may be taken to insure against potential
explosions or fires, the acceptance of the respondent's
interpretation of "return air" would permit the use of
contaminated air to ventilate nonpermissible electrical equipment
which is a recognized potential source of ignition, particularly
where unexpected levels of methane may be released at any time
during mining. Under the circumstances, I conclude and find that

324

MSHA's policy definition and application of the term "return
air", for purposes of section 75.705, is reasonably sound and not
inconsistent with the aforementioned dictionary definitions. I
further conclude and find that the inspector's reliance on MSHA's
policy definition was reasonable and proper, and that the
petitioner has established a violation of section 75.507, by a
preponderance of all of the credible evidence adduced in this
case. The contested citation is therefore AFFIRMED.
Significant and Substantial Violation
A "significant and substantial" violation is described in
section 104(d) (1) of the Mine Act as a violation "of such nature
as could significantly and substantially contribute to the cause
and effect of a coal or other mine safety or health hazard."
30 C.F.R. § 814(d) (1). A violation is properly designated
significant and substantial "if, based upon the particular facts
surrounding the violation there exists a reasonable likelihood
that the hazard contributed to.. will result in an injury or
illness of a reasonably serious nature." Cement Division,
National Gypsum Co., 3 FMSHRC 822, .825 (April 1981).
In Mathies Coal Co., 6 FMSHRC 1, 3-4 (January 1984), the
Commission explained its interpretation of the term "significant
and substantial" as follows:
In order to establish that a violation of a mandatory
safety standard is significant and substantial under
National Gypsum the Secretary of Labor must prove: (1)
the underlying violation of a mandatory safety
standard; (2) a discrete safety hazard--that is, a
measure of danger to safety-contributed to by the
violation; (3) a reasonable likelihood that the hazard
contributed to by the violation; (3) a reasonable
likelihood that the hazard contributed to will result
in an injury; and (4) a reasonable likelihood that the
injury in question will be of a reasonably serious
nature.
In United States Steel Mining Company, Inc., 7 FMSHRC 1125,
1129 (August 1985), the Commission stated further as follows:
We have explained further that the third element of the
Mathies formula "requires that the Secretary establish
a reasonable likelihood that the hazard contributed to
will result in an event in which there is an injury. 11
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August
1984). We have emphasized that, in accordance with the
language of section 104(d) (1), it is the contribution
of a violation to the cause and effect of a hazard that
must be.significant and substantial. U.S. Steel Mining

325

Company, Inc., 6 FMSHRC 1866, 1868 (August 1984); U.S.
steel Mining Company, Inc., 6 FMSHRC 1573, 1574-75
(July 1984).
In United States Steel Mining Company, Inc., 7 FMSHRC 327,
(March 1985), the Commission reaffirmed its previous holding in
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August 1984) that it
is the contribution of a violation to the cause and effect of a
hazard that must be significant and substantial, and that a
determination of the significant and substantial nature of a
violation must be made in the context of continued normal mining
operations, including the question of whether if left
uncorrected, the cited condition would reasonably likely result
in an accident of injury.
Mr. Eslinger confirmed that he found no excessive levels of
methane on the section on the day of his inspection, and that his
review of the pre-shift and on-shift books did not reflect any
excessive methane violations. Mr. Woods confirmed that methane
monitors located on the min~ng machines would shut down a machine
in the event excess methane were liberated, and Mr. Stritzel
believed that the ventilation was sufficient.
Mr. Eslinger's opinion that the violation was significant
and substantial was based in part on the fact that two months
prior to his inspection an ignition occurred in the same mine
area and an investigation disclosed in excess of one percent
methane in the working places and neutral entries. He believed
that it was reasonably likely that this would occur again and
that a possibility of an explosion existed. Mr. Stritzel
disagreed and he pointed out that the conditions which prevailed
with respect to this past event were different from the ones
present at the time of Mr. Eslinger's inspection.
Mr. Eslinger also based his significant and substantial
opinion on the fact that methane is produced in the working
places, and he was concerned that it could drift outby over the
nonpermissible electrical golf carts and power points. He also
stated that the golf carts are usually pulled in and parked
before any methane tests are made with the push-button methane
detectorsy and he was concerned about gas coming from the working
places, belt drives, and transformers (Tr. 30-31). He stated
that nsome of the more serious aspects of it (sic) because people
could drive into a possible explosive mixture of gas and ignite
the methane" (Tr. 45). He also indicated that the air is gaining
methane and coal dust as it sweeps across the face, and it is
important that it not flow over nonpermissible power points
(Tr. 58).
As noted earlier, Mr. Stritzel did not dispute the fact that
the air which the inspector believed was return air was passing

326

over nonpermissible power points, and Mr. Stritzel conceded that
there is always the possibility of a methane ignition, and that
methane may be liberated at higher concentrations. Under the
circumstances, and in the context of continued normal mining
operations, I conclude and find that a measure of danger to
safety was contributed to by the violation, and that it was
reasonably likely that an ignition resulting from the presence of
nonpermissible electrical power connection points in contaminated
return air would result in injuries of a reasonably serious
nature. Accordingly, the Significant and Substantial (S&S)
finding IS AFFIRMED.
size of Business and Effect of Civil Penalty Assessments on the
Respondent's Ability to Continue in Business
I conclude and find that the respondent is a large mine
operator. I adopt as my finding the stipulation by the parties
that the payment of the full civil penalty assessment for the
violation in question will notadversely affect the respondent's
ability to continue in business.
History of Prior Violations
Taking into account the fact that the respondent is a large
mine operator, and in the absence of any further evidence to the
contrary, I cannot conclude that the respondent's compliance
record is such as to warrant any additional increases in the
civil penalty which I have assessed for the violation which has
been affirmed.
Gravity
I conclude and find that the violation was serious.
Negligence
Mr. Eslinger testified that he found no deliberate attempt
the respondent to course the air down the No. 3 entry, and he
confirmed that the violation was the result of air ventilation
leakage. The citation reflects a finding of 0 moderate
negligence", which I find is appropriate, and it is affirmed.

by

Good Faith Compliance
The record reflects that the cited condition was immediately
corrected and the citation was terminated within an hour of its
issuance. Under the circumstances, I conclude and find that the
respondent exercised rapid good faith compliance in correcting
the cited condition.

327

Civil Penalty Assessment
On the basis of the foregoing findings and conclusions, I
conclude and find that a civil penalty assessment of $275 is
reasonable and appropriate for the violation which has been
affirmed.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment
in the amount of $275, for Section 104(a) "S&S" Citation No.
35335675, May 1, 1991, 30 C.F.R. § 75.507. Payment shall be made
to the petitioner (MSHA) within thirty (30) days of the date of
this decision and order, and upon receipt of payment, this matter
is dismissed.

~«I:~
Administrative Law Judge

Distribution:
Rafael Alvarez, Esq. Office of the Solicitor, U.S. Department of
Labor, 230 S. Dearborn St., 8th Floor, Chicago, IL 60604
(Certified Mail)
Gregory s. Keltner, Esq., Zeigler Coal Company, 50 Jerome Lane,
Fairview Heightsv IL 62208
(Certified Mail)

/ml

328

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE, loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

fIB 12 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. PENN 91-1295
A.C. No. 36-01733-03538D

v.
JEDDO No. 7 Breaker
JEDDO-HIGHLAND COAL COMPANY,
Respondent
ORDER OF DISMISSAL
Before:

Judge Broderick

On February 10, 1992, the Secretary of Labor filed a motion
to dismiss this proceeding on the ground that Respondent on
January 20, 1992, paid the proposed penalty of $1,100 in full.
Premises considered, the motion is GRANTED, and this
proceeding is DISMISSED.
'7

'

;(

1,re:uti-ui£ /:/--11 (/t,,;cb,1 z,6';/, ' - .f James A. Broderick
•./

Administrative Law Judge

Distribution:
Mark R. Malecki, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Suite 400 Arlington, VA 22203
(Certif
Mail)
Joseph Vender, Esq., Jeddo-Highland Coal Company, 800 Exeter
Avenue, West Pittston, PA 18643 (Certified Mail)

/fb

329

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 12 1992
CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

Docket No. WEVA 91-819
A. C. No. 46-05868-03544

v.
Pinnacle Prep Plant

U. S. STEEL MINING COMPANY,
INC.,
Respondent

Docket No. WEVA 91-1607
A. C. No. 46-01816-03771
Gary No. 50 Mine

DECISION
Appearances:

Before~

Javier I. Romanach, Esq., Office of the Solicitor,
u. s. Department of Labor, Arlington, Virginia,
for the Secretary;
Billy M. Tennant, Esq., U. S. Steel Mining
Company, Inc., Pittsburgh, Pennsylvania, for the
Respondent.

Judge Maurer

These consolidated cases are before me based upon petitions
for assessment of civil penalty filed by the Secretary alleging
violations of various mandatory standards set forth in Volume 30
of the Code of Federal Regulations.
Pursuant to a notice of hearing, these cases were heard on
October 16, 1991, in Oak Hill, West Virginia.
At that hearing,
the parties proposed to settle both of the citations at issue in
Docket No. WEVA 91-819.
The written motion that was later filed
requested approval of the respondent's agreement to pay $112, the
full amount of the proposed penalty for Citation No. 3340442.
The motion also requested approval of the Secretary's proposed
vacation of Citation No. 3340443.
Based on the Secretary's
representations, I conclude that the proffered settlement is
appropriate under the criteria contained in section llO(i) of the
Mine Act.
The terms of this settlement agreement will be
incorporated into my order at the end of this decision.

There remained for trial one section 104(a) citation
contained in Docket No. WEVA 91-1607, and assessed at $20.

330

Both parties have filed post-hearing proposed findings and
conclusions and/or briefs, which I have considered along with the
entire record in making the following decision.
STIPULATIONS
The parties have agreed to the following stipulations, which
I accept:
1. The undersigned administrative law judge has
jurisdiction to hear and decide this case.
2.
Inspector Larry Cook was acting in his official capacity
as a federal coal mine inspector on March 27, 1991, when he
issued Citation No. 3741045.
3.
agents.

Citation No. 3741045 was properly issued to respondent's

4. Abatement of -the condition cited in the listed citation
was timely.
5. The penalty of $20 will not adversely affect the
respondent's ability to continue in business.
6. The respondent does not dispute the facts in the
proposed assessment data sheet (Petitioner's Ex. No. 3).
DISCUSSION

Citation No. 3741045, as modified, alleges a violation of
the mandatory standard found at 30 C.F.R. § 75.512-2 1/ and
charges as follows:
All underground electric equipment was not being
examined weekly as required. Records of examinations
for high voltage disconnects, vacuum circuit breakers,
transformers and rectifiers show that weekly examinations were made for a three month period from October
through December 1990.
Beginning in January 1991
through this date (3/27/91) only monthly examinations
were made and recorded.
1
/

30 C.F.R. § 75.512-2 provides as follows:
The
examinations and tests required by § 75.512 shall be made at
least weekly. Permissible equipment shall be examined to see
that it is in permissible condition.
And section 75.512 itself states in relevant part: All
electric equipment shall be frequently examined, tested, and
properly maintained by a qualified person to assure safe
operating conditions.

331

The operator does not contest the fact that weekly examinations were not being done on the cited equipment, only that they
were required in the first instance. Respondent argues that the
cited equipment is required to be examined on a monthly basis
only and that is what they were doing at the time the citation
was written.
Therefore, the issue presented for decision is whether such
equipment as high voltage disconnects, vacuum circuit breakers,
transformers and rectifiers are "electric equipment" required to
be examined and tested weekly pursuant to 30 C.F.R. § 75.512-2.
Speaking of section 75.512, the MSHA "Coal Mine Inspection
Manual: Underground Electrical Inspections," dated June 1, 1983,
(Petitioner's Ex. No. 6) at page 29 states that:
The section requires that each individual piece of
electric equipment, including locomotives, personnel
carriers, electric track switches and derails, compressors, car hauls,- conveyor units, pumps, rock-dusting
machines, battery-powered equipment and permissible
equipment, be examined and tested. The required
examinations and tests must be thorough enough to
insure that the electric equipment has not deteriorated
through neglect, abuse or normal use into an unsafe
condition that could result in a shock, fire, or other
hazard to the miners.
The term "electric equipment" is not defined in the MSHA
regulatory scheme, but the Secretary has proffered the
definition used by the Institute of Electrical and Electronics
Engineers (IEEE).
In the IEEE Standard Dictionary of Electrical
and Electronics Terms (Petitioner's Ex. No. 7)u equipment
(electrical engineering) is defined as~
Equipment (electrical engineering). A general
term including materials, fittings, devices, appliancesu fixtures, apparatus, machines, etcetera, used as
a part of 9 or in connection with, an electrical
installation.
Respondent maintains that the term "electric equipment,"
within the meaning of § 75.512, means electrically-powered mobile
or portable equipment which performs a physical task by converting electrical energy into mechanical energy and does not
include devices in electrical circuits that perform electrical
functions exclusively. Therefore, respondent argues that since
transformers, rectifiers, disconnects and circuit breakers are
normally sited in a permanent location where they remain as
stationary components of an electrical circuit, they are not
"electric equipment" contemplated by section 75.512.
Furthermore, respondent points out that transformers and

332

rectifiers perform electrical functions exclusively and unlike
electric equipment such as shuttle cars, do not transform
electrical energy into mechanical energy.
Also, respondent argues that 30 C.F.R. § 75.800-3 and
30 C.F.R § 75.900-3 require only monthly testing and examination
of circuit breakers. But I agree with Inspector Cook that
§ 75.512 is a general inspection requirement that is to be performed on a weekly basis whereas the § 75.800-3 and § 75.900-3
inspection requirements are additional specific tests to be
performed on the equipment on a monthly basis. The two sets of
requirements can logically exist simultaneously. They are not
mutually exclusive.
It is not an either/or proposition.
I believe the Secretary's interpretation of her own
regulation is the more reasonable; but even if, for the sake of
argument, I felt that both the petitioner and the respondent had
an equally plausible interpretation, it is well-settled that an
agency's interpretation of its own regulation is "of controlling
weight unless it is plainly erroneous or inconsistent with the
regulation." Bowles v. Seminole Rock Co. 325 U.S. 410, 414
(1945). A regulation must also be interpreted so as to harmonize
with and further rather than conflict with the objective of the
statute it implements. Emery Mining Corp. v. Secretary of Labor
("MSHA"), 744 F.2d 1411 (10th Cir. 1984).
In this case, I find MSHA's interpretation of the regulation
to be reasonable and consistent with the objectives of the Mine
Act and is to be preferred. Accordingly, I find that respondent
violated 30 C.F.R. § 75.512-2 because the cited items of electric
equipment had not been examined on a weekly basis, as charged in
the citation.
Therefore, based on the criteria contained in section llO(i)
of the Act 1 I conclude that an appropriate penalty for the
violation is $20, as proposed.
ORDER
Based on the above findings of fact and conclusions of law,
IT IS ORDERED:
1.

Citation Nos. 3340442 and 3741045 ARE AFFIRMED.

2.

Citation No. 3340443 IS VACATED.

3. Respondent, shall within 30 days of the date of this
decision pay the sum of $132 as a civil penalty for the
violations found herein.

333

4. Upon payment of the civil penalty, these proceedings ARE
DISMISSED.

Law Judge
Distribution:
Javier I. Romanach, Esq., Office of the Solicitor, u. s.
Department of Labor, 4015 Wilson Boulevard, Room 516, Arlington,
VA 22203 (Certified Mail)
Billy M. Tennant, Esq., General Attorney, Employee Relations,

u. s. Steel Mining Company, Incorporated, 600 Grant Street,
Room 1580, Pittsburgh, PA 15219-4776 (Certified Mail)
dcp

334

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 14 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

CIVIL PENALTY PROCEEDING
Docket No. LAKE 91-683
A.C. No. 11-00612-03556
Spartan Mine

ZEIGLER COAL COMPANY,
Respondent

SUMMA-RY DECISION
Appearances:

Before:

Rafael Alvarez, Esq., Office of the Solicitor, U.S.
Department of Labor, Chicago, Ilinois for
Petitioner;
Gregory s. Keltner, Esq.p Old Ben Coal Company,
Fairview Heights, Ilinois for Respondent.

Judge Weisberger

The Secretary's Motion for Summary Decision regarding
Citation No. 3847637 is GRANTED. The other citations included in
this Docket number were disposed of in an Order issued
January 15, 1992.
It
ORDERED that Citation No. 3847637 be affirmed as a
violation of 30 C.F.R. § 75.316 consistent with the Decision of
Judge Koutras in Docket No. LAKE 91-635 issued January 24, 1992.

Av&isker

Administrative Law Judge

Distribution:
Rafael Alvarez, Esq., Office of the Solicitor, U.So Department of
Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604
(Certified Mail)
Gregory S. Keltner, Esq., Old Ben Coal Company, 50 Jerome Lane,
Fairview Heights, IL 62208 (Certified Mail)
nb

335

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 14 1992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

Docket No. LAKE 91-684
A.C. No. 11-02408-03641
Mine No. 11

ZEIGLER COAL COMPANY,
Respondent
SUMMARY DECISION

Appearances:

Before:

Rafael Alvarez, Esq., Office of the Solicitor, U.S.
Department of Labor, Chicago, Ilinois for
Petitioner;
Gregory s. Keltner, Esq., Old Ben Coal Company,
Fairview Heights, Ilinois for Respondent.

Judge Weisberger

The Secretary's Motion for Summary Decision regarding
Citation No. 3847634
GRANTED.
The other citations included in
this Docket number were disposed of in an Order issued
January 15, 1992.
It is ORDERED that Citation No. 3847634 be affirmed as a
violation of 30 C.F.R. § 75.316 consistent with the Decision of
Judge Koutras in Docket No. LAKE 91-635 issued January 24, 1992.

~is~

Administrative Law Judge

Distribution:
Rafael Alvarez, Esq., Office of the Solicitor, U.S. Department of
Labor, 230 South Dearborn Street, 8th Floor, Chicago, IL 60604
(Certified Mail)
Gregory s. Keltner, Esq., Old Ben Coal Company, 50 Jerome Lane,
Fairview Heights, IL 62208 (Certified Mail)
nb

336

fEDERJU, MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 14 1992
DISCRIMINATION PROCEEDING

UNITED MINE WORKERS OF
AMERIC...'\. ON BEHA.LF OF
DAN NELSONe
Complainant

Docket No. SE 88-92-D
Jim Walter Resources
No. 7 Mine

SECRETARY OF LABORe
lYiINE SAFETY Al\fD HEALTH
ADMINISTRA'rION (MSHA),

and ROBERT KIYKENDALL,
Respondents

UNITED MINE WORKERS OF
Al~ERICA ON BEHALF OF
DAN NELSON, RONALD SONEFF,
TOMMY BOYD, STAN ODOM AND
CARROLL JOHNSON 1
Complainants

DISCRIMINATION PROCEEDING
Docket No. SE 88-93-D
Jim Walter Resources
No.

7 Mine

)J[IJ~TE SAF'ET:t AJ.,TD
\
2\.D}XfIJ:TIS1'PArrrorJ
} t
and. JOHN WEEKLY Ji.ND,
~JILLARD (GENE) QUERRY I

Before

We

commenced pursuant to Section 105(c) of the
and Health Act of 1977 ( 11 the Act"),
Comp1
seek to hold MSHA and three of its employees liable
ioia
of Section 105{c) of the Act. On
Novembe:<:' 20, 1991 1 the Secretary filed a Motion to Dismiss
arguing that,
essence, the instant proceeding should be
dismisseC'; on t.he basis of the decision of the Court of Appeals,
D.C.
t,
v. Pittston Coal Group,
al. (Case No.
90~1335, unpubl
decision, November 5 1 1991). On December:
13. 1S91,
filed a
this· Motion. on

t.o

337

On January 23, 1992, the Secretary filed a Motion to Dismiss
the proceeding against both MSHA and the individual employees of
MSHA based on the decision of the Court of Appeals in Wagner,
supra, and the commission decision in Wagner, 12 FMSHRC 1178,
(June 1990)0 UMWA filed its response on July 7, 1992.

I.

Proceedings against MSHA

The Commission in Wagner, 12 FMSHRC at 1185 supra held that
is not a 'person• subject to the provisions of Section
105(c)", and dismissed the complaint that had been brought
against MSHA.
It is true, as argued by complainants, that this
holding of the Commission, 12 FMSHRC supra was not affirmed by
the Court of Appeals in Wagner supra, as that issue was not
before the Court. However, it is just as clear, for the same
reasons, that the Court of Appeals did not reverse the Commission
with regard to its decision on this issue. Accordingly, I am
bound to follow the decision of the Commission as it is
applicable law. Hence, based .. on th.e decision of the Commission,
12 FMSHRC supra, I conclude that MSHA is not a "person" subject
to Section 105(c) of the Act, and that the portion of the
Complaints herein seeking relief against MSHA for alleged
violations of Section 105(c) of the Act should be dismissed.
n • • • MSHA

II.

Proceedings against individual employees of MSHA

The Commission, 12 FMSHRC supra at 1185 held that 11 • • • MSHA
employees are not 'persons' subject to Section 105(c} and thus •.•
can not be sued individually under Section 105(c)". Complainants
argue that the Court of Appeals in
, supra reversed this
holding of the Commission, as it held that an individual MSHA
employee can be held liable under Section 105(c) of the Act.
I
do not agree with th
interpretation of the Wagner, decision.
The Court in
supra, slip op. at 4 1 concluded that
"oo.MSHA employees acting within the scope of their authority are
agents of the sovereign, and therefore can not be liable under
Section 105(c) 11 The Court then examined whether the employees
therein acted so far beyond the scope of their authority as to
become 1upersons 1u who may be liable under Section 105 (c)" The
Court
this connection held as follows:
"In the absence of a
statutory prohibition against such disclosure, there is no sound
bas
for the court to conclude that Inspector Sloce exceeded the
bounds of his statutory authority by communicating Wagner's
identity to Wayne Fields and Clinchfield Coa1. 1u (Wagner, supra,
slip op. at 5)

In light of this conclusion, it may be seen, as argued by
the Secretary, that the Court on Wagner, supra, did not reach the
question as to whether individuals who act beyond the scope of
their authority are liable under Section 105(c).
Further., the
Court in Wagner, supra, explicitly affirmed the decision of the
Commission which held that MSHA employees can not be sued

338

individually under Section 105(c}. Hence, as correctly argued by
the Secretary, the applicable law as set forth in the
Commission 1 s decision, 12 FMSHRC, supra and not reversed by the
Court of Appeals, requires a finding that the complaints herein
against employees of MSHA alleging liability under Section 105(c)
be dismissed.
It is ORDERED these cases be DISMISSED .
.
/

I

/· I

/

(}!\_._,_.,

-,

Avram Weisberger
Administrative Law Judge
Distribution:
Edward H. Fitch, Esq., Office, ...of the Solicitor, u. S. Department
of labor, 4015 Wilson ·Boulevard, 4th Floor, Arlington, VA 22203
(Certified Mail)
Mary Lu Jordan, Esq., United Mine Workers of America, 900 - 15th
Street, N.W., Washington, D.C.
20005 (Certified Mail)
nb

339

AND

OFFICE

OF

ADMINISTRATIVE

2

lOth

FLOOR

LEESBURG

PIKE

SKYLINE,
5203

FALLS

JUDGES

LAW

22041

VIRGINIA

CHURCH,

COMMISSION

REVIEW

HEALTH

SAFETY

MINE

FEDERAL

FEB 3. 8 t992

SECRETARY

OF

HEALTH

AND

Docket

(MSHA),

ADMINISTRATION

Petitioner

A.

employed

SHICK,
SAND

MUNCIE

12-01550-05509A

Sand

Mine

Gravel

&

by
INC.,

GRAVEL,

&

91-64-M

LAKE

No.
No.

C.

Shick

V.

ROBERT

PROCEEDING

PENALTY

CIVIL

LABOR,

SAFETY

MINE

:

Respondent
DECISION

Smith,

Philip

J.

Appearances:

for

Mr.

Robert

Judge

Federal

is
Mine

seq•.,

charging

This

operator

by

mine

whole,

find

i

Section

Whenever
or

a

to

refuses
any

officer,
authorized,
failure,

knowingly
violation,
imposed

civil
upon

order

final

a

a

or

carrying

or

(a)
agent
ordered,

et

mine
out

a

as

a

or

refusal

or

shall

penalties,
a

under

subsections

340

health

fails

this
issued

or

of

Act
under

decision

a

i05(c),

any
who

corporation
carried
be

such

out

subject
that

imprisonment

and

record

reliable,

or

in

such

of

the

mandatory

section

or

fines,

person

corporate

and

incorporated

order

an

a

the

801

§

U.S.C.

substantial,

violates
under
issued
decision

knowingly
any
in

subsection

under

director,

same

violates

with

except

Act,

issued

operator
or

comply

the

provides:

incorporated

order

this

corPorate
standard

safety

evidence

Act

the

of

ll0(c)

agent

of

preponderance

a

of

ordering

hearing

the

that

1977,

of

ll0(c)

§
30

I

operator.

considered

Having
I

Shick,
authorizing,

Robert

of
an

as

knowingly

under

penalty
Act

Health

and

Safety

the

civil

for

with

,

violation

Fauver

petition

a

Muncie,

Shick,
Respondent.

Indiana,
Before:

Arlington,

Esq.,

Petitioner;

VA,

(a)

and

to

the
be

may

(d)

o

and probative evidence establishes the following Findings of Fact
and further findings in the Discussion below:
FINDINGS OF FACT

1.
At all material times, Muncie Sand and Gravel, Inc., a
corporation, operated an open pit mine, known as Shick Sand and
Gravel Mine, in Delaware County, Indiana, where it produced sand
and gravel for use and sales in or substantially affecting
interstate commerce.
2.
At all material times,
Superintendent of the mine.

Respondent,

Robert

Shick was

3.
On March 28, 1990, a federal mine inspector (of MSHA,
United states Department of Labor) found an imminent danger at the
mine in that a Caterpillar 966 front-end loader did not have
operable service brakes, and was used to load customers' trucks and
to travel on inclined haulage roads into and out of the pit. The
inspector issued § 107(a) Order No. 3441750, charging a violation
of 30 C.F.R. § 56.1410l(a) (1), which provides:
Self-propelled mobile equipment shall be equipped with a
service brake system capable of stopping and holding the
equipment with its typical load on the maximum grade it
travels. This standard does not apply to equipment which
is not originally equipped with brakes unless the manner
in which the equipment is being operated requires the use
of brakes for safe operation.
This standard does not
apply to rail equipment.
4.
Before this inspection, the equipment operator told
Respondent,
the mine Superintendent,
that the brakes were
defective.
However, Respondent ignored the request for repairs,
and told the operator to continue operating the equipment, knowing
that the only way he could try to stop the vehicle was by dropping
its loading bucket. The gist of his response to the operator was
that management would get around to the repairs later, but there
was no hurry because the MSHA inspector would probably not visit
the mine for two or three months.
5.
In a safety test, the inspector found that the vehicle
could not be stopped by its brakes. Dropping the bucket to try to
stop a front-end loader is not a safe practice.
6.
The brakes on the front-end loader were inoperable. Its
use in such condition, to load customers' trucks and to travel on
inclined haulage roads, created an imminent danger to mine
personnel and customers.

341

DISCUSSION WITH FURTHER FINDINGS
The commission has defined the term "knowingly," as used in
of the Act, as follows:

§ llO(c)

"Knowingly, 11 as used in the Act, does not have any
meaning of bad faith or evil purpose or criminal intent.
Its meaning is rather that used in contract law, where it
means knowing or having reason to know.
A person has
reason to know when he has such information as would lead
a person exercising reasonable care to acquire knowledge
of the fact in question or to infer its existence. . • . We
believe this interpretation is consistent with both the
statutory language and the remedial intent of the Coal
Act.
If a person is a position to protect employee
safety and health fails to act on the basis of
information that gives him knowledge or reason to know of
the existence of a viol-ati ve ... condition, he has acted
knowingly and in· a manner contrary to the remedial nature
of the statute. [Kenny Richardson v. Secretary of Labor,
3 FMSHRC 8, 16 ( 1981) , 689 F. 2d 632 (6th Cir. 1982) ,
cert. denied 1 461 U.S. 928 (1983) .]
I find that Respondent knowingly authorized and ordered a
violation of 30 C.F.R. § 56.1410l(a) (1), within the meaning of
§ 110 (c) of the Act.
He knew that the vehicle had defective
brakes, when the driver told him before the inspection, and he
knowingly authorized and ordered continued use of the vehicle with
defective brakes.
The danger to the driver, other vehicle drivers, and persons
on foot near the front-end loader constituted an 11 imminent dangeru
within the meaning of the Act.
Gravity was therefore more than a
11
1
' significant and substantial
violation. The violation was due to
aggravated conduct beyond ordinary negligence because it was
11
knowingly 11 committed.
Considering the civil penalty assessed against the corporation
( $1, 000) for its violation concerning this incident, and the
criteria for a civil penalty in § llO(i) of the Act, I find that a
civil penalty of $400
appropriate for the violation found
herein.

CONCLUSIONS OF LAW
1.

The judge has jurisdiction in this proceeding.

2.
Respondent,
Robert Shick, knowingly authorized and
ordered the violation of 30 C.F.R. § 56.14101(a) (1) alleged in
Order No. 3441750.

342

ORDER

1.

Order No. 3441750 is AFFIRMED.

2.
Respondent, Robert Shick, shall pay to the Secretary of
Labor a civil penalty of $400 within 30 days of the date of this
decision.

tJ~~~~
William Fauver
Administrative Law Judge
Distribution:

J. Philip Smith, Esq., Office of the Solicitor, U.S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)
Mr. Robert Shick, Muncie Sand & Gravel, Inc., 4210 E. McGalliard,
Muncie, Indiana 47303 (Certified Mail)
/fas

343

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 191992
MOUNTAINEER COAL COMPANY,
INC. I
Contestant

CONTEST PROCEEDINGS
Docket No. VA 91-413-R
Through VA 91-414-R

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.

citation No. 9861170; 4/4/91
Through No. 9861171; 4/4/91
No. 1 Mine 44-05090

CIVIL PENALTY PROCEEDING
Docket No. VA 92-30
A. C. No. 44-05090-035890
Mountaineer No. 4 Mine

MOUNTAINEER COAL COMPANY,
INC. 1
Respondent
DECISION APPROVING SETTLEMENT
ORDER OF DISMISSAL
Before:

Judge Broderick

On December 4, 1991, the Secretary filed a motion to approve
a settlement between the parties in the above case.
The case
includes 2 alleged violations of 30 C.F.R. 70.209(b), each of which
was originally assessed at $1100.
The Secretary continues to
assert that the violations resulted from a deliberate act, which is
denied by the mine operator. The degree of negligence is disputed,
and the parties agree to a reduction in the total penalties from
$2200 to $1760.
I have considered the motion in the light of the criteria in
section llO(i) of the Act and conclude that it should be approved.

Accordingly, the settlement motion is APPROVED. The operator
is ORDERED to pay within 30 days of the date of this order the sum
of $1760 for the violations charged in this proceeding.

344

IT IS
DISMISSED.

FURTHER

ORDERED

the

cont.est.

/~_i,,;; /4/!ln:J~J ;;,,;(!

~ ~~mes A. Broderick

Administrative Law ,Judge

Distribution:

Douglas :tL white, Esq. u Counsel, Trial Litigation, Page H. Jackson,
Esq.u
the Solicitor, U S. Department of Lab01::. " 4015
Wilson
u Arlington, VA
22203 (Certified
)
Mark R.
ff
Esq.v White,
liott and Bundy 9 601 State Street 9
Suite 600 7 Dominion Bank Buildingv P. o. Box 8400~ Bristol 1 Vll~
24203 (Certified Mail}

Mr. Carl
Secretary-Treasurer, Mountaineer
Company,
Inc.Q P. O. Box 9u Castlewood, VA 24224 (Certified Mail)
§

/t:as

345

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

f EB 1 91992
CIVIL PENALTY PROCEEDING

SECRETARY OF I.ABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. CENT 91-54
A.C. No. 29-00096-3548
McKinley Mine

Vo

THE PITTSBURG & MIDWAY COAL
MINING COMPANY,
Respondent
'DECISION

Appearances:

Ernest Burford, Esq., Office of the Solicitor, U.S.
Department of Labor, Dallas, Texas,
for Peti tioneq
John W. Paul, Esq., Englewood, Colorado,
for Res pond en t.

Before:

Judge Cetti

This case is before me upon a petition for assessment of
civil penalties under Section 105Cd) of the Federal Mine Safety
and Health Act of 1977v 30 u.s.c. § 801 et~ (the HAct 11 ) . The
Secretary of Laborv on beha
of the Mine Safety and Health Administration
(MSHA) 1 charges the Pittsburg & Midway Coal Mining
Company ( P&M)
the operator of the McKinley Mine, with two
104(a) v non S&S" violations of mandatory regulatory standards
found in 30 C.FoR. § 45.48 and§ 77.904.
The operator
led a timely answer contesting the alleged
violations-and the appropriateness of the proposed penalties.
Pursuant to notice, an evidentiary hearing on the merits was
held before mef along with other cases involving the same parties
and attorneys.
Stipulations
At the hearing, the parties agreed on the following
stipulations:
1. P&M is engaged in the mining and selling of coal in the
United States and its mining operations affect interstate
commerce.

346

2.

P&M is the owner and operator of the McKinley Mine, MSHA

ID No. 29-00096.

3. P&M is subject to the jurisdiction of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. § 801 et~
4.

The Administrative Law Judge has jurisdiction in this

mattere
5. The subject citations were properly served by a duly
authorized representative of the Secretary upon an agent of Respondent on the date and place stated thereinv and may be admitted into evidence for the purpose of establishing their issuance
and not for the truthfulness or relevancy of any statements
asserted therein.
6. The exhibits to be offered by Respondent and the Secretary are stipulated to be authentic, but no stipulation is made
as to their relevance or the truth of the matters asserted
therein.
7. The proposed penalties will not affect Respondent's
ability to remain in business.
8. The operator de:nonstrated good faith in timely abating
the alleged violations.
9. P&M is a large operator of a coal mine for penalty
assessment purposese It's McKinley Mine is a large surface mine
producing four to five tons of coal each yearo

lOo The certified copy of the MSHA assess
violations history filed in Docket Noo CENT 9
06 reflects the history of this
mineo
Citation Noo 3584164
This ci ta ti on charges Respondent with a l 04 (a) violation of
30 CoFoRo § 45e4(b}" The citation reads as followsg
The production-operator could not produce the
information re:;i:uired by paragraph (a) of this
section for each independent contractor of this
mine, namely General Electric ISEf this contractor was providing electrical service on contract
work at the No. 4 dragline.

347

s as f

The cited safety st.anda rd
§ 45o4

Independent contractor

lows~

register~

(b) Each production-operator shall mainta
in writing at the mine the information

requir~

by paragraph (a} of this section for each

independent contractor at the mine.
The pro-·
duction-operator shall make this information
available to any authorized representative of
the Secretary upon requesL
The info:rma ti on which the opera tor is required to maintain
in writing and make available to the inspector is set forth in
Sect
45o4(a) which in part reads as follows~

(1} The independent contractor's trade name 1
business address arid business telephone number~
(2) A description of the nature of the work
to be performed by the independent contractor
and where at the mine the work is to be per£

0

h'

3) 'rhe independent contractors;.,; MSHA ident.i.,,

ficati.on numberf if any; and

(4) The independent contractorvs address of
record for service of citations, or other documents involving the independent contractor.
licting t.estimony was presented at the hearing as to
tor maintain
and
available
en the nformaticm
e ava
e lunch
eak/!
e
'cies sta
erred and reached a proposed set

"'V
c,

on

ement

an agreed penalty of $20v

No,.

sis
~

hereby

ence presen
I
oved
approval

ta tiono

viola

is
tation charges Respondent wi
on of 30 CoFoRo § 770904.

348

a 104

) non S&S

tha
ti on

The citation reads as follows:
The circuit breaker supplying electrical power
to the South East warehouse door was not labeled to show in fact that this circuit supplied
electrical power to the South East door.
This
circuit breaker was energized when this condition was observed.
'l.Wo of three warehouse personnel could not readily identify the control
circuit when question[ed], they had to look at
the circuit and trace it to the door motor.
(Emphasis added).'
The cited safety standard reads as follows:
§ 77e904 Identification of circuit breakers.

Circuit breakers shall be labeled to show
which circuits they control unless identification can·be made readily by location.
(Emphasis added).
The cited device in question was a disconnect switch in the
electrical circuit between a molded-box circuit breaker and a
motor for an overhead warehouse door.
The undisputed evidence
established that this device, cited and referred to in the citation as a "circuit breaker," was not a circuit breaker.
The evidence clearly established that it was a fused "disconnect
switch."
Petitioner argues that although the specific language of 30
CoFoRo § 770904 does not mention the term "disconnecting device"
the statute should be interpreted to include such devices. Petiti tioner argues that both devices have the same fundamental functionc
The regulations do not define the term "circuit breaker."
The term ncircui t breakerw1 is defined in A Dictionary of Mining,
Minerale and related Terms 210e U.SQ Department of the Interior
{1968>u as follows~
Circuit breakere a. An overload protective
device ins.talled in the positive circuit to interrupt the flow of electric current when it becomes excessive or merely exceeds predetermined
value.
b. A switch that automatically interrupts an electric circuit under an infrequent
abnormal condition (as overload). Webster 3d.

349

A dictionary of Mining, Mineral, and Related Terms 1111,
U.S. Department of the Interior (1968), defines a disconnect
"switch," insofar as relevent here, as follows:

A mechanical device for opening and closing an
electric circuit;
It is undisputed that the circuit at issue was a low or
medium voltage circuit (Tr. 32). Section 77.904 refers only to
11
circuit breakers" on low or medium voltage circuits, and does
not mention disconnecting devices.
The corresponding provision dealing with high-voltage circuits (Subpart I of Part 77~ Title 30) clearly shows that the two
phrases are to be used independently:
§ 77.809 - Identification of circuit breakers

and disq9nnecting switches.
Circuit breakers and disconnecting switches
shall be labeled to show which units they
control, unless identification can be made
readily by location.
Thus, the Secretary when promulgating a safety standard for
high voltage currents specifically included references to both
"circuit breakers" and "disconnecting switches" but when addressing low and medium voltage circuits specifies only "circuit
breakers"
A term carefully anployed in one place in the regulation and excluded in another should not be implied where excluded.
='"'"-'-'---::-::::7.:-::::-=-'--;.......;.....;..il 600 Fo2d 546 (5th Ciro 1979)(1 Diamond Roofing
~;;;_;;;:_=e Koch Refining Coo Vo United States Deptq of
o 593 (Do Minno 1980)il ffgdu 658 F2d 799
Q

Appo 1981) o

A question that naturally comes to mind is whether there is
rational reason for the Secretary to specifically require labeli
of
sconnecting switches in high voltage lines but not in
medium or low voltage circuito ~he Respondentus expert explained
that one reason for this distinction is that a servicing electrician can use a voltmeter to check low and medium voltage circuitsv but that a voltmeter cannot be used on high voltage lineso
CTro 72)0 Thusv there is a reason for requiring specific labeling of both circuit breakers and disconnect switches in servicing
high voltage circuitso

a.

Respondent in denying any violation of 30 C.F.R. § 77.904
summarizes its position as follows:

350

A. As a factual matter, the electrical circuit controlled
by this disconnect switch was readily identifiable by location
and it is sufficient that a worker be able to identify the circuit by observation.
B.
For purposes of both the regulatory scheme and common
usage among electricians, this Switching Mechanism is a "disconnecting device. 11 A disconnecting de,tice serves a different purpose than a circuit breaker, and is distinguishable in practical
application.
·

C. The plain language of Section 77.904 does not require
identification of disconnecting devices on low and medium voltage
circuits.
D. The plain words of the Secretary's regulation (§ 77.904)
are clear and unambiguous1 i.e., the standard applies solely to
11
circuit breakers. 11 Any extension of the standard so as to apply
the labeling requ ement to d.isconriecting devices constitutes
substantive rule-making without following rule-making procedures.
E.
Even if the regulation is susceptible to various meanings@ and the Secretary 1 s characterization is merely interpretative, the Respondent had no notice of the Secretary's position.
I find merit in Res pond en t' s con ten ti on that as a f actua 1
matter identification of the circuit that the disconnect switch
controlled could readily be made by location and thus comes
within the exception to the labeling requirement specifically
stated in the ci
safety standardo

'Respondent

t-hearing brief states its position in

part as

Io

As a factual matter, the electrical circuit
controlled by the Switching Mechanism was
readily identifiable by locationo It is sufficient that a worker be able to identify the
circuit by observationo
er or not the Switching Mechanism
held to be a circuit breaker,
scene depicte~ in Respondent 0 s Exhibit
1-B a
rge photograph of the disconnect
switch and the conduit from the switch to
to the motor that raises and lowers the
warehouse door) clearly shows that the
t

DD

351

11

circuit controlled by the Switching Mechanism (designated by an arrow in the photograph) can be readily identifiable by observation. Even without reaching the legal
issue of whether the Switching Mechanism
is a "circuit breaker, 11 this fact should be
dispositive of the case.
The Inspector's narrative report contained
in the citation suggests that all workers
must be able to readily identify the controlled circuit upon questioning, without observing the apparatus.
In effect, the inspector imposes the safety standard as if it were
a test question posed in a closed-book exam.
He concedes that the workers could, in fact,
trace the circuit to the door motor by looking at the circui"t (Citation: Tr. 36). Thus,
the face of the citation itself negates any
violation of the standard.
Upon cross-examination, the Inspector further conceded that he could see what circuit
was controlled by the Switching Mechanism
(Tr. 35). He acknowledged that he had tased
the existence of the violation on the negative responses offered by two of three workers in the area {Tr. 17). The Secretary did
not call those individuals to testify as to
the extent of their knowledge or inability
to identify the circuit (with or without visual observation) o
The Secretary has not provided any legal
basis or rationale to support its contention
that a worker should be able to "identify"
the circuit without actually looking at ito
Such a novel interpretation constitutes substantive rule-making without adhering to procedural guidelines, as more fully discussed
belowo
The photograph of the scene, and the
inspector~s own admissions, establish that
the circuit controlled by the Switching Mechanism could be readily identified by location.
Therefore, no violation has been
shown by the evidence.

352

II

F'or purposes of both the regulatory scheme
and common usage among electricians, this
Switching Mechanism is a "disconnecting device. 0 A disconnecting device serves a different purpose than a circuit breaker, and
is distinguishable in practical application.

In addressing the remaining legal issues in
this caseu an understanding of the function
and purpose of the Switching Mechanism is necessary. Much attention was devoted at the
hearing to the definition of a "circuit break
er" and of a 11 disconnecting devi ce 11 ; however,
the key pain ts are quite .straight-forward.
The terms 11
cui t
eaker 00 and "disconnecting device~ have very different meanings to an
elect ciano The__ordinary and common meaning
of words should be applied in the application
of regulationsv unless such words are defined
otherwise. Usery Vo Kennecott Copper Cofp.,
5TI F.2d 1113 (10th Cir. 1977) Q Whelan
United States, 529 F2d 1000 (Ct.Cl. 1976).
··rhe Respondent us electrical expert established
that a "circuit breakern is a device that automatically provides overcurrent, short circuit,
and ground fault protection to the circuit
(Tro 75 11 76). A 11 disconnecting device" enables
the servicing electrician to manually deenerqize
e circuit and visually confirm its
9u 77)"
Since the elecn
see that the electrical
ical
separatedv he or she
~hen safely proceed with servicing.

v. "··

stinguish between
a circuit breaker
riisconnecting devi.ceo
The former affords
unattended protection against elects" The latter enables visually
safe access to the service point of
·::ne
rcui t beyond
disconnecting deviceG
'l'he Respondent agrees that a single apparatus
could ser11e both purposes if so equipped; however" the circuit breaker in use on the circuit
ques on was a molded-box circuit breaker
which did not enable internal inspection; thereforeu a separate disconnecting device was required (Tr~ 67 0 81)~
It

s

e

v then,, to
~urposes

353

Without a focus on the differing purposes
of the two devices, the analysis becomes unnecessarily confused. A disconnecting device
can be "fused" or "unfused" by the simple
addition of a fuse in the device.
Such a fuse
adds an additional measure of automatic protection, along with the separate circuit breaker which, in this case, was located on a different floor (Tr. 67, 69, 70) o
The Secretary
argues that by the addition of a fuse, this
Switching Mechanism duplicates some of the same
functions as a circuit breaker and therefore
should be labeled in the same manner as a circuit breaker. .This position would have merit
if the addition of the fuse introduced some
safety hazard or altered the essential purpose
of the disconnecting device.
The Secretary 9 s attempt to equate a circuit
breaker and a disconnecting device is faulty
in several respects.
First, the inspector
misunderstands the purpose of a disconnecting
device; he believes that the device is used to
provide emergency shut-off (Tr. 15). However, the Respondent's electrical expert testified that the purpose of the device is to
enable visual verification of deenergizing
prior to maintenance.
The record establishes
that the actual on/off switch (which controlled
movement of the door) was near-by (Tr. 46P 72).
Even the Secretary 0 s own regulations regarding disconnecting devices emphasize the aavisual 00
evidence of disconnection rather than the need
for immediate or anergency disconnection:
§ 770903 - Disconnecting Devices.
Disconnecting devices shall be install
ed in circuits supplying power to portable or mobile equipment and shall provide visual evidence that the power is
disconnected.

The inspector confuses purpose with function.
Even with the addition of a fuse, the primary
purpose of a disconnecting device remains the
same; to enable visual confirmation of a manual

354

disconnection. The addition of a safety feature (i.e .. , a fuse that functions similar to a
circuit breaker) should not convert an otherwise acceptable apparatus into a safety hazard); this is simply illogical. The Secretary
is in the anomalous position of arguing that the
addition of a safety feature reduces the safety of the workers. Florence Mining Co., 11
FMSHRC 747 (1989).
The Secretary is advocating a legal position that would encourage compliance by removal of a safety feature.
The Secretary offered no expert testimony to
refute the common usage of the two terms among
electricians, but instead relies upon the
legalistic interpretative argument that the
phrase "disconnecting device" is interchangeable with "circuit,J:>:.reaker" due to the addition
of a fuseo - Her case is premised on the description of "circuit breaker" in the 1968
National Electrical Code in Article ( 11 NEC 11 )
Section 100 (Tr. 78), which is defined therein to include devices which open and close
circuits by both automatic and nonautomatic
means. By applying that definition directly
to Section 77.904 the Secretary reasons that
the phrase "circuit breaker" is all-encompassing.
The substance of the then-current NEC is incorporated into the Secretary 1 s regulations depending on the date that the equipment is installed if after 1971.
30 C.F.R. § 77a516
(1990). Since the NEC is incorporated by referencev the provisions of the full electrical
codesv as revised over the years, are available
for the Commissionus review in deciding this
case.
1 editions of the NEC since 1975 have included the foregoing definition of "circuit
breaker 17 ui but have elaborated on that definition for circuits carrying over 600 volts (a
low voltage under 30 C.F.R~ § 77~2Cs) (1990)
means up to 660 volts):

355

Swi

i.ng Devi cesg

Circuit Breaken

A switching device

capable of makingy carrying 1 and breaking currents under normal circuit condi tionsu and also rnaki
, carrying for
a specified time, and br
ng currents
under specified
normal circuit conditions, such as those of short circuit&

Disconnecting {or Isola
) Switch
CDisconnectoru Is
tor)g A mechanical switching device used for isola t~
ing a
rcuit or equipment from a
source powe:t: ...

Disconnecting Meansg

A deviceu group

of devices, or other mean whereby the

conductors of a
cuit can
disconnected from thei:t:· sourc.s: of supply.,
Thus v all editions of the NEC for the past
fifteen yea.rs have made the definitional distinction between a circuit breaker and a disconnecting switch"
t:he C~omm.issio:o,
·cJ:1·e ~11:.!!c~

~'.lautH;in

NEC

te:r.·~

:regula."=

that
manual
features,

nary
automa
Secre·tional
t

NEC f.!.
f :rceely

t visua
e
Tr o 81) o
purpose was not contempla
by the
therefore
:~JEC ct
ini t.ion cannot be
ied t.o the Secretary's regula on,,

:Even though

substance of

t.hen-current

NEC is incorporated into
Secretary 1 s regulations i t does not
t.11a t terminology
and def
tions are directly interchangeableo

356

The Secretary w s regula ons
early apply the
phrases "circuit break
and 11 disconnecting
device" separately. She cannot simply construe
the existing regulations to mean what she may
have intended but did not ada:aua tely express.
Diamond Roofing Coo v. OSHRC, 528 F.2d 645
(5th Cir. 1976).

* * * * *
IV.

The plain words of the_Secretary 8 s regulattion <§ 77.904) are clear and unambi uous;
i.e., the sta
lel- to circuit
breakers. Any extension of the standard so as
to apply the labelling requirement to disconnecting devices constitutes substantive rulemaking without following rule-making procedures.
The Se9retary 'Offers an alternative argument
that whether or not the disconnecting device
contains a fuse, the same standard provided
for high voltage circuits (§ 770809} should be
applied to low and medium voltage circuits.
The inspector off er
his opinion that any device which enabled disconnection should be labeled (Tr. 3 4) •
The Secretary relies on the following citation from the 1968 NEC, § 110.22 (Tro 79):
disconnection means required
this code
motors and appliances
and ea.ch service meter or branch cir~
cuit at the
nt
ere it ori inates
shall be legi y marked to indicate a
purpose is evidento
(Emphasis added)$
F.ach

by

If this standa
di cnou.t the emphasized language, i t
indeed appear to require identifica
l disconnecting
switches (unlessu
cou.rse{l readily identifiable by location)~ just as the Inspector has
applied§ 77.904. But as the Respondent 6 S expert pointed out in uncontroverted testimonyu
the reference to 11 at the point where it originates" means at the circuit breaker; the
Switching Mechanism in question here was not

357

at the point where the circuit originated
(Tro 69, ?Ou 80). This is no different than
the Secretary's own regulation § 770904, and
adds nothing to this analysis.
A rule as envisioned by the Inspector might
well be appropriately adopted by the Secretary
under the rule of law set out in Chevron UoS.A.
Inco v. Natural Resources Defense Council,
Inc. u 467 U .s. 837 ( 1984). Yet, a plain reading of the two provisions Cone dealing with
high voltage and one dealing with medium/low
tage) leads to the conclusion that the Secretary has not yet done so.
If she intends to
impose a new and substantive obligation upon
operators, she must follow appropriate rulemaking procedures. Drummond Co., 13 FMSHRC 339

(1991)

0

In determining whether the actions of the Secretary must comply with rule-making procedures,
the courts differentiate between interpretive
and substantive actionso Here, the Secretary is
attempting to enforce a new and substantive obligation upon RespondenL Phelps Dodge Corp. v.
FMSHRCu 681 Fo2d 1189 (9th Cir~ 1982) ~
Vo

Even if the regulation is susceptible to various meanings? and the Secretary 9 s characteriza·tion is merely interpretative, the Respondent
0ad no notice of the Secretaryus position.
application and construction

the

::cegula tory language is considered to be inter-

pret

e rather than substantive in this case,

Respondent and all operators must be afforded

fair notice of the Secretary~s winterpretation.•
Phelps Dodge Corpo Vo FMSHRCv suprao
Respondent has been unable to locate any notice of the
Secretaryvs interpretation of ~disconnecting
svd
'' in her Program Policy Manualv Program
icy Lettersv or previous published enforcement actions.
The enforcement of an interpretation rule
which imposes a new and affirmative duty upon
an operator without at least giving notice to
the industry violates the basic notions of due
process,,

358

Conclusions
As previously statedv Respondent's Exhibit 1-Bv a large
photograph of the work site in question, clearly shows the
disconnect switch in question and the circuit it controls.
It
shows the conduit coming out of the switch box in question and
going up the wall to the motor which raises and lowers the
warehouse door.
On the basis of Respondent's Exhibit 1-B and the
testimony presented at the hearing, I find that irrespective of
whether or not the disconnect switch is a ' 1 circui t breaker"
within the meaning of 30 CoFoRo § 770904 that identification
the circuit that the disconnect switch controlled can readily be
made by mere observation of the location of the disconnect switch
and the conduit leading out of it going up the wall to the motor.
Assumingu for the purpose of argumentF that the switch in
question is a "circuit breaker" within the meaning of 30 C.F.Ro
§ 77.904, I find it falls within the standard's specific exception that labeling is not required where 11 identification can be
made readily by location&n Citation No. 3584192 is vacated.
ORDER

On the basis of the foregoing findings and conclusionsn
It is ordered as

lo

follows~

Citation No. 3584164v citing a violation of 30 CoF.R.
penalty of $20 ls ASSESSEDo

§ 45o4:(b) ,ii::; .aFFIRMED and a

:: ,.

t.a

on No • 3 5 8 4 l 9 2 t c :t

C.FoRo § 770904 is VACAT:ED and
is set aside.
3o
Respond
.uaoor °' civil
of the date
matter is

alleged

olation

30

proposed penalty

ORDE P.ED 'ro JFAY
the surn of $2 0

ecision andr upon

359

Secretary of
{3 0)

days

payment~

this

'Chi IC

Distribution~

Ernest Ao Burfordv Esqo; Office of the Solicitor, U.S. Department
Labor, 525 Griffin Street~ Suite 501, Dallas, TX 75202
(Certified Mail)
John W. Paulf Esqo, PITTSBURG & MIDWAY COAL MINING COMPANY, 6400
South Fiddler 0 s Green Cir e 0 Englewood, CO 80111-4991
(Certified Mail)

Mr

Robert Butera 9 In te:rn2, tional Heal th and Safety Representative
~'2
:r,es. Streetv Trinidad, CO 81082
(Certified Mail}
o

fo:r UMWA District 13

r

360

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF AOMfNISTl~ATIVE LAW JUDGES

2 Sl<YLINE, J 0th FLOOf~
5203 LEF£SOURG PIKE
FALLS CHURCH, VIRGINIA 22041

FEB 1 91992
LARRY E • SWI F'r,
MARK SNYDER, AND
RANDY CUNNINGHAM,

Complainants

DISCRIMINATION PROCEEDING
Docket No. PENN 91-1038-D
MSHA Case No. PITT CD-90-09

v.
Dilworth Mine
CONSOLIDATION COAL COMPANY,
Respondent
DECISION
Appearances:

William Manion, Esq., Legal Counsel, UMWA
Region 1, Washington, Pennsylvania, for the
Complainants;
Walter J. Scheller III, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for the
Respondent.

Before:

Judge Melick

This case is before me upon the Complaint by Union Safety
Committeemen Larry E. Swift, Mark Snyder, and Randy Cunningham,
under section 105(c)(3) of the Federal Mine Safety and Health Act
of 1977, 30 u.s.c . 801 et seq., the "Act," alleging violations of
section 105(c)(l) of the Act by the Consolidation Coal Company
(Consol) in its implemintation of its Dilworth Mine "Program for
High Risk Employees. 11 I
1 Section lOS(c)(l) of the Act provides as follows:
"No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination against
or otherwise interfere with the exercise of the statutory rights
of any miner, representative of miners or applicant for
employment in any coal or other mine subject to this Act because
such miner, representative of miners or applicant· for employment
has filed or made a complaint under or related to this Act,
including a complaint notifying the operator or the operator's
agent, or the representative of the miners at the coal or other
mine of an alleged danger or safety or health violation in a coal
or other mine, or because such miner, representative of miners or
applicant for employment is the subject of medical evaluations
and potential transfer under a standard published pursuant to
section 101 or because such miner, representativ e of miners or
applicant for employment has instituted or caused to be
instituted any proceeding under or related to this Act or has
testified or is about. to testify in any such pt'oceeding, or
because of the exercise by such miner, representative of miners

361

The Dilworth Mine apparently had during the 1980's the worst
safety record of Consol's mines in its Eastern Division
(Complainants Exhibit C-12, pp. 13-14). Because of an active and
determined union safety committee the mine has also been the
subject of many complaints under section 103(g) of the Act and a
resulting significant history of Federal citations for the
operator's failure to report injuries under 30 C.F.R. Part 50
(Complainant's Exhibits 2, 7 and 9).
According to Dilworth Mine Superintendent, Lou Barletta,
because of the high incidence of reported injuries at the
Dilworth Mine he first implemented a program for purported high
employees in October 1988. The "Program for High Risk
Employees" implemented January 1, 1990, and here at issue
(Appendix A) retains the same provisions of the earlier program
for increasing discipline including suspension and discharge for
repeated reported injuries.
In essence, the program at·· issue provides counselling,
retraining, and increasing discipline including suspension and
discharge of employees based upon "Reports of Personal Injuries"
filed in response to any work related incident resulting in
injury (Joint Exhibit No. 1-Appendix A). The program also
directs employees, as do
shop and conduct rules (Exhibit
R-2), to report to management any work related incident which
results in injury in a "Report of Personal Injury." These
may therefore include injuries in addition to those
reportable to the Federa1 Mine Safety and Health Administration
under 30 C.F.R. Part 50. 2 In the discretion
management some
may
be excluded from consideration against

The Complainants maintain that this "

for High Risk
is facially discriminatory to themselves and to all
other miners subject to
program and that, accordingly, the
program itself and any action taken under the program is illegal
section 105(c)(l)
Act.
11

fn. 2 (continued)
or
icant for employment on behalf of himself or others of any
statutory right afforded by this Act."
2

Under 30 C.F.R. § 50.2(e) a reportable occupational
defined as "any injury to a miner which occurs at a
mine
which medical treatment is administered, or which
results in death or loss of consciousness, inability to perform
all job duties on any day after an injury, temporary assignment
to
duties, or transferred to another job."

362

In order to establish a prima facie case of discrimination
under section 105(c) of the Act, a complaining miner bears the
burden of production and proof in establishing that (1) he
engaged in protected activity and (2) the adverse action
complained of was motivated in any part by that protected
activity. Secretary on behalf of Pasula v. Consolidation Coal
Co., 2 FMSHRC 2786, 2797-2800 (1980), rev'd on other grounds sub
nom. Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir.
1981); Secretary on behalf of Robinette v. United Castle Coal
Co., 3 FMSHRC 817-18 (1981). The operator may rebut the prima
facie case by showing either that no protected activity occurred
or that the adverse action was not motivated in any part by
protected activity.
If an operator cannot rebut the prima facie
case in this manner, it nevertheless may defend affirmatively by
proving that it also was motivated by the miner's unprotected
activity and would have taken the adverse action in any event for
the unprotected activity alone. Pasula, supra; Robinette, supra.
See also,~-~., Eastern Assoc. Coal Corp, v. FMSHRC, 813 F.2d
639, 642 (4th Cir. 1987); Donovan v. Stafford Construction Co.,
732 F.2d 954, 958-59 (D.C. Cif". 1984); Baich v. FMSHRC, 719 F.2d
194, 195-96 (6th Cir. 1983) (specifically approving the
Commission's Pasula-Robinette test). ~f. NLRB v. Transportation
Management Corp., 462 U.S. 393, 397-413 (1983) (approving nearly
identical test under National Labor Relations Act). The
Commission has also recognized that certain programs and policies
established by a mine operator may be facially discriminatory.
See Secretary on behalf of Price and Vacha and UMWA v. Jim Walter
Resources, Inc., 12 FMSHRC 1521 (1990); Local Union 1110, United
Mine Workers of America and Robert R. Carney v. Consolidation
Coal Company, 1 FMSHRC 338 (1979).
It is not disputed that a report of a mine injury may
constitute a "complaint under or related" to the Act and is the
nexerc
" of a protected right under the Act.
It follows
therefore that any interference with the exercise
that right
by a mine operator constitutes a violation of section 105(c)(l}
of the Act.
Clearly, the "Program for High Risk Employees' 1 at
the Dilworth Mine, by subjecting its employees to suspension and
discharge based upon the filing of Reports of Personal Injury
inhibits and interferes with the reporting of mine injuries, and
by so doing, constitutes an illegal interference with protected
activ
Consol argues that the program at issue is not based upon
the report of personal injury itself but rather upon the
underlying injury, and that there is no statutorily protected
right to sustain injuries. While it is true there is no
protected right to sustain injuries, Consol's argument is
bottomed on the erroneous premise that the discipline, suspension
and discharge under the program is based upon the actual injury
rather than the reporting of the injury. The simple fact is
however, that if an injury is not reported it is not counted

363

against the miner. 3 The program accordingly creates an obvious
and persuasive disincentive to report injuries. Sustaining an
injury and the reporting of the injury are, moreover? so
inextricably interrelated that the unprotected sustaining of an
injury cannot under this program be separated from the reporting
of the injury.
Whi
it is well established that neither the Commission nor
its judges sit as a super grievance board to judge the industrial
merits, fairness, reasonableness, or wisdom of programs such as
the Dilworth Program for High Risk Employees they do have
affirmative duty to determine whether such a. progra1n or some
component thereof conflicts with rights protected by the Act.
Under the circumstances of this case it is clear that the
Complainants have sustained their burden of proving that the
Program for High Risl.:::. Employees implemented by Consol at its
Dilworth Mine on January 1, 1990, is facially discriminatory in
violation of section 105(c)(l) of the Act and does indeed
conflict with protected rights. Under the circumstances, there
is no need to consider the Complainants 1 alternate theories of
illegality.
ORDER
The Consolidation Coal Company is hereby ordered to
immediately cease and desist from implementation of any
disciplinary action under the Dilworth Mine "Program for High
Risk Employees" and it is further ordered that all records be
expunged of any reference to any disciplinary action taken under
said program. Since no costs, damages or other remedies have
been sought in this case
is no
for further proceedings
and the
this decision represents
disposition of
s case before
s judge"

,Judge

3

The injury would therefore also go unreported and not be
counted against the mine operator under the Part 50 regulations.
Under the circumstances another seriou2
Program is therefore a likelihood that :U1JUr
and potentially
serious hazards would go
a.nd ·co MSHA
and that such hazards would remain

364

APPENDIX A
Dilworth Mine Program for High Risk Employees
1.

This Program is effective January 1, 1990; only
injur
occurring on or after January 1, 1990
will be counted in this Program.

2.

Each employee continues to be obligated to report
to Management any work related incident which
results in personal injury to the employee and to
complete a Report of Personal Injury {RPI) for
each such injury.

3.

Step I:

An employee who experiences four
injuries in eighteen working months will
be counseled by Management and will be
designated as a High Risk Employee.
A High Risk employee may clear his
record under this Program by working
twelve working months (from the date of
the injury which resulted in his being
designated a High Risk employee) without
experiencing an injury.

4.

Step II:

A High Risk employee who experiences an
injury within twelve working months (of
the date of the injury which resulted in
his being designated a High Risk
employee) will (a) be counseled, (b) be
suspended from work for two days without
pay, and (c) will attend a special
awareness session prior to returning to
work
ter his suspension.
A High Risk employee who has been
counseled, has been suspended, and has
attended a special safety awareness
session may clear his record under this
Program by working twelve working months
(from the date of the injury which
resulted in
being counseled,
suspended, and sent to the special
safety awareness session) without
experiencing an injury.

365

5.

Step III: A High Risk employee who has been
counseled, suspended and sent to a
special safety awareness session (under
Step II) who experiences an injury
within twelve working months (of the
date of the injury which resulted in his
being counseled, suspended, and sent to
a special safety awareness session under Step II) will be suspended with
intent to discharge.

6.

For purposes of this Program, the term working
month will mean calendar months, extended by:
(a} The number of calendar days that
the employee is eligible for (or
would be eligible for upon proper
application) Sickness and Accident
Benefits; and
(b)

The number of calendar days that
the employee
eligible for
Workers' Compensation temporary
total disabi ty benefits; and

(c)

The number
Monday thru Friday
calendar days on which the mine is
idle, for reasons other than
Regular Vacation and Holidays, and
on which the employee does not
perform
work; and

(d)

The number
calendar days that
the employee is laid-off.

Example: An employee is inj
on January 16,
1990. Eighteen calendar months from January 16,
1990, is Ju
16, 1991. If
employee misses
work for a period of four calendar days due to
sickness, between January 16, 1990, and July 16,
1991,
16, 1991,
would not be
extended, s
the employee is not eligible for
Sickness
Accident Benefits
l the eighth
day of di
ty due to s
s. =f the
employee misses work for a
of thirteen
calendar days due to
, between January 16,
1990, and Ju
16, 1991,
July 16, 1991, date
would be extended by six days to July 22, 1991,
since he would not be eligible for Sickness and
Accident
the first seven
of absence due
to sickness, but he would be eligible for these
benefits
the last six
of the absence.

366

7.

Nothing in this Program prohibits Management from
disciplining (up to and including discharge) any
employee for any action which, irrespective of the
existence of this Program, would in Management's
judgment constitute grounds for discipline (up to
and including discharge).
For example, if an
employee sustains an injury due to his violation
of a work or safety rule, the injury would be
counted in this Program, and the employee would be
subject to discipline for violation of the work or
safety rule.

8.

Management reserves the right to exclude an injury
from this Program in a rare situation when
Management's investigation of the injury reveals
absolutely no culpability on the part of the
injured employee and when excluding the injury
from the Program appears to Management to be in
the best interest o.f ci.ttaining a safe working
environment: for all employees at the mine.
(Joint
Exhibit No. 1).

Distribution:
Walter J. Scheller III, Esq., Consolidation Coal Company, Consol
Plaza, 1800 Washington Road Pittsburgh PA 15241
(Certified Mail)
'
'
William ~anion, Esq., Legal Counsel, UMWA Region 1,
321 Washington Trust Building, Washington PA 15301
(Certified Mail)
'
/fb

367

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

2 SKYLINE. loth FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 191992
CONTEST PROCEEDINGS

BETTY B COAL COMPANY, INC.,
Contestant
:

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Docket No. VA 91-410-R
Through VA 91-'411-R
citation No. 9861401: 4/4/91
Through No. 9861402; 4/4/91

...

Mine No. 12

44-06423

Docket No. VA 91-412-R
citation No. 9861047; 4/4/91
Mine No. 11

44-04204

CIVIL PENALTY PROCEEDINGS

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Docket No. VA 91-454
A. C. No. 44-04204-035380

v.
Docket No. VA 91-455
A. C. No. 44-06423-035250

BETTY B COAL COMPANY, INC.,
Respondent

No. 11 Mine
DECISION APPROVING SETTLEMENT
ORDER OF DISMISSAL
Before:

Judge Broderick

On December 4, 1991, the Secretary filed a mo~ion to approve
a settlement between the parties in the above cases.
The cases
include 3 alleged violations of 30 C.F.R. 70.209{b), each of which
was originally assessed at $1200.
The Secretary continues to
assert that the violations resulted from a deliberate act, which is
denied by the mine operator. The degree of negligence is disputed,
and the parties agree to a reduction in the total penalties from
$3600 to $2880.
I have considered the motion in the light of the criteria in
section llO(i) of the Act and conclude that it should be approved.

368

Accordingly, the settlement motion is APPROVED. The operator
is ORDERED to pay within 30 days of the date of this order, the sum
of $2880 for the violations charged in this proceeding.
IT IS
DISMISSED.

FURTHER

ORDERED, Ytl;J.at

the

contest

,,..,

J

proceedings

are

.

U//l-L--s. //-/:i vc~""~~
James A. Broderick
Administrative Law Judge

Distribution:
Jacksons. White, Jr., Esq., White, Elliott & Bundy, P. o. Box 429,
Abingdon, VA 24210 (CertifiedMail)
Douglas N. White, Esq., Office of the Solicitor, U. s. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified
Mail)
/fas

369

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

February 20, 1992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

..
.
..

CIVIL PENALTY PROCEEDINGS
Docket No. WEST 91-87-M
A. C. No. 04-04684-05510

Docket No. WEST 91-370-M

v.

A. C. No. 04-04684-05511

PETERS & GARMAN CONSTRUCTION, :
Respondent

Shell Lane Mine

ORDER VACATING DEFAULT
DECISION APPROVING SETTLEMENTS
These cases are now before me pursuant to Orders of the
Commission dated February 1r,-· 1992 •
As stated in the Commission orders, the parties have reached
a settlement in these cases but were delayed in submitting the
agreements because the operator's counsel was temporarily out-ofstate. Bearing in mind the Commission's repeated admonition that
default is a harsh remedy and since the parties have settled
these matters, I conclude that relief from default is warranted.
The parties have filed a joint motion to approve settlements
in these cases. A modest reduction in penalties from $267 to
$253 is proposed.
I have considered the representations and
documentation submitted in these cases, and I conclude that the
proffered settlements are appropriate under the criteria set
section llO(i) of the Acto
In light of the foregoing, it is ORDERED that the defaults
issued in these cases be and are hereby VACATED.
is further ORDERED that the motion for approval of
settlements be GRANTED and the operator PAY a penalty of $253
within 30 days of the date of this decision.

Paul Merlin
Chief Administrative Law Judge

370

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 211992
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR FOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
for AMOS HICKS,
Complainant
v.

Docket No. VA 89-72-D
NORT CD 89-18

COBRA MINING, INC.,
JERRY K. LESTER, AND
CARTER MESSER,
Respondent
DECIS.ION

Before:

Judge Weisberger

On January 13, 1992, the Commission issued a decision on
this matter remanding this case to me for additional
reconsideration with regard to the amount of consequential
damages Complainant is entitled to in connection with the loss of
his pickup truck that was repossessed shortly after he was
discriminatorily discharged in May 1989.
(Docket No. VA 89-72-D
14 FMSHRC
Specifically, the Commission directed that the
record be reopened to receive evidence of the value of the truck
at the time of repossession.
on January 17, 1992, I issued an Order requiring the
parties, by Janaury 31, 1992 to " ... confer and attempt to
stipulate the fair market value of the vehicle in question at
the time of repossession. Should this amount be stipulated to,
the parties shall file a stipulation by January 31, 1992.
If the
parties cannot stipulate to the value of the truck, then, by
January 31, 1992, the parties shall file evidence of the market
value of the truck at the time of repossession.
The evidence
filed shall pertain to such factors as the condition of the
truck, equipment options, depreciation during the 14 months
complainant owned it, and independent appraisal manuals. Each
party shall have the right to reply to the other party's
submission of evidence. Such reply shall be filed by
February 7, 1992. 11
Pursuant to a request from Complainant, a one week extention
was granted to comply with the terms of the Order.

371

On Feburary 7, 1992 the Secretary filed a Brief containing a
statement regarding the fair market value of the truck in
question. Respondents have not filed any submission required by
the Order of January 17, 1992.
The representations in Complainant's Brief and the
statements submitted in the Brief, regarding the fair market
value of the subject truck have not been contradicted or rebutted
by Respondent who have not responded to the Order of January 17,
1992. Accordingly, I accept the figures submitted by Complainant
and find that the fair market value of the truck when repossessed
was $9,927.98 Further, when the amount is reduced by resale
amount of the truck ($7,400) and increased by the lasts Mr. Hicks
incurred during the repossession, the resulting amount, $2,670.42
is the damages owed Complainant.
Complainant also represents that interest has been
calculated to be $667 from the "day·of repossession through the
present date". Respondent have not filed any submission
disagreeing with this representation, and therefore it is
accepted.
Accordingly it is ORDERED that Respondents shall, within 30
days of this Decision, pay Complainant $2,670.42, as consequential damages, for the loss of his truck, plus interest of
667.02.

£\L--

,/Avram Weisberger
Administrative Law Judge
Distribution~

Glenn M. Loos, Esq., Office of the Solicitor, U. S. Department of
Labor, 4015 Wilson Boulevard, Room 516, Arlington, VA 22203
(Certified Mail}
Mr. Amos R. Hicks, Rt. 2, Box 27 D, Paynesville, WV
(Certified Mail)
Jerry K. Lester, Route 83, Box 1751, Grundy, VA
Mail)
Carter Messer, Route 2, Box 649, Grundy, VA
Mail)
nb

372

24873

24614 (Certified

24614 (Certified

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

FEB 211992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.
.

CIVIL PENALTY PROCEEDING
Docket Noo WEST 90-346-M
A.C. No. 04-04925-05503 AMH

v.

Royal Mountain King

FORD CONSTRUCTION COMPANY,
Respondent

..
DECISION

Appearances:

Susanne Lewald,'·:Esq., Office of the Solicitor, U .s.
Department of Labor, San Francisco, CA,
for Petitioner;
Robert D. Peterson, Esq., Rocklin, CA,
for Respondent.

Before:

Judge Morris

Petitioner, the Secretary of Labor, on behalf of the Mine
Safety and Health Administration C"MSHA") charges that Respondent
Ford Construction Company ("FCC") violated safety regulations
promulgated under the Federal Mine Safety and Health Act, 30
U • S • C. § 8 01 et ~ Q ( " the Act" ) •
A hearing on the merits was held in Sacramento, California
on November 13v 1991.
The parties filed post trial briefs.
Threshold Issue
The threshold issue is whether MSHA has jurisdiction in the
State of California or has it been preempted by Cal-OSHA.
FCC raised this issue at the hearing but did not pursue it
in its post-trial brief.
Inasmuch as FCC filed material in the
nature of a post-trial brief at the close of the hearing, the
Judge believes the threshold issue should be considered.
FCC relies on Troy Gold Industries, Ltd v. Occupational
Safety and Health Appeals Board, Division of Occupational Safety
and Health 187 Cal. App. 3d 379, 231 cal. Rptr 861 (Nov. 1986).
A summary of the relevent California statutes filed herein is
necessary.

373

Section 6703 vests jurisdiction over employment and places
of employment in the California Division of Occupational Safety
and Heal th.
Section 6303 defines "Place of Employment" and "Employment."
Section 6303.5 addresses the exercise of jurisdiction by a
federal agency.
This section provides as follows:
§

6303.5. Effect of exercise of jurisdiction by federal
agency

Nothing in this division shall be construed
to limit the jurisdiction of the state over
any employment or place of employment by reason of the exercise of occupational safety and
health jurisdiction by any federal agency if
federal jurisdiction is being exercised under
a federal law which expressly authorizes concurrent state jurisdiction over occupational
safety or health issues.
Section 6304 defines "employer."
Section 7950 is the statutory citation for the Tom Carroll
Memorial Tunnel and Mine Safety Act of 1972.
Title 8, Subpart
17, Section 6950, contains various Mine Safety Orders.
These
orders appear to establish minimum safety standards at mines.
Title 8v Article 16v Section 7005 addresses drilling operations and jumboso
Discussion
MSHA has a broad grant of authority to conduct inspections
of mining facilities.
The statute provides at Section 4 of the
Act that uu each coal or other mineu the products of which enter
commerce~ or the operations or products of which affect commerce,
and each operator of such mine, and every miner in such mine,
shall be subject to the provisions of this chapter." 30 u.s.c.
§ 8030
The Act further provides in Section 506 that the States
may have concurrent jurisdiction with the MSHA to inspect and
regulate mining facilities, and are preempted by the federal
statute to the extent that any "such State law is in conflict
with this chapter or with any order issued or any mandatory
health or safety standard." 30 u.s.c. § 955(a).

374

Section 6307 of the California Labor Code provides that
cal-OSHA has jurisdiction "over every employment and place of
employment" in the state. That broad jurisdictional grant has
been, however, qualified by Labor Code Section 6303(a) which
def in es the "place of employment" as "any place, and the premises
appurtenant thereto, where employment is carried on, except a
place the health and safety jurisdiction over which is vested by
law in, and actively exercised by, any state or federal agency
other than the division."
[Emphasis added.] Thus it would
appear from the plain meaning of the statutory language that in
places where a federal agency is authorized to conduct inspections, and where that federal agency actually does conduct inspections, Cal-OSHA is precluded from exercising concurrent jurisdiction pursuant to state law.
This is the exact result which the California Court of
Appeals arrived at in the TrQy Gold. case.
In that case, ci tations issued by cal-OSHA were vacated on the grounds that the
gold mine where the citations arose was within MSHA jurisdiction,
and where MSHA had been actively involved in exercising that
jurisdiction. The court reasoned that;
•• o
the intent of the Legislature, which we
derive from the unambiguous language of section 6303, is for the Division to have potential plenary jurisdiction over the occupation
al health and safety of the place of employment except where such jurisdiction would duplicate the efforts of another agency.
[Emphasis addedo]

Troy Gold Industriesu Ltdo v. Occupational Safety and Health
Appeals Boardv 187 Calo App.3d 379, at 389.
In an apparent response to the Troy Gold decision which
restricted cal-OSHA jurisdiction in places of employment subject
to active federal regulation? Iabor Code Section 6303 was expanded
1988 with the adoption of Labor Code Section 6303.5 which
provides that 11 nothing in this division shall be construed to limit the jurisdiction of the state over any employment or place of
employment by reason of the exercise of occupational safety and
health jurisdicition by any federal agency if federal jurisdiction is being exercised under a federal law which expressly authorizes concurrent state jurisdiction over occupational safety
or heal th issues."
california Labor Code Section 6303.5 is, on its face, at
odds with the plain language of Section 6303(a), particularly as

375

interpreted in the Troy Gold case.
This fact notwithstanding,
nothing in Labor Code Section 6303.5 divests MSHA of any part of
its jurisdiction to conduct inspections of California mines.
Consequently, Section 6303.5's only effect is to re-affirm that
the state safety and health division may exercise the concurrent
jurisdiction already granted in and recognized by the federal
statute. 30 u.s.c. Section 955Ca); Secretary of Labor v.
Brubaker-Mann Inc., 8 FMSHRC 1487 (1986).
It is clear from the foregoing that as a result of the enactment of california Labor Code, Section 6303.5, cal-OSHA may
exercise concurrent jurisdiction with MSHA.
In order to assure
that concurrent jurisdiction among state and federal agencies not
lead to undue confusion, the federal statute sets forth rules to
follow in the event that the standards used to cite employers
under such dual regulation should conflict with one another.
Section 506(a) of the Act provides that the federal standard
shall supersede the state standard when the state standard is in
conflict with the federal act.
30 u.s.c. § 955(a). That preemptive language is, however, qualified by Section 506(b) which recognizes that there may be situations in which the states have
more stringent standards providing a greater degree of worker
safety than the federal act.
In such circumstances, the statute
provides that those provisions 'of state law which "provide for
more stringent health and safety standards applicable to coal or
other mines than do the provisions of the Act ••• shall not
thereby be construed or held to be in conflict with the Act. 11
30 U.S.C. § 955(b). The same qualification covers the situation
where the states have promulgated standards, and the federal act
has no equivalent standards at allo
In sumu Cal-OSHA and the MSHA may exercise their jurisdiction over California mines concurrently.
That concurrent jurisdiction may be exercised by the state to the extent that statA
standards are the e:;i:uivalent of federal standards, are more
stringent than federal standards, or cover topics not addressed
by federal standardso
To the extent that state standards are
more lax than federal standards, they will be held to conflict
with the federal act, and will be preempted thereby. There is no
contrary situation under which the state standards will be held
to preempt the federal standards.
Thus, although a more stringent federal standard will preempt a less stringent state standard, a more stringent state standard does not preempt the lesser
federal standard; it merely co-exists with it. Under this regulatory scheme, the worker is assured the greatest degree of protection which the combination of federal and state regulatory
agencies have mandated.

376

Thus, the fact that Cal-OSHA has jurisdiction over mines has
no bearing on this case, nor does the fact that the state plan
has provisions covering b.lnneling (not at issue in this case),
nor would it make any difference if the state had more stringent
equipment regulations covering the earthmovers at issue in this
case.
There is no legal basis for, or authority in support of, the
proposition that the MSHA is precluded from inspecting a construction site at a California mine where an independent contractor was in the process of constructing tailings ponds.
Accordingly, FCC's motion to dismiss is DENIED.
Summary of the Background Evidence
JAIME ALVAREZ, an MSHA mine safety and health inspector,
works in the MSHA field offic·e in Vacaville, california.
Mr. Alvarez, experienced in mining, inspected FCC
June 13-15, 1990. The main inspection was being conducted at the
Meridian Gold Company, a gold mine. (Tr. 9, 11).
FCC, a contractor, was widening a settling pond 1 and raising the height of the dam in front of the settling pond area.
FCC's work also included laying a pad of clay to prevent
toxic substances from leaching into the soil. {Tr. 13, 35, 44).
This operation involved a large amount of heavy mobile equipment.
Mro Alvarez was accompanied by his supervisor, Mr. Willy
Davisu also by Mra Kim Wittv safety representative of Meridian.
In additionu Louie Kempv the FCC foreman was presento (Tro 14)o
In cross examination, the inspector conceded his field notes
do not reflect a conversation with Mro Witt indicating that the
inspected area was part of the mine siteo Howeveru the inspector
had looked at a mine map. (TrQ 36, 37) a
Mr. Wittv at the inspectorus request, took him to the site
of contractors other than FCCo
(Tr. 37). The entire Meridian

1

A settling or tailing pond is a large pond where mine
tailings are dumped. The heavier materials settle to the bottom
and the water is normally recycled to other uses. (Tr. 12}.

377

Gold Mine area was fenced. The inspection group had entered
through the main gate. (Tr. 38).
On June 13 and 14, Messrs. Witt and Kemp accompanied the
inspector. (Tr. 37).
All of the equipment cited by Mr. Alvarez was working in the
same general area, about a half mile square. (Tr. 44). Only FCC
was working in this particular area. (Tr. 45).
Mr. Witt (Meridian's representative) introduced Mr. Kemp as
the FCC foreman. Mr. Kemp also identified himself as the FCC
foreman. (Tr 43).
e

Citation No. 3458357
This citation was issued when Mr. Alvarez observed the
driver of a 630D Moore scraper operating the vehicle without
wearing a seat belt. MSHA's regulation, 30 C.F.R. 56.14130, 2
addresses roll-over protective structures and seat belts.
The scraper is approximately 49 feet long, 13 feet wide and
14 feet high. '!he operator was sitting in the front of the unit.
There was no door alongside the operator who was 5 1/2 to 6 feet
above the ground. '!he equipment was operating on a steep incline
of 40 to 45 degrees. There were numerous pot holes, bumps and
loose material on the road. CTr. 2, 15-17).

2

§

56.14130 Roll-over protective structures
(ROPS} and seat belts.

(g) wearing seat belts. Seat belts shall be
worn by the equipment operator except that
when operating graders from a standing position,
the grader operator shall wear safety lines and
a harness in place of a seat belt.

378

Mr. Kim Witt (Meridian) talked to Mr. Kemp (FCC) and in b.lrn
they talked to the equipment operator. The operator immediately
put on his seat belt.
The inspector considered the gravity to be such that if the
operator was thrown from the driver's seat, he could be run over
by the rear tires.
(Tr 17, 18).
The inspector considered the negligence to be moderate since
Meridian had notified FCC that they were under MSHA's jurisdiction. Fur~her, Meridian's rules require the use of seat belts.
Inspector Alvarez conceded his field notes show Mr. Louie
Kemp was present but the notes do not reflect the presence of Mr.
Witt. The inspector indicated he was basically interested in the
company at the immediate scene.
(Tr. 40).
Mr. Kemp was present when this piece of eq:uipment was inspected. He did not deny the operator was an FCC employee.
(Tr.
66).
Discussion

FCC correctly argues that seat belts are not required to be
installed on scrapers. Section 56.14130 requires that seat belts
be installed on
Cl)

crawler tractors and crawler loaders1

( 2)

graders#

(3)

wheel loaders and wheel tractors;

(4)
the tractor portion of semi-mounted scrapers, dumpers,
water wagons, bottom dump wagons, rear dump wagons and towed
fifth wheel attachments 0
(5}

skid-steer loaders; and

(6)

agricultural tractors.

A dictionary of Mining, Mineral and related terms, U.S.
Department of Interior 1968 defines a scraper in part as follows:

b. A steel tractor-driven surface vehicle,
6 to 12 cubic yard capacity, mounted on large
rubber-tired wheels. The bottom is fitted

379

with a cutting blade which, when lowered, is
dragged through the soil. When full, the
scraper is transported to the dumping point
where the material is discharged through the
bottom of the vehicle. in an even layer; used
for stripping and releveling topsoil and soft
material at opencast pits. see also scarifier.
Nelson. c. A scraper loader of scraper chain
conveyor. e. A mechanical contrivance used
at collieries to scrape the culm or slack
along a trough to the place of deposit.
g. An apparatus drawn by horses or oxen for
scraping up earth in making roads or canals,
and for removing overburden from shallow coalbeds and mineral deposits. Fay. h. An apparatus used to take up coal from the floor of a
mine after it has been shot, and deposit it
either in cars or Ih a conveyor. It is pulled
back and forth by two ropes attached to separate drums of a hoist; a rubber-tired device
used to move earth in surface mining; i. A machine used in mines for loading cars and transporting ore or waste for short distances.
There are two basic types of scraper:
(1) the
hoe or open type, which is particularly suitable for moving coarse, lumpy ore, and (2) the
box or closed type, which is particularly suited for handling fine material, especially on a
loading slide. j" A blade or blades caused to
bear against the moving conveyor belt for the
purpose of removing material sticking to the
conveyor belt. k. A digging, hauling, and grading machine having a cutting edge, a carrying
bowl, a movable front wall (apron), and a dumping or ejecting mechanism. Also called carrying scraperu pan. lo See machine scraper.
DoOoTo l.m. '!he name applied to a bowl scraper
multibucket excavator; also known as scraper
excavator.
It may well be that the tenn 9' scraper" fits within one of
the six paragraphs enumerated in§ 56.14130(a) but the record is
silent on that issue.
This citation should be vacated.

380

Citation No. 3458423
This citation alleges FCC violated 30 C.F.R. § 56.14130. At
the commencement of the hearing, Petitioner moved to vacate this
citation. (Tr. ·5, 6).
For good cause, the citation should be vacated.
Citation No. 3458424
This citation involved a CAT dozer towing a multi-bladed rotary tiller. The equipment was secured with a primary tow bare
However, the regulation, 30 C.F.R. § 56.14209, 3 requires a
secondary rigging whether it be a safety chain or cable.
The rotary tiller was 10 feet long by 8 feet wide with numerous axle bonnets containing rotary discs used to scrape the
ground. A visual check determined there was no secondary rigging
in place. ( Tr • 18 , 1 9 ) •
The towing was taking place on ground similar to recently
plowed farm-land.
This violation was discussed with Messrs. Witt and Kemp.
Abatement was satisfactory and accomplished by installing a
safety cable.
CTr. 20) •
The inspector considered the gravity, on an injury-illness
basis to be unlikely because if the rope brokeu the equipment
wouldnut roll faro
The towed equipment had neither its own brake system nor any
brake lights.
(Tr .. 47).

3

§

56.14209

Safety procedures for towing.

(b) Unless steering and braking are under the
control of the e:;i:uipment operator on the towed
equipmentu a safety chain or wire rope capable
of withstanding the loads to which it could be
subjected shall be used in conjunction with any
primary rigging.

381

Mr. Kemp was present and talked to the equipment operator.
He did not deny that the operator was an FCC employee.
(Tr. 67).
Discussion
FCC argues there is no evidence what company owned and operted the equipment. Nor was there any evidence whose employee was
operating the dozer.
I am not persuaded by FCC's arguments. This was obviously
an inspection of FCC's operations in a half mile square.
(Tr.
44). Neither representative denied ownership, possession, control or operator identity. In fact they both produced a safety
cable to abate the violation.
(Tr. 20)&
The uncontroverted evidence establishes the rotary tiller
was towed without a safety chain. A violation of C.FoR.
§ 56.14209 was established.
Citation No. 3458424 should be affirmed.
Citation No. 3458425

This citation involved a large Caterpillar dozer, D8H. The
operator violated 30 C.F.R. § 56.14130(g) 4 in not wearing a seat
belt. This eq:uipment was traveling in excess of five miles per
hour when the inspector observed it.
This citation was discussed with Messrs. Witt and Kemp.
After a short conversation, Mr. Kemp talked to his employee who
put on his seat belt"
The inspector considered the gravityv based on injuryillness to be unlikely because the dozer was moving slowly on
flat ground.
(Tr. 23). He considered negligence to be moderate
because Meridian had notified FCC of the MSHA rules and regulations.
(Tr. 23, 49, 50}.
Mr. Alvarez's notes indicate Mr. Edgar Smithv Meridian~s
foreman and Mr. Louie Kemp were present.
(Tr. 48). Kim Witt was
also with this inspection gro.ip.
(~r. 50).

4

Cited, supra, fn 2

382

Mr. Kemp talked to the operator during this inspection.
Mr. Kemp did not deny the operator was an FCC employee"
(Tr.
67)

0

Discussion
Inspector Alvarez described this dozer as "an earth moving
heavy piece of mobile eq:uipment.
(Tr. 22).
ii

However, Section 56.14130(a) is equipment specific as to
what pieces and types of equipment are subject to the requirements. Dozers are not included .in the specific list of types of
equipment covered by the seat belt requirements.
Accordingly, MSHA did not carry its burden of proof that the
dozer was subject to § 56 .. 14130(a). Since no seat belts are required to be installed, there was no violation of for failing to
wear a seat belt.
Citation No. 3458425 should be vacated.
Citation No. 3458426
This citation alleges FCC violated 30 C.F.R. § 56.14132. 5
An Ingersoll Randv 5D-150Bu heavy roller compactor was being
operated by FCC without a reverse signal alann and without spotters.
(Tr. 35, 51, 52). 'Ihe inspector climbed on the equipment
and noticed the obstructed view to the rear. The view was obstructed by the length and height of the equipment.
(Tr. 23-25).
Basically there was a blind spot behind the operator's positiono
There were one to four employees in the area but the inspector
did not learn their identity

5

§

56.14132

Horns and backup alarms.

Cb){lfi When the operator has an obstructed
rearu self~propelled mobile equip~
ment shall have( i} An automatic reverse-:.activated signal
alarm 0
(ii) A wheel-mounted bell alarm which sounds
at least once for each three feet
reverse
movement;
(iii) A discriminating backup alarm that covers the area of obstructed viewt or
(iv) An observer to signal when it is safe
to back Upo
ew to

383

Messrs. Witt and Kemp were notified of the violation and
they confirmed there was no backup alarm on the equipment nor
were spotters being used.
(Tr. 35-54, 61-62).
Meridian had an alarm installed.
In the inspector's opinion, the possibility of a fatal accident was substantial and reasonably likely.
(Tr. 26). Be further considered negligence to be moderate because Meridian had
notified FCC they were working under MSHA regulations.
(Tr. 27).
The inspector did not determine the identity of the operator
of this equipment.
(Tr. 52).
Mr. Kemp was present during this inspection. He did not
deny that the equipment operator was an FCC employee.
(Tr. 68).
Discussion
FCC cites portions of the transcript in support of its argument. Specifically, FCC relies on the following exchange at the
hearing:
Q.

And did you determine who owned this piece of
equipment?

A.

No, we just determined who was using it.

Q.

And who was using it?

A.

Ford Construction Company.

Q.

And how did you determine that?

Ao

Asked the foreman Louie Kemp, who was in
charge of all the equipment. There was
some question earlier who owned and operated the equipment, and I believe the conversation led to Meridian Gold stating that
Ford Construction was the primary contractor there, and they were in charge of whatever went on at that particular mine site
area including the maintenance of the eguipmento

Qo

But in fact that was not the case, was it?
In fact Meridian Construction's own peoplecame and fixed those alarms, right?

384

A.

As far as I know they did.

Q.

And did you detennine the identity of the
operator?

A.

No.

(Emphasis added).

FCC's arguments are misdirected. Neither ownership of the
equipment nor maintenance responsibilities would relieve FCC from
the obligation of complying with the regulation since it operated
the equipment.
FCC urges an inconsistency exists in connection with this
citation.
It is contended that Mr.'·Ai.varez testified that before he
climbed up on this piece of· equipment he "walked up behind it and
noted that it had a lock (sic) to the piece of equipment at a
distance of roughly four to five feet.
I could no longer see the
operator."
(Tr. 25 lines 21-24). FCC claims Mr. Alvarez's
testimony was contradicted when, in cross examination, he testified he did not believe he walked up to the rear of the equipment.
(Tr. 53, lines 22 through 25 and Tr. 54, line 10).

I disagree. No inconsistency exists here. FCC's cross
examination completely changes the inquiry when the cross
examiner asks "•o• while this equipment was backing you didn't
walk up to the rear a . o 11
FCC further points to an inconsistency arising from the
following testimony by Mro Alvarez:
Q.

You have indicated that Mr. Louis Kemp was a foreman.
How did you detennine that?

Ao

I eventually had asked Mr .. Kim Witt when he took me out
to see where the contractors were and we ran into this
Ford Construction Company doing the contract. I advised
him that I also wanted to see the foreman or superintendent or whoever was in charge of the operation. He went
and got Mr. Kim Witt.

Q.

So you tell Mr. Kim Witt the fact that you wanted the
guy that is in charge at Ford, he goes and gets Mr. Kim
Witt?

385

A.

Yes, sir.

Q.

Now, what did you ask Mr. Kim Witt?

A.

In regard to what, sir?

Q.

In regard to his status with Ford Construction?

A.

I basically asked him if he was the man in charge and he
said that he was the foreman.

As FCC suggests, Mr. Alvarez may have been confused (Brief
page 12 line 26). However, there was an abundance of evidence
establishing that Mr. Louie Kemp was the FCC foreman.
FCC's considerable efforts attacking the credibility of Mr.
Alvarez are rejected. I found Mr. Alvarez to be quite credible •
.citation No. 3458433
This citation involved a caterpillar 835 compactor similar
to the equipment in the previous citation. 'Ibe backup alarm on
the compactor was not operating on a constant basis, and no
spotters were being used.
(Tr. 35). At times the alarm worked
and at other times it did not. This situation constituted a
violation of 30 C.F.R. § 56.14132. 6
Mr. Witt and Mr. Kemp were in attendance when the equipment
was checked.
There was probably a short in the compactor.
repaired by a mechanic"
(Tro 27-29).

It was

The inspector considered the gravity to be low because the
area was flat and there was no foot traffic. He further considered negligence to be moderate since Meridian advised FCC they
were subject to MSHA regulations.
(Tr. 29).

6

§

56.14132 Horns and tackup alarms

(a) Manually-operated horns or other audible
warning devices provided on self-propelled mobile equipment as a safety feature shall be
maintained in functional condition.

386

Mr. Alvarez conceded the ba.ck-up alarm wasn't operating
automatically.
(Tr. 54, 55). The inspector did not identify the
operator of the equipment.
(Tr. 55).
The inspector's field notes indicate Edgar Smith, Mine
Superintendent, was present.
(Tr. 56).
Mr. Kemp was also present during this inspection and he did
not deny that the operator was an FCC employee.
(Tr. 68).
Discussion
In this citation, as with the previous citation, the uncontroverted evidence indicates the back-up alarm was not operating
on a constant basis.
The backup alarm was therefore, not in a functional condition as required by 30 C.F.R. § 56.14132.
FCC states the inspector had "no idea" who owned the piece
of equipment or who was operating it, citing the transcript at
page 55, lines 6 through 12.
As noted herein ownership is not a critical element in
MSHA 1 s proof.
A considerable portion of FCC's arguments in this citation
and others deals with the failure of the inspector's notes to
always reflect the presence, for example, of FCC's Louis Kemp.
FCC urges the Judge to totally reject MSHA's cases as not
credibleo
Fcc~s credibility views are rejected.
An inspector's testimony is not expected to precisely follow his notes. Also the
reverse is trueo
In addition, as Mr. Alvarez testified, his
notes are primarily to refresh his recollection when he writes
his citations. Mrs Alvarez specifically testified that Mr. Kemp
was present when all of the violative conditions were observed.
Finallyv neither Mro Kemp nor anyone on behalf of FCC offered any
contrary evidence
o

FCC contends Mro Alvarez vs credibility suffered when he
stated that Kim Witt and Louie Kemp were present during this portion of the inspection. However, the inspector couldn't remember
whether Edgar Smith was present •. Specifically FCC cites the
transcript at page 55, lines 20 through 25 and page 56, lines 1
through 60 The cited portion reads as follows:

387

Q.

How about Edgar Smith?

A.

Probably there.

Q.

I beg your pardon?

A.

More than likely he was there.

Q.

And do your field safety notes show that
at least in that paragraph entitled accompanied by, does it show only Edgar Smith?

A.

Yes, it has Edgar Smith, mine superintendent.

Q.

It says what?

A.

Beg your pardon?

Q.

What does it say?

A.

It notes Edgar Smith, mine superintendent.

I am sorry.

The main focus of the evidence was not Edgar Smith but Kim
Witt and Louie Kemp. I do not find the cited exchange affects
the inspector's credibility.
Citation No. 3458433 should be affirmed.
Citation No. 3458434
This citation was issued for a violation of 30 C.FoRo
§ 560141320 7 A caterpillar model number 641 water wagon had an
inoperable backup alann as reg:uired when there is an obstructed view to the rear.
A further inspection by Mre Witt and Mro Kemp confirmed the
defecto Meridianis mechanic repaired the alanne
The inspector considered the gravity to be low as the area
was flat and there was no foot traffic.

7

Cited, supra, fn 6.

388

Inasmuch as Meridian had notified FCC of the MSHA regulations, the inspector considered FCC's negligence to be moderate.
(Tr. 29-31, 58).
In connection with this citation, Mr. Alvarez's notes indicate the following individuals were present: Edgar Smith (Mine
superintendent); Chris Gagg (Miner's representative); Willy Davis
(MSHA) and Kim Witt (Meridian).
(Tr. 59). His notes do not
reflect that Mr. Louie Kemp was present.
CTr. 60).
Mr. Kemp was present during this inspection and he did not
deny that the operator was an FCC employee.
(Tr. 69).
Discussion
The uncontroverted facts here establish a violation of the
regulation as the water wagon lacked a back-up alarm.
FCC points out that whil.e Mr. Alvarez testified to the
presence of both K. Witt and L. Kemp his field notes show
E. Smith, Chris Gagg, Willy Davis and K. Witt were present. But
Mr. Alvarez concedes that his notes did not show the presence of
L. Kemp (Tr. 60, lines 3 through 5).
This issue has been previously considered. FCC offered no
contrary evidence and the absence of any contrary witness and Mr.
Alvarez's credible testimony causes me to conclude that Mr. Kemp
was present.
FCC notes the lack of employee exposure (no foot traffic);
however 9 lack of employee exposure is an issue to be considered
in assessing a civil penalty.
Citation Noo 3458434 should be affirmed.
Citation No. 3458435
This citation involves two CAT 637B Moore scrapers, one of
the scrapers was cited in Citation Noo 3458357 (no seat belts).
This equipment, which weighs over 100,000 pounds, was traveling at a high rate of speed to the settling pond construction
areae The terrain consisted of loose ground with bumps and pot
holeso
Mr. Kemp 1 s vehicle followed one of the trucks and they were
clocked in excess of 24 plus miles per hour.
(Tr. 31, 32).

389

The citation alleges a violation of 30 CoF.R. §

56.9100. 8

Messrs. Kemp and Witt discussed the matter and Mr. Witt
stated the mine had a posted speed limit of 15 miles per hour.
(Tr. 33). Mr. Kemp felt there was a need to have the vehicles
moving as fast as they could.
The vehicles were traveling on a roadway where there was
constant foot traffic.
If an accident occurred, a fatality could
result.
(Tr. 33).
Messrs. Witt and Kemp agreed that the vehicles should not
travel over 15 miles per hour in this area.
(Tr. 34).
The inspector considered negligence to be high because FCC
had been made aware of the speed limits.
Mr. Alvarez did not determine· the ownership of the truck nor
did he identify the driver.
(Tr. 57).
Mr. Alvarez 9 s field notes reflect that when the vehicle was
clockedv the four men previously mentioned in Citation No.
3458435 were present.
These were Smithv Gagg, David, Witt as
well as Louie Kemp.
(Tr. 60).
The inspector did not observe ·any posted speed limit signs
in this particular area but he had seen the posting.
In addition, he did not learn who owned either scraper nor did he identify the driver •
( Tr • 3 3 v 61 ) •
Field notes are used as a reference when an inspector later
writes his citation.
(Tr. 70).
Mr. Kemp was not asked the names of the various operators.
Howeveru Mr. Kemp was asked to identify their employer.
(Tr.
14,)

0

8

§

56.9100 Traffic control.

To provide for the safe movement of self-propelled mobile equipment(a) Rules governing speed, right-of-way, direction of movement~ and the use of headlights
to assure appropriate visibility, shall be established and followed at each mine;

390

Discussion
The regulation requires that rules governing speed etc. for
the operation of vehicles be posted and followed.
Mr. Witt stated there was a posted speed limit of 15 miles
per hour so the posting is not an issue in this case ..
FCC contends the evidence is fatally defective in several
respects:
Initially, i t is claimed that a speed of 24 mph is not
excessive. I disagree, Operating a 100 6 000 pound vehicle in a
construction area at such a speed is excessive as a matter of
law, especially when loose ground, bumps and potholes exist in
the travelway.
(Tr. 32).
Furtherv was the speed limit of 15 mph established and
agreed upon the day of the inspection. FCC cites the transcript
at page 34, lines 4 through 9., in support of its view. It
provides:
During the talk Mr .. Kim Witt and Mr. Louie
Kemp and I, myself had, we finally arrived at
that we could not allow these -- due to the
conditions involved -- we could not allow
these vehicles to travel over 15 miles per
houro And that was settled as the limit in
this new work areao
I consider the above evidence
mean that the existing
speed limit would be strictly enforcedo Mro
Witt 0 who should
be knowledgeable as Meridian• s representative told MSHA that the
mine had a posted speed limit of 15 miles per houro
(Tro 32)e
Mr o Louie Kernpi s view did not prevaiL He preferred to have the
vehicles moving as fast as they couldo
(Tr 32v 33)o Furtherv
Mr o Alvarez tes
fied that n1 Meridian Gold Company had 15 miles
per hour speed limit posted at various areas throughout the mineo~
Mro Alvarez saw the posting himself but not in this areao
(Tro
33)0 The preponderance of the evidence shows that the site had a
posted limit of 15 miles per hour prior to the time when the
vehicles were being operated at 2 4 miles per hour o
Further, was the driver of the speeding truck identified?
The uncontroverted evidence shows that MrQ Kempq the FCC foreman,
was present and talked to the driver. He did not deny that the
driver was an FCC ernployeeo

391

On the uncontroverted evidence, Citation No. 3458435 should
be affirmed.
Civil Penalties
Section llO(i) of the Act, 30 u.s.c. § 820(i), mandates consideration of six criteria in assessing civil penalties.
There was no direct evidence offered as to the size of the
business of FCC.
The effect of the penalties on the ability of the operator
to continue in business is a matter to be established by the
operator. In the absence of facts to be contrary, I conclude the
payment of the proposed penalties will not cause FCC to discontinue in business. Buffalo Mining Co., 2 IBMA 226 (1973);
Associated Drilling, Inc., 3,IJ3MA164 (1974).
The operator's history of previous violations was not
in evidence.
FCC was negligent as to each citation since each violative
condition was open and obvious.
Gravity was moderate as to Citation No. 3458424, the towed
rotary tiller.
'Ihe equipment would not roll too far even if it
came loose.
The lack of a reverse b:lck-up alarm in three of the
citations involve high gravity; these are situations that can
result in a fatalityo
The violative conditions here were promptly abated hence the
operator is entitled to statutory good faith.
Accordingly~

I

enter the following:
ORDER

1

Q

2Q

Ci ta ti on No

o

3 4 5835 7 is VACATED.

Citation No. 3458423 is VACATED.

3. Citation No. 3458424 is AFFIRMED and a civil penalty
of $25 is ASSESSED.
4.

Citation No. 3458425 is VACATED.

39 2

5. Ci ta ti on No. 3458426 is AFFIRMED and a civil penalty
of $75 is ASSESSED.

6. Citation No. 3458433 is AFFIRMED and a civil penalty
of $25 is ASSESSED.
7. Citation No. 3458434 is AFFIRMED and a civil penalty
of $25 is ASSESSED.
8. Ci ta ti on No. 3458435 is AFFIRMED and a civil penalty
of $100 is ASSESSED.

Distribution:
Susan Lewaldv Esqov Office of the Solicitoru U.Se Department
of Laboru 71 Stevenson Street 0 Suite 1110 0 San Franciscov CA
94105-2999
(Certified Mail)
Robert Do Petersonu Esq.u FORD CONSTRUCTION COMPANY, Sunset
Whitney Ranchu 3300 Sunset Boulevard #110 0 Rocklin, CA 95677
(Certified Mail)

sh

393

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C.

20006

February 21, 1992

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
T & H COAL COMPANY, INC.,
Respondent

..
.
..

CIVIL PENALTY PROCEEDING

:

No. 7 Mine

Docket No. KENT 91-1285
A. C. No. 15-13880-03543 D

:

DECISION APPROVING PENALTY
ORDER OF DISMISSAL
Before:

Judge Merlin

The operator has filed a letter advising that it is withdrawing its contest in the above-captioned case and paying the
proposed penalty. 7 The Mine Safety and Health Administration has
informed the Commission that the penalty has been paid.
Citation No. 9859056 was issued as a 104(a) citation for an
alleged violation of 30 C.F.R § 70.209(b). According to the
Secretary, the respirable dust samples submitted to MSHA were
invalid because respirable dust had been intentionally removed
from the samples before they were submitted to MSHA.
I have reviewed the citation in light of the six statutory
criteria set forth in section llO(i) of the Actf 30 u.s.c.
§ 820(i)u and find that the penalty assessed is in accordance
with the provisions of the Act.

Accordingly, I approve the $1,100 penalty assessment in this
case and the operator having paid, this case is DISMISSED.

Paul Merlin
Chief Administrative Law Judge
Distribution:
Douglas N. White, Esq., Office of the Solicitor, u. s. Department
of Labor, 4015 Wilson Boulevard, Arlington, VA 22203
(Certified
Mail)
Fields Taylor, T & H Coal Company, Inc., HC 82, Box 1065, Jackhorn, KY 41825
(Certified Mail)

394

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

FEB 2 4 1992
DISCRIMINATION PROCEEDING

RICHARD SIERRA,
Complainant

.:

v.

Docket No. CENT 91-200-DM
SC MD 91-05
Tyrone Branch

PHELPS DODGE CORPORATION,
Respondent

ORDER OF DISMISSAL
Before:

Judge Morris

On February 18, 1992, the d3.y before a scheduled hearing in
El Paso, Texas, Complainant advised.the Judge that he intended to
withdraw his complaint unless he could have more time to secure
the services of an attorney.
The Judge declined to grant more time and Mr. Sierra orally
withdrew his complaint due to "financial reasons."
Commission Rule 11, 29 C.F.R. § 2700.11 permits a party to
withdraw a pleading at any stage of a proceeding with approval of
the Commission or the Judge.
In view of Complainant's motion, Counsel for Respondent was
advised and the hearing and related arrangements were canceled.
For the foregoing reasons, this case is DISMISSED.

Law Judge
Distribution:
Mr. Richard P. Sierra, Post Office Box 126, Silver City, NM 88062
(Certified Mail)
Michael D. Moberly, Esq., RYLEY, CARLOCK & APPLEWHITE, Suite
2600, 101 North First Avenue, Phoenix, AZ 85003-1973
( Certified Mai 1 >
sh

395

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
THE FEDERAL BUILDING
ROOM 280, 1244 SPEER BOULEVARD
DENVER, CO 80204

FEB 2 51992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
C.W. MINING COMPANY,
Respondent

CIVIL PENALTY PROCEEDING

.
.
..

Docket No. WEST 91-245
A.C. No. 42-01697-03627

.

Bear Canyon #1

:

DECISION
Appearances:

Robert J. Murphy, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Pe ti ti oner;
Carl E. Kingston, Esq., Salt Lake City, Utah,
for Respondent.

Before:

Judge Cetti

This case is before me upon a petition for assessment of
civil penalties under Section 105(d) of the Federal Mine safety
and Health Act of 1977, 30 u.s.c. § 801 et~ the "Act." .. The
Secretary of Labor on behalf of the Mine Safety and Health Administration 0 (MSHA) 0 charges the Respondent, the operator of the
Bear Canyon #lv an underground coal mine, with a 104(d)(l) violation of a mandatory regulatory standard 30 C.F~R. § 75.1101-23(a).
The operator filed a timely answer contesting the alleged
104Cd)(l) violation, its characterization as serious and significant (S&S) and as unwarrantable failure, and the appropriateness
of the proposed penaltyo
Pursuant to notice, a hearing on .the merits was held before
me at Salt Lake Cityu Utah, on January 28, 1992&
Stipulations
At the hearing, the parties entered into the record the following stipulations which I accept as established fact.
1. c.w. Mining Company is engaged in mining and selling of
bituminous coal in the United States and its mining operations
affect interstate commerce.

396

2. c.w. Mining Company is the owner and operator of Bear
Canyon #1 Mine, MSHA I.D. No. 42-01697.
3. c.w. Mining Company is subject to the jurisdiction of
the Federal Mine Safety and Health Act of 1977, 30 u.s.c. §§ 801
et ~ C "the Act").
4.
matter.

The Administrative Law Judge has jurisdiction in this

5. The subj·ect citation and order were properly served by a
duly authorized representative of the Secretary upon an agent of
c.w. Mining Company on the dates and places stated therein, and
may be admitted into evidence for the purpose of establishing
their issuance, and not for the truthfulness or relevancy of any
statements asserted therein.
6. The exhibits to be offered by C. W. Mining Company and
the Secretary are stipulated to be authentic but no stipulation
is made as to their relevanc.e or the truth of the matters asserted therein.
7. The proposed penalty will not affect c.w. Mining Company's ability to continue business.
8. c.w. Mining Company is a medium size mine operator with
361,826 tons of production in 1989.
9& The certified copy of the MSHA Assessed Violations History accurately reflects the history of this mine for the two
years prior to the date of the citation.
The Evidence Presented
On September 6, 1990, MSHA issued Section 104(d){l) Citation
Noo 3414130 at the Bear canyon No. 1 Mine operated by C.W. Mining
Companyo The operator was cited for a violation of 30 C.F.R.
§ 75.1101-23(a) because the operation on at least one occasion
had not complied with the approved plan for the storage of selfcontained self-rescuers.
At the hearing the Secretary presented credible evidence
that supported a finding that the operator violated the cited
safety standard as alleged in the citation. The citation reads
in part as follows:

397

The currently approved self-contained selfr eserve storage plan was not being complied
with by the operatoro

The 2nd East working section crew and foreman
who observed exiting the mine at the end of
their shift in a mantrip which did not have a
"SCSR11 unit for every person riding the man trip.
The man trip did not have any "SCSR" uni ts for
any of the riderse
On questioning the foreman, it was learned
that "SCSR uni ts were not taken into the mine
at the start of the shift. The foreman did not
check any of his crew members for "SCSR" uni ts
nor did he obtain a unit for himself.
11

The foreman stated,. 11 he was familar with the
storage plan 11 but did not check on uni ts.
The violation was promptly abated within 1/2 hour by providing the mantrip with a sufficient number of SCSR units for persons that would be riding the mantrip.
Respondent presented evidence that each of the mantrips it
normally used to carry men in and out of the mine had the required number of SCSR unitse On September 6, 1990, the foreman
checked the SCSR units on the mantrip intended to be used before
the men left to go underground. As the mantrip was readied to go
underground 11 it was discovered that the transmission in the man·::r
would not operate properly f so the foreman obtained a spare
pickup parked nearby and used it to haul the men underground.
He did :not check to see if this mantrip 11 the spare pickup 11 had
the requir
SCSR unitso
Respondent also presented evidence that each man in the crew
was wearing a filter type self rescuer throughout the shift and
extra SCSR uni ts were stored throughout the mine underground inng enough SCSR units for all of the men stored at the underground area, which was within 300 feet of the site where the men
were workingo The men were less than 2u000 feet from the nearest
portalo The travel time while riding the mantrip from the surface to the working section was ten minutesq and there were locations along the mantrip travelway where SCSR units were stored
and available for use if needed.
Respondent asserts that the mantrip is not required to stay
in the working section and very often leaves after delivering the

398

men to their work station. There has never been an occasion in
the history of this mine when a miner has had to use a SCSR for
any reason. Respondent contends there were no fire hazards
existing at the time of the violation.
Discussion and Disposition of the Issues
At the hearing, after all issues were fully litigated and
both sides rested, the Judge with consent of the parties and in
open court with the respective attorneys and all witnesses present, stated his impressions of what the evidence presented established. The Judge stated that there was a violation of the
mandatory safety standard 30 C.F.R. § 75.1101-23(a) as alleged in
the citation, the gravity of the violation was serious with a
potential of very serious injury and possible death, that negligence was high and that the violation could well have resulted
from the operator's unwarrantable failure. The Judge also stated
the evidence established that the .v.iolation was not S&S. Even
though the violation caused a discrete safety hazard that could
result in serious injury or death, the evidence was insufficient
to establish that as a result of this isolated violation, there
was a reasonable likefihood, evaluated in terms of continued normal mining operation, that the hazard contributed to would result
in serious injury.
The parties, nevertheless, at the conclusion of the hearing
requested time to prepare and file written post-hearing briefs.
Within the 20 days allowed for filing of post-hearing briefs, the
parties reached and filed a settlement agreement covering all
issues and moved for approval of the settlement agreement. The
parties propose to modify the citation from a Section 104(d)(l)
citation to a 104(a) non-S&S citation and amend the proposed
penal
to $ 500
o

Based upon the evidence presented at the hearing, I find the
provision of the settlement agreement are appropriate, supported
the evidence and consistent with the criteria in Section
1 O(i)
the Acto The amended proposed penalty of $500 is
assessed. It will not affect the operator's ability to remain in
business.
ORDER

1. Citation No. 3414130 is modified to delete the characterization "significant and substantial" and, as so modified, the
citation is AFFIRMED and a penalty of $500 is ASSESSED.

399

2.
Respondent is ORDERED TO PAY to the Secretary of
Labor a civil penalty in the sum of $500 in satisfaction of the
citation in question within forty (40) days of the date of this
decision and order, and upon receipt of payment by the Petitioner, this proceeding is DISMISSED.

Aug st F. Cetti
Administrative Law Judge

stribution~

Robert J. Murphy, Esq., Office of the Solicitor, U.S. Department
of Laboru 1585 Federal Office Building, 1961 Stout Street,
Denveru CO 80294 (Certified Mail)
Carl E. Kingston, Esq., C.W. MINING COMPANY, 53 West Angelo
Avenue, Salt Lake City, UT 84115 (Certified Mail)

sh

400

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

fEB 2 51992

.. DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF CLAYTON LAWSON,
WENDELL SLUSHER, and BILLY
RAY HENRY,
Complainants

Docket No. KENT 91-901-D

CV No. 5 Mine

v.
CUMBERLAND VALLEY CONTRACTORS,
Respondent

-

..
--

DECISION APPROVING SETTLEMENT
Before:

Judge Koutras
Statement of the Case

This proceeding concerns a complaint of alleged discrimimination filed by the Secretary of Labor on May 15, 1991, against
the respondent pursuant to section 105(c) (2) of the Federal Mine
Safety and Health Act of 1977, 30 u.s.c. 815(c) (2). The
complaint was filed on behalf of three former miner employees of
the respondent (Clayton Lawson, Wendell Slusher, and Billy Ray
Henry), and it alleges that on or about January 22, 1990, the
three named complainants 11 were discriminated against and
discharged by the respondent because they had prior to this date,
complained about unsafe practices which violated provisions of
the roof control plan". The respondent filed an answer admitting
that the miners were discharged, but denying that it
scriminated against them.
The case was scheduled for hearing in Middlesboro, Kentucky
on January 22, 1992. However, the hearing was continued after
the part
advised me that they agreed to settle the matter.
They have now filed their joint settlement proposal pursuant to
Commission Rule 30, 29 C.F.R. § 2700.30, seeking approval of the
proposed settlement.
Discussion
The parties and the three miner complainants have now agreed
to the resolution of all matters set forth in the complaint and
have settled the matter. The terms of the settlement agreement
are set forth in an agreement executed by counsel for the
Secretary, counsel for the respondent, and the three miner

401

complainants. All of the parties, including the miner
complainants, have signed the agreement and they all agree that
the settlement terms are fair and proper.
Conclusion
After careful review and consideration of the settlement
terms and conditions I find that they reflect a reasonable
resolution of the complaint and that the proposed settlement is
in the public interest. Since it is apparent that all parties
are in accord with the agreement for the settlement disposition
of the complaint, I see no reason why it should not be approved.
ORDER
The proposed settlement IS APPROVED. The parties ARE
ORDERED AND DIRECTED to forthwith comply with all the terms of
the agreement. Upon compliance, this matter is dismissed with
prejudice.

~~ffp-

Administrative Law Judge

Distribution:
Thomas A. Grooms, Esq., Office of the Solicitor, U.S. Department
of Labor, 2002 Richard Jones Road, Suite B-201, Nashville, TN
37215
(Certified Mail)
Lloyd R. Edens, Esq., Cline & Edens, P.O. Drawer 2220, 205 N.
20th street 1 Middlesboro, KY 40965 (Certified Mail)

/ml

402

ADMINISTRATIVE LAW JUDGE ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 211992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Master Docket No. 91-1
Docket No. KENT 91-1085
A.C. No. 15-16122-035370

v.
S & L COAL COMPANY,
Respondent

Lucky Star No. 1 Mine

ORDER DENYING MOTION TO DISMISS

On February 10, 1992, Respondent S & L Coal Company (S & L}
filed a Motion to Dismiss this proceeding because the Secretary's
Petition for Assessment of Civil Penalty was not timely filed.
The Secretary filed an opposition to the motion on February 19,
1992.
I

The one citation involved in this proceeding was issued to
After a proposed penalty assessment was
issued, S & L returned its Notice of Contest and Request for
Hearing which was received by MSHA on June 28, 1991. On
August 19, 1991, the Secretary mailed her Petition for Assessment
of civil Penalty which was received by the Commission on
August 21, 1991. The Secretary did not seek an extension of time
for filing her penalty proposal, nor did she file an "instanter"
(sic) motion to accept late
ling. S. & L filed its answer on
September 16, 1991 (received by the Commission September 20,
1991).

s & L on April 4, 1991.

II

Sect.ion 105(d) of the Act requires the Secretary, when a
timely notice of contest
filed, to "immediately advise the
Commission of such notification, and the Commission shall afford
an opportunity for a hearing .... " Commission Rule 27,
29 C.F.R. § 2700.27, requires the Secretary to file a proposal
for a penalty "within 45 days of receipt of a timely notice of
contest .... " The Commission has stated that "[i]n essence,
Rule 27 implements the meaning of 'immediately' in section
105(d)." Salt Lake county Road Department, 3 FMSHRC 1714, 1715
(1981).
Salt Lake set out a two-fold test for deciding whether a
late filed penalty case is subject to the "drastic remedy of
dismissal": Has the Secretary shown adequate cause for the
delay, and, if so, did the delay prejudice Respondent?

403

at page 717; See also Medicine Bow Coal Company, 4 FMSHRC 882
(1982).
Salt Lake involved a 2-month delay; Medicine Bow, a
15 day delay.
Dismissal was denied in both cases. The
Commission held that adequate cause for the delay was
established, but prejudice was not shown. See also Secretary v.
M. Jamieson Company, 12 FMSHRC 901 (ALJ); Secretary v. Swindall,
13 FMSHRC 310 (ALJ) (1991).
Cases in which motions to dismiss
were granted include Secretary v. Washington Construction
Company, 4 FMSHRC 1807 (ALJ) (1982) (delay of 1-1/2 years and
2 years), and Secretary v. Lawrence Ready Mix Concrete Corp.,
6 FMSHRC 246 (ALJ) (1984) (delay of 1-1/2 years).
In two cases
involving River Cement Company, 8 FMSHRC 1599 and 1602 (ALJ)
{1986), the Secretary's "justification" for late filing was
ua inadvertence" and "a change in policy" of the civil penal ties
processing unit.
Neither was found to constitute adequate cause
for delays of 7 days and 23 days respectively.
III

on April 4, 1991, the Secretary issued some 4,700 citations
to 500 mine operators covering 850 mines alleging violations of
30 C.F.R. § 70.209(b) and 71.209(b). Approximately 4,000 notices
of contest were filed with the Commission between April and July,
1991. The Secretary states in her opposition that approximately
800 civil penalty assessments were filed in related cases during
uia two month time period" when the late filing occurred in this
case.
I conclude that the extraordinary volume of cases
processed by the Secretary in this short period of time
constitutes adequate cause for her late filing in this case.
S & L asserts that it was prejudiced by being denied the
Jpportunity to participate in the depositions held prior to
~ctober 21, 1991, and that the delay was inherently prejudicial
·:o s & Lus preparation of a proper defense. The Secretaryis
opposition states that no depositions were taken in these cases
prior to October, 1991.
She notes that S & L's counsel entered
an appearance for a different operator in these cases on July 11,
~991.
S & L has not stated how the delay hindered its
preparation of a proper defense.
I conclude that Respondent has
failed to show that it was prejudiced by the Secretary 1 s delay in
filing her petition for the assessment of penalties with the
Commission.
ORDER

Accordingly, the Motion to Dismiss this proceeding is
DENIED.

. " ' . . f :/i'/7 . .· / , .- ;;'.:

• /(L-V•AI_ ,) /.:f/f:__ { ?_,1.6!_. ~ re,.. (_,

w

J James
A. Broderick
Administrative Law Judge
404

FEDERAL. MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 211992
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

Master Docket No. 91-1
Docket No. KENT 91-1087
A.C. No. 15-16122-035320

v.

No. 1 Mine

CNB COAL COMPANY, INC.,
Respondent

ORDER DENYING MOTION TO DISMISS
On February 10, 1992, Respondent CNB Coal Company, Inc.,
(CNB) filed a Motion to Dismissthisproceeding because the
Secretary's Petition for Assessment of civil Penalty was not
timely filed.
The Secretary filed an opposition to the motion on
February 19, 1992.
I

The two citations involved in this proceeding were issued to
After a proposed penalty assessment was
issued, CNB returned its Notice of Contest and Request for
Hearing which was received by MSHA on June 28 1 1991.
On August
19 1 1991, the Secretary mailed her Petition for Assessment of
Civil Penalty which was received by the Commission on August 21,
1991"
The Secretary did not seek an extension of time for filing
her penalty proposal, nor did she file an "instanter"
motion to accept late filing. CNB filed its answer on September
16, 1991 (received by the Commission September 20, 1991).

CNB on April 4, 1991.

II

Section 105(d) of the Act requires the Secretary, when a
timely notice of contest is filed, to 11 immediately advise the
Commission of such notification, and the Commission shall afford
an opportunity for a hearing .... 11 Commission Rule 27 1 29 C.F.Ro
§ 2700.27, requires the Secretary to file a proposal for a
penalty 01 wi thin 4 5 days of receipt of a timely notice of
contest .... 00 The Commission has stated that 11 [ i] n essence 1
Rule 27 implements the meaning of 'immediately' in section
105(d) .n Salt Lake County Road Department, 3 FMSHRC 1714, 1715
( 1981)
0

Salt Lake set out a two-fold test for deciding whether a
late filed penalty case is subject to the "drastic remedy of
dismissal": Has the Secretary shown adequate cause for the delay 1
and, if so, did the delay prejudice Respondent? Salt Lake at
page 717; See also Medicine Bow Coal Company, 4 FMSHRC 882

405

(1982). Salt Lake involved a 2-month delay; Medicine Bow, a 15
day delay.
Dismissal was denied in both cases. The Commission
held that adequate cause for the delay was established, but
prejudice was not shown.
See also Secretary v. M. Jamieson
Company, 12 FMSHRC 901 {ALJ); Secretary v. Swindall, 13 FMSHRC
310 (ALJ) (1991).
cases in which motions to dismiss were granted
include Secretary v. Washington Construction Company, 4 FMSHRC
1807 {ALJ) (1982) (delay of 1-1/2 years and 2 years), and
Secretary v. Lawrence Ready Mix Concrete Corp., 6 FMSHRC 246
(ALJ) (1984) (delay of 1-1/2 years).
In two cases involving
River Cement Company, 8 FMSHRC-1599 and 1602 (ALJ) (1986), the
Secretary's "justification" for late filing was "inadvertence"
and 11 a change in policy" of the civil penalties processing unit.
Neither was found to constitute adequate cause for delays of 7
days and 23 days respectively.
III

On April 4, 1991, the Secretary issued some 4,700 citations
to 500 mine operators covering 850 mines alleging violations of
30 C.F.R. § 70.209(b) and 71.209(b). Approximately 4,000 notices
of contest were filed with the Commission between April and July,
19910
The Secretary states in her opposition that approximately
800
1 penalty assessments were filed in related cases during
"a two month time period" when the late filing occurred in this
case.
I conclude that the extraordinary volume of cases
processed by the Secretary in this short period of time
constitutes adequate cause for her late filing in this case.
CNB asserts that it was prejudiced by being denied the
opportunity to participate in the depositions held prior to
October 21v 1991, and that the delay was inherently prejudicial
to CNBus preparation of a proper defense. The Secretary's
opposition states that no depositions were taken in these cases
prior to October, 1991. She notes that CNB's counsel entered an
appearance for a different operator in these cases on July 11,
1991"
CNB has not stated how the delay hindered its preparation
of a proper defense.
I conclude that Respondent has failed to
show that
was prejudiced by the Secretary's delay in
ing
her petition for the assessment of penalties with the commission.
ORDER
Accordingly, the Motion to Dismiss this proceeding is
DENIED"

clM-~ .~l!J vvdt:Ari ~~

J

James A. Broderick
Administrative Law Judge

406

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 211992
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner
v.

. CIVIL PENALTY PROCEEDINGS
Master Docket No. 91-1
Docket No. KENT 91-1129
A.C. No. 15-05423-036640
No. 1 Mine

MANALAPAN MINING COMPANY, INC.,
Respondent

KENT 91-1130
... DocketNo.No.15-14395-035910
A~C.

No. 4 Mine
ORDER DENYING MOTIONS TO DISMISS
On February 10, 1992, Respondent Manalapan Mining Company,
Inc., (Manalapan) filed Motions to Dismiss in the above
proceedings because the Secretary's Petitions for Assessment of
Civil Penalty were not timely filed. The Secretary filed an
opposition to the motions on February 19, 1992.
I

The three citations involved in these proceedings were
issued to Manalapan on April 4, 1991. After proposed penalty
assessments were issued, Manalapan returned its Notice of Contest
and Request for Hearing which was received by MS.HA on July 1,
1991. on October 18, 1991, the Secretary mailed her Petitions
for Assessment of Civil Penalty which were received by the
Commission on October 21, 1991. The Secretary did not seek an
extension of time for filing her penalty proposal, nor did she
file an °instanter 11 (sic) motion to accept late filing.
Manalapan filed its answers on October 24, 1991 (received by the
Commission October 31, 1991).
II
Section 105(d) of the Act requires the Secretary, when a
timely notice of contest is filed, to "immediately advise the
Commission of such notification, and the Commission shall afford
an opportunity for a hearing ••.. " Commission Rule 27, 29 C.F.R.
§ 2700.27, requires the Secretary to file a proposal for a
penalty "within 45 days of receipt of a timely notice of
contest ••.. " The Commission has stated that "[i]n essence,
Rule 27 implements the meaning of 'immediately' in section

407

105(d)."
(1981).

Salt Lake county Road Department, 3 FMSHRC 1714, 1715

Salt Lake set out a two-fold test for deciding whether a
late filed penalty case is subject to the "drastic remedy of
dismissal": Has the Secretary shown adequate cause for the delay,
and, if so, did the delay prejudice Respondent? Salt Lake at
page 717; See also Medicine Bow Coal Company, 4 FMSHRC 882
(1982). Salt Lake involved a 2-month delay; Medicine Bow, a 15
day delay.
Dismissal was de~ied in both cases. The Commission
held that adequate cause for the delay was established, but
prejudice was not shown. See also Secretary v. M. Jamieson
Company, 12 FMSHRC 901 (ALJ); Secretary v. Swindall, 13 FMSHRC
310 (ALJ) (1991). Cases in which motions to dismiss were granted
include Secretary v. Washington Construction Company, 4 FMSHRC
1807 (ALJ) (1982) (delay of 1-1/2 years and 2 years), and
v. Lawrence Ready Mix Concrete Corp., 6 FMSHRC 246
(ALJ) (1984) (delay of 1-1/2 years).
In two cases involving
River Cement Company, 8 FMSHRC 1599 and 1602 (ALJ) (1986), the
Secretary's "justification" for late filing was "inadvertence"
and "a change in policy" of the civil penalties processing unit.
Neither was found to constitute adequate cause for delays of 7
days and 23 days respectively.
III

On April 4, 1991, the Secretary issued some 4,700 citations
to 500 mine operators covering 850 mines alleging violations of
30 C.F.R. § 70.209(b) and 71.209(b). Approximately 4,000 notices
of contest were filed with the Commission between April and July,
1991. The Secretary states in her opposition that approximately
800 civil penalty assessments were filed in related cases during
00
a two month time period" when the late filing occurred in this
caseo
I conclude that the extraordinary volume of cases
processed by the Secretary in this short period of time
constitutes adequate cause for her late filing in this case.
Manalapan asserts that it was prejudiced by being denied the
opportunity to participate in the depositions held prior to
October 21, 1991, and that the delay was inherently prejudicial
to Manalapan's preparation of a proper defense. The Secretary's
opposition states that no depositions were taken in these cases
prior to October, 1991. She notes that Manalapan's counsel
entered an appearance in these cases on July 11, 1991. Manalapan
has not stated how the delay hindered its preparation of a proper
defense.
I conclude that Respondent has failed to show that it
was prejudiced by the Secretary's delay in filing her petitions
for the assessment of penalties with the Commission.

408

ORDER
Accordingly, the Motions to Dismiss this proceeding are
DENIED.

j~~M~U

James A. Broderick
Administrative Law Judge

Distribution:
Douglas N. White, Esq., Mark R. Malecki, Esq., Office of the
Solicitor, U.S. Department of Labor, 4015 Wilson Boulevard,
suite 400 Arlington, VA 22203 (Certified Mail)
Susan c. Lawson, Esq., Forester, Buttermore, Turner & Lawson,
P.S.c., Forester Building-First Street, P.O. Box 935, Harlan, KY
40831-0935 (Certified Mail)
Regular Mail to all others

/fb

409

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th. FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

FEB 27 199'2
Master Docket No. 91-1

IN RE:
CONTESTS OF RESPIRABLE
SAMPLE ALTERATION CITATIONS

ORDER RECONSIDERING ORDER DENYING
MOTION FOR PROTECTIVE ORDER

on January 17, 1992, I issued an order granting the
Secretary's motion for a protective order to prohibit the
deposition of Assistant Secretary William J. Tattersall, and
denying the motion for a protective order to prohibit the
deposition of former Administrator for Coal Mine Safety and Health
Jerry L. Spicer.
On February 7, 1992, the Secretary filed a motion for
reconsideration of the above order insofar as it denied the motion
for a protective order barring the deposition of Mr. Spicer. The
motion attached an affidavit of Administrator Spicer and portions
of a transcript of deposition testimony of Edward C. Hugler taken
on January 16, 1992. Contestants filed an opposition to the motion
on February 19, 1992.
The Secretary filed a reply to the
opposition on February 25, 1992. The affidavit and the deposition
testimony attached to the motion present additional relevant
material in the light of which I reconsider my prior order.
I

To be asked to testify in a proceeding such as the one before
me hardly constitutes harassment or annoyance, as the Secretary 1 s
motion impl
This is a very important case for the Government
and the coal mining community, miners and managers. Prima facie,
any person, in Government or industry, who has relevant knowledge
may be required to testify.
As my order stated, however, the
Federal Courts have . held that high level executive department
officials may not be required to give oral testimony except in
extraordinary circumstances.
Simplex Time Recorder Co. v.
Secretary of Labor,
766 F.2d 575 (D.C. Cir. 1985).
The courts
have not drawn a line separating high level officials from low
level officials, nor has the Secretary suggested one, but it is
clear that elected officials, Federal and State, are high level.
Cabinet
officers
and
other
Presidential
appointees
are
presumptively high level. Below that level the picture is not as
clear.
What is clear is that the extraordinary circumstances
required to be shown to justify the deposition of a cabinet officer

410

or sub-cabinet officer are qualitatively
needed to depose a mid-level bureaucrat.

different

from

those

II

The rationale for protecting high level officials from
compulsory testimony is,
I
think,
two fold:
First,
the
independence of the executive branch and the insulation of the
actions and decisions of top Government officials from judicial
(including administrative-j,udicial) inquiry.
United states v.
Morgan, 313 U.S. 409(1941); Peoples v. United States Department of
Agriculture, 427 F.2d 561 (D.C. Cir 1970). Second, the avoidance
of the disturbance that would result to the Government's primary
task if officials were required to take time to give oral
testimony. Community Fed. Sav. & Loan v. Fed. Home Loan Bank Bd.,
96 F.R.D. 619 (D.C. 1983).
I mean no denigration of the position of the Coal Mine
Administrator when I note that he is a lower level official than an
Assistant Secretary, a Presidential appointee.
To protect the
latter from being required to testify is to recognize the qualified
independence of the executive branch and incidentally to avoid the
resultant
disruption
of
Governmental
functions.
The
Administrator's position is different: the most important reason
to protect him from being required to testify is to avoid removing
him from his critical official tasks, and thus interfering with
Government business. As my order pointed out, because Mr. Spicer
has retired, this reason no longer exists.
Taking Mr. Spicer's
1
deposition will not disrupt the Government s functions in the
least.
Questions which may impinge upon the Government's
deliberative process privilege are,
of course,
subject to
objection, which may be dealt with as any other objection at a
deposition"
III

The Secretary argues that the testimony of Edward Hugler
provides "an alternate source of the information Contestants
propose to seek from Administrator Spicer".
She states that the
deposition shows that Spicer has no knowledge not also possessed by
Bugler. Contestants assert that, on the contrary, the deposition
shows that Spicer may have relevant knowledge that Hugler does not.
In deciding this motion, I need only conclude that Spicer may have
relevant information which was not available from Hugler. I am not
in a position to analyze Hugler's deposition, only part of which is
available to me, or to anticipate potential questions which may be
asked of Spicer, but I conclude that the record before me shows
that he may have such information. On reconsideration, therefore,
I determine that the protective order to prohibit the testimony of
former Administrator Spicer should be denied.
I do not, of course, by this order mean to indicate how I may

411

rule on any question of relevancy or privilege that may be raised
at Mr. Spicer's deposition.
ORDER

On reconsideration of my order of January 17 I 1992 I
Secretary's motion for a protective order to prohibit
deposition of Administrator Spicer is DENIED.

the
the

,(f(IMl£g /~8:0~
,J

James A. Broderick
Administrative Law Judge

Distribution:
Douglas White, Esq., Office of the Solicitor, U. S. Department of
Labor, 4015 Wilson Boulevard, Arlington, VA 22203 (Certified Mail)
Timothy Biddle, Esq., Thomas c. Means, Esq., J.
Esq.,
Crowell and Moring,
1001 Pennsylvania
Washington, D.C.
20004 (Certified Mail)

Michael Klise,
Avenue,
N.W.,

R. Henry Moore, Esq., Buchanan Ingersoll, 600 Grant Street, 58th
Floor, Pittsburgh, PA 15219 (Certified Mail)
Laura E. Beverage, Esq., Henry Chajet, Esq., Jackson & Kelly, P.
Box 553, Charleston, WV 25322 (Certified Mail)
Regular Ma

to all others.

/fas

412

o.

